Exhibit 10.1

$50,000,000 SENIOR SECURED CREDIT FACILITIES

AMENDED AND RESTATED CREDIT AGREEMENT

dated as of November 1, 2017

among

HORTONWORKS, INC.

as the Borrower,

THE SEVERAL LENDERS FROM TIME TO TIME PARTY HERETO,

and

SILICON VALLEY BANK,

as Administrative Agent, Issuing Lender and Swingline Lender



--------------------------------------------------------------------------------

Table of Contents

 

               Page   SECTION 1 DEFINITIONS      1    1.1    Defined Terms     
1    1.2    Other Definitional Provisions      29    1.3    Rounding      29
SECTION 2 AMOUNT AND TERMS OF COMMITMENTS      29    2.1    [Reserved]      29
   2.2    [Reserved]      29    2.3    [Reserved]      30    2.4    Revolving
Commitments      30    2.5    Procedure for Revolving Loan Borrowing      30   
2.6    Swingline Commitment      30    2.7    Procedure for Swingline Borrowing;
Refunding of Swingline Loans      31    2.8    Protective Advances      32   
2.9    Fees      33    2.10    Termination or Reduction of Revolving Commitments
     33    2.11    Optional Prepayments      33    2.12    [Reserved]      34   
2.13    Conversion and Continuation Options      34    2.14    Limitations on
Eurodollar Tranches      34    2.15    Interest Rates and Payment Dates      34
   2.16    Computation of Interest and Fees      35    2.17    Inability to
Determine Interest Rate      35    2.18    Pro Rata Treatment and Payments     
35    2.19    Illegality; Requirements of Law      38    2.20    Taxes      40
   2.21    Indemnity      43    2.22    Change of Lending Office      44    2.23
   Substitution of Lenders      44    2.24    Defaulting Lenders      45    2.25
   Joint and Several Liability of the Borrowers      47    2.26    Notes      50
   2.27    Administrative Borrower      50    2.28    Incremental Facility     
51 SECTION 3 LETTERS OF CREDIT      52    3.1    L/C Commitment      52    3.2
   Procedure for Issuance of Letters of Credit      53    3.3    Fees and Other
Charges      54    3.4    L/C Participations; Existing Letters of Credit      54
   3.5    Reimbursement      55    3.6    Obligations Absolute      56    3.7   
Letter of Credit Payments      56    3.8    Applications      56    3.9   
Interim Interest      56    3.10    Cash Collateral      57    3.11   
Additional Issuing Lenders      58    3.12    Resignation of the Issuing Lender
     58    3.13    Applicability of ISP      58

 

-i-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

               Page   SECTION 4 REPRESENTATIONS AND WARRANTIES      58    4.1   
Financial Condition      58    4.2    No Change      59    4.3    Existence;
Compliance with Law      59    4.4    Power, Authorization; Enforceable
Obligations      59    4.5    No Legal Bar      60    4.6    Litigation      60
   4.7    No Default      60    4.8    Ownership of Property; Liens; Investments
     60    4.9    Intellectual Property      60    4.10    Taxes      61    4.11
   Federal Regulations      61    4.12    Labor Matters      61    4.13    ERISA
     61    4.14    Investment Company Act; Other Regulations      62    4.15   
Subsidiaries      62    4.16    Use of Proceeds      63    4.17    Environmental
Matters      63    4.18    Accuracy of Information, etc.      63    4.19   
Security Documents      64    4.20    Solvency      64    4.21    [Reserved]   
  65    4.22    Designated Senior Indebtedness      65    4.23    [Reserved]   
  65    4.24    Insurance      65    4.25    [Reserved]      65    4.26   
[Reserved]      65    4.27    Capitalization      65    4.28    OFAC      65   
4.29    Anti-Corruption Laws      65 SECTION 5 CONDITIONS PRECEDENT      65   
5.1    Conditions to Initial Extension of Credit      65    5.2    Conditions to
Each Extension of Credit      68    5.3    Post-Closing Conditions Subsequent   
  69 SECTION 6 AFFIRMATIVE COVENANTS      69    6.1    Financial Statements     
69    6.2    Certificates; Reports; Other Information      70    6.3    Accounts
Receivable      72    6.4    Payment of Obligations      73    6.5   
Maintenance of Existence; Compliance      73    6.6    Maintenance of Property;
Insurance      74    6.7    Books and Records      74    6.8    Notices      74

 

-ii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

               Page      6.9    Environmental Laws      75    6.10    Operating
Accounts      75    6.11    Audits      75    6.12    Additional Collateral,
Etc.      76    6.13    [Reserved]      78    6.14    Use of Proceeds      78   
6.15    Designated Senior Indebtedness      78    6.16    Anti-Corruption Laws
     78    6.17    Further Assurances      78 SECTION 7 NEGATIVE COVENANTS     
78    7.1    Financial Condition Covenants      78    7.2    Indebtedness     
79    7.3    Liens      81    7.4    Fundamental Changes      82    7.5   
Disposition of Property      83    7.6    Restricted Payments      84    7.7   
[Reserved]      85    7.8    Investments      85    7.9    ERISA      87    7.10
   Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments      88    7.11    Transactions with Affiliates      88    7.12   
Sale Leaseback Transactions      88    7.13    Swap Agreements      88    7.14
   Accounting Changes      88    7.15    Negative Pledge Clauses      88    7.16
   Clauses Restricting Subsidiary Distributions      89    7.17    Lines of
Business      89    7.18    Designation of other Indebtedness      89    7.19   
[Reserved]      89    7.20    Amendments to Organizational Agreements      89   
7.21    Use of Proceeds      89    7.22    Subordinated Debt      89    7.23   
Anti-Terrorism Laws      90 SECTION 8 EVENTS OF DEFAULT      90    8.1    Events
of Default      90    8.2    Remedies Upon Event of Default      93    8.3   
Application of Funds      94 SECTION 9 THE ADMINISTRATIVE AGENT      95    9.1
   Appointment and Authority      95    9.2    Delegation of Duties      96   
9.3    Exculpatory Provisions      96    9.4    Reliance by Administrative Agent
     97    9.5    Notice of Default      97    9.6    Non-Reliance on
Administrative Agent and Other Lenders      98

 

-iii-



--------------------------------------------------------------------------------

Table of Contents

(continued)

 

               Page      9.7    Indemnification      98    9.8    Agent in Its
Individual Capacity      99    9.9    Successor Administrative Agent      99   
9.10    Collateral and Guaranty Matters      100    9.11    Administrative Agent
May File Proofs of Claim      101    9.12    [Reserved]      102    9.13    Cash
Management Bank and Qualified Counterparty Reports      102    9.14    Survival
     102 SECTION 10 MISCELLANEOUS      102    10.1    Amendments and Waivers   
  102    10.2    Notices      104    10.3    No Waiver; Cumulative Remedies     
106    10.4    Survival of Representations and Warranties      106    10.5   
Expenses; Indemnity; Damage Waiver      106    10.6    Successors and Assigns;
Participations and Assignments      108    10.7    Adjustments; Set-off      111
   10.8    Payments Set Aside      112    10.9    Interest Rate Limitation     
112    10.10    Counterparts; Electronic Execution of Assignments      113   
10.11    Severability      113    10.12    Integration      113    10.13   
GOVERNING LAW      113    10.14    Submission to Jurisdiction; Waivers      113
   10.15    Acknowledgements      114    10.16    Releases of Guarantees and
Liens      114    10.17    Treatment of Certain Information; Confidentiality   
  115    10.18    Automatic Debits      116    10.19    Judgment Currency     
116    10.20    Patriot Act      116    10.21    Acknowledgment of Prior
Obligations      117    10.22    No Novation      117    10.23    Release     
117    10.24    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions Release      118

 

-iv-



--------------------------------------------------------------------------------

Table of Contents

(continued)

SCHEDULES

 

Schedule 1.1A:    Commitments Schedule 1.1B:    Existing Letters of Credit
Schedule 4.4:    Governmental Approvals, Consents, Authorizations, Filings and
Notices Schedule 4.5:    Requirements of Law Schedule 4.13:    ERISA Plans
Schedule 4.15:    Subsidiaries Schedule 4.17:    Environmental Matters Schedule
4.19(a):    Financing Statements and Other Filings Schedule 4.27:   
Capitalization Schedule 7.2(d):    Existing Indebtedness Schedule 7.3(f):   
Existing Liens

EXHIBITS

 

Exhibit A:    Reserved Exhibit B:    Form of Compliance Certificate Exhibit C:
   Form of Secretary’s/Managing Member’s Certificate Exhibit D:    Form of
Solvency Certificate Exhibit E:    Form of Assignment and Assumption Exhibits
F-1 – F-4:    Forms of U.S. Tax Compliance Certificate Exhibit G:    Reserved
Exhibit H-1:    Form of Revolving Loan Note Exhibit H-2    Form of Swingline
Loan Note Exhibit I:    Reserved Exhibit J:    Form of Collateral Information
Certificate Exhibit K:    Form of Notice of Borrowing Exhibit L:    Form of
Notice of Conversion/Continuation

 

-v-



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

THIS AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”), dated as of
November 1, 2017 is entered into by and among, HORTONWORKS, INC., a Delaware
corporation (“Hortonworks” and, together with any Subsidiary of Hortonworks that
hereafter is designated in a writing signed by Hortonworks and the
Administrative Agent as an additional Borrower hereunder, individually and
collectively as the context requires, jointly and severally, the “Borrower”),
the several banks and other financial institutions or entities from time to time
party to this Agreement (each a “Lender” and, collectively, the “Lenders”),
SILICON VALLEY BANK (“SVB”), as administrative agent and collateral agent for
the Lenders (in such capacity, the “Administrative Agent”) and SVB, as the
Issuing Lender and the Swingline Lender.

RECITALS:

WHEREAS, the Lenders, the Administrative Agent, and the Borrower are parties to
that certain Credit Agreement dated as of November 2, 2016 (as the same has been
amended, restated, supplemented or otherwise modified from time to time prior to
the Closing Date, the “Existing Credit Agreement”);

WHEREAS, the Lenders have agreed to extend certain credit facilities to the
Borrower, upon the terms and conditions specified in this Agreement, in an
aggregate principal amount not to exceed $50,000,000, consisting of a revolving
loan facility in an aggregate principal amount of up to $50,000,000, a letter of
credit sub-facility in the aggregate availability amount of $10,000,000 (as a
sublimit of the revolving loan facility), and a swingline sub-facility in the
aggregate availability amount of $10,000,000 (as a sublimit of the revolving
loan facility);

WHEREAS, each Loan Party has secured and agrees to continue to secure all of its
Obligations by granting to the Administrative Agent, for the ratable benefit of
the Secured Parties, a first priority lien (subject to Liens permitted by the
Loan Documents) on substantially all of its respective personal property assets;
and

WHEREAS, each of the Guarantors has guaranteed and agrees to continue to
guarantee the Obligations of the Borrower and to secure its respective
Obligations in respect of such guarantee by granting to the Administrative
Agent, for the ratable benefit of the Secured Parties, a first priority lien
(subject to Liens permitted by the Loan Documents) on substantially all of its
personal property assets.

NOW, THEREFORE, the parties hereto hereby agree that the Existing Credit
Agreement shall be amended and restated in its entirety to read as follows (it
being agreed that this Agreement shall not be deemed to evidence or result in a
novation or repayment and reborrowing of the Obligations under, and as defined
in, the Existing Credit Agreement):

SECTION 1

DEFINITIONS

1.1 Defined Terms. As used in this Agreement (including the recitals hereof),
the terms listed in this Section 1.1 shall have the respective meanings set
forth in this Section 1.1.

“ABR”: for any day, a rate per annum equal to the higher of (a) the Prime Rate
in effect on such day and (b) the Federal Funds Effective Rate in effect for
such day plus 0.50%; provided that in no event shall the ABR be deemed to be
less than 0.00%. Any change in the ABR due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of the change in such rates.

 

1



--------------------------------------------------------------------------------

“ABR Loans”: Loans, the rate of interest applicable to which is based upon the
ABR.

“Account Debtor”: any Person who may become obligated to any Person under, with
respect to, or on account of, an Account, chattel paper or general intangibles
(including a payment intangible). Unless otherwise stated, the term “Account
Debtor,” when used herein, shall mean an Account Debtor in respect of an Account
of a Loan Party.

“Accounts”: all “accounts” (as defined in the UCC) of a Person, including,
without limitation, accounts, accounts receivable, monies due or to become due
and obligations in any form (whether arising in connection with contracts,
contract rights, instruments, general intangibles, or chattel paper), in each
case whether arising out of goods sold or services rendered or from any other
transaction and whether or not earned by performance, now or hereafter in
existence, and all documents of title or other documents representing any of the
foregoing, and all collateral security and guaranties of any kind, now or
hereafter in existence, given by any Person with respect to any of the
foregoing. Unless otherwise stated, the term “Account,” when used herein, shall
mean an Account of a Loan Party.

“Adjusted Quick Ratio”: the ratio of (a) Quick Assets to (b) Current Liabilities
minus current portion of Deferred Revenue.

“Administrative Agent”: SVB, as the administrative agent under this Agreement
and the other Loan Documents, together with any of its successors in such
capacity.

“Affected Lender”: is defined in Section 2.23.

“Affiliate”: with respect to a specified Person, another Person that directly,
or indirectly through one or more intermediaries, Controls or is Controlled by
or is under common Control with the Person specified; provided that, neither the
Administrative Agent nor the Lenders shall be deemed Affiliates of the Loan
Parties as a result of the exercise of their rights and remedies under the Loan
Documents.

“Agent Parties”: is defined in Section 10.2(d)(ii).

“Aggregate Exposure”: with respect to any Lender at any time, (a) the amount of
such Lender’s Revolving Commitment then in effect or, if the Revolving
Commitments have been terminated, the amount of such Lender’s Revolving
Extensions of Credit then outstanding and (b) without duplication of clause (a),
the L/C Commitment of such Lender then in effect (as a sublimit of the Revolving
Commitment of such Lender).

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: is defined in the preamble hereto.

“Agreement Currency”: is defined in Section 10.19.

“Applicable Margin”: with respect to Eurodollar Loans and Letters of Credit,
3.50%, and with respect to ABR Loans, 2.50%.

“Application”: an application, in such form as the Issuing Lender may specify
from time to time, requesting the Issuing Lender to issue a Letter of Credit.

 

2



--------------------------------------------------------------------------------

“Approved Fund”: any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender, or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.6), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Available Revolving Commitment”: at any time, an amount equal to (a) Total
Revolving Commitments in effect at such time, minus (b) the aggregate principal
balance of any Revolving Loans outstanding at such time, minus (c) the aggregate
undrawn amount of all outstanding Letters of Credit at such time, minus (d) the
aggregate amount of all L/C Disbursements that have not yet been reimbursed or
converted into Revolving Loans at such time; provided that for purposes of
calculating Section 2.9(b), the aggregate principal amount of Swingline Loans
then outstanding shall be deemed to be zero.

“Available Revolving Increase Amount”: as of any date of determination, an
amount equal to the result of (a) $50,000,000 minus (b) the aggregate principal
amount of Increases to the Revolving Commitments previously made pursuant to
Section 2.28 after the Closing Date.

“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code”: Title 11 of the United States Code entitled “Bankruptcy.”

“Benefitted Lender”: as defined in Section 10.7(a).

“Blocked Person”: as defined in Section 7.23.

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble hereto.

“Borrowing Date”: any Business Day specified by the Borrower in a Notice of
Borrowing as a date on which the Borrower requests the relevant Lenders to make
Loans hereunder.

“Business”: as defined in Section 4.17(b).

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in the State of California are authorized or required by law to
close; provided that with respect to notices and determinations in connection
with, and payments of principal and interest on, Eurodollar Loans, such day is
also a day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as

 

3



--------------------------------------------------------------------------------

capital leases on a balance sheet of such Person under GAAP and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP.
For the avoidance of doubt, “Capital Lease Obligations” shall not include
obligations or liabilities of any Person to pay rent or other amounts under any
lease of (or other arrangement conveying the right to use) real or personal
property, or a combination thereof, which obligations would be required to be
classified and accounted for as an operating lease under GAAP as existing on the
Closing Date.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.

“Cash Collateralize”: to pledge and deposit with or deliver to (a) with respect
to Obligations in respect of Letters of Credit, the Administrative Agent, for
the benefit of the Issuing Lender and one or more of the Lenders, as applicable,
as collateral for L/C Exposure or obligations of the Lenders to fund
participations in respect thereof, cash or deposit account balances or, if the
Administrative Agent and the Issuing Lender shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and such
Issuing Lender; (b) with respect to Obligations arising under any Cash
Management Agreement in connection with Cash Management Services, the applicable
Cash Management Bank, for its own or any of its applicable Affiliate’s benefit,
as provider of such Cash Management Services, cash or deposit account balances
or, if the Administrative Agent and the applicable Cash Management Bank shall
agree in their sole discretion, other credit support, in each case pursuant to
documentation in form and substance reasonably satisfactory to the
Administrative Agent and such Cash Management Bank or (c) with respect to
Obligations in respect of any Specified Swap Agreements, the applicable
Qualified Counterparty, as Collateral for such Obligations, cash or deposit
account balances or, if such Qualified Counterparty shall agree in its sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to such Qualified Counterparty. “Cash
Collateral” shall have a meaning correlative to the foregoing and shall include
the proceeds of such cash collateral and other credit support.

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $250,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within six months from the date of acquisition; (d) repurchase obligations of
any Lender or of any commercial bank satisfying the requirements of clause
(b) of this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of six months or less
from the date of acquisition backed by standby letters of credit issued by any
Lender or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) money market mutual or similar funds that invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this
definition; (h)

 

4



--------------------------------------------------------------------------------

money market funds that (i) comply with the criteria set forth in SEC Rule 2a-7
under the Investment Company Act of 1940, as amended, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $5,000,000,000 or
(i) instruments comparable in credit quality and tenor to those referred to in
clauses (a) through (h) above and customarily used by corporations for cash
management purposes in a jurisdiction outside of the United States, utilized by
Foreign Subsidiaries to the extent reasonably required in connection with any
business conducted by such Subsidiary in such jurisdiction; and (j) other cash
equivalents and short-term investments that would be included among “cash
equivalents” or “short term investments” on a consolidated balance sheet
prepared in accordance with GAAP.

“Cash Management Agreement”: as defined in the definition of “Cash Management
Services.”

“Cash Management Bank”: any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“Cash Management Services”: cash management and other services provided to one
or more of the Loan Parties by a Cash Management Bank which may include merchant
services, direct deposit of payroll, business credit card, and check cashing
services identified in such Cash Management Bank’s various cash management
services or other similar agreements (each, a “Cash Management Agreement”).

“Casualty Event”: any damage to or any destruction of, or any condemnation or
other taking by any Governmental Authority of, any property of Hortonworks or
any Subsidiary thereof.

“Certificated Securities”: as defined in Section 4.19(a).

“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Exchange Act), shall become, or obtain
rights (whether by means or warrants, options or otherwise) to become, the
“beneficial owner” (as defined in Rules 13(d)-3 and 13(d) 5 under the Exchange
Act), directly or indirectly, of 50% or more of the ordinary voting power for
the election of directors of Hortonworks (determined on a fully diluted basis);
(b) during any period of 12 consecutive months, a majority of the members of the
board of directors or other equivalent governing body of Hortonworks cease to be
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or (c) at any time,
Hortonworks shall cease to own and control, of record and beneficially, directly
or indirectly, 100% of each class of outstanding Capital Stock of each other
Loan Party free and clear of all Liens (except Liens arising by operation of law
which do not have priority over the Lien of the Administrative Agent or
otherwise created by the Security Documents).

“Closing Date”: the date on which all of the conditions precedent set forth in
Section 5.1 are satisfied or waived by the Administrative Agent and, as
applicable, the Lenders or the Required Lenders.

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

 

5



--------------------------------------------------------------------------------

“Collateral Information Certificate”: the Collateral Information Certificate to
be executed and delivered by the Borrower pursuant to Section 5.1, substantially
in the form of Exhibit J.

“Collateral-Related Expenses”: all costs and expenses of the Administrative
Agent paid or incurred in connection with any sale, collection or other
realization on the Collateral, including reasonable fees and expenses of the
Administrative Agent’s agents and counsel, and reimbursement for all other
costs, expenses and liabilities and advances made or incurred by the
Administrative Agent in connection therewith (including as described in
Section 6.6 of the Guarantee and Collateral Agreement), and all amounts for
which the Administrative Agent is entitled to indemnification under the Security
Documents and all advances made by the Administrative Agent under the Security
Documents for the account of any Loan Party.

“Commitment”: as to any Lender, its Revolving Commitment.

“Commitment Fee Rate”: 0.45% per annum.

“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. Section 1 et
seq.), as amended from time to time, and any successor statute.

“Communications”: is defined in Section 10.2(d)(ii).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Interest Expense”: for any period, total interest expense
(including that attributable to Capital Lease Obligations) of Hortonworks and
its consolidated Subsidiaries for such period as determined on a consolidated
basis in accordance with GAAP.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of Hortonworks and its consolidated Subsidiaries, determined on a consolidated
basis in accordance with GAAP; provided that there shall be excluded from the
calculation of “Consolidated Net Income” (a) the income (or deficit) of any such
Person accrued prior to the date it becomes a Subsidiary of Hortonworks or is
merged into or consolidated with Hortonworks or one of its Subsidiaries, and
(b) the income (or deficit) of any such Person (other than a Subsidiary of
Hortonworks) in which Hortonworks or one of its Subsidiaries has an ownership
interest, except to the extent that any such income is actually received by
Hortonworks or such Subsidiary in the form of dividends or similar
distributions.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

“Control”: the possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ability to exercise voting power, by contract or otherwise. “Controlling”
and “Controlled” have meanings correlative thereto.

 

6



--------------------------------------------------------------------------------

“Control Agreement”: any account control agreement entered into among the
depository institution at which a Loan Party maintains a Deposit Account or the
securities intermediary at which a Loan Party maintains a Securities Account,
such Loan Party, and the Administrative Agent pursuant to which the
Administrative Agent obtains control (within the meaning of the UCC or any other
applicable law) over such Deposit Account or Securities Account.

“Current Liabilities”: on any relevant date of determination, all Obligations
consisting of outstanding Revolving Loans and outstanding Letters of Credit,
plus, without duplication, the aggregate amount of Total Liabilities that may
properly be classified as current liabilities on a balance sheet prepared in
accordance with GAAP.

“Debtor Relief Laws”: the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.

“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Rate”: as defined in Section 2.15(B).

“Defaulting Lender”: subject to Section 2.24(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans or participations in respect of
Letters of Credit within two (2) Business Days of the date such Loans or
participations were required to be funded hereunder unless such Lender notifies
the Administrative Agent and the Borrower in writing that such failure is the
result of such Lender’s reasonable determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Lender, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent, the Issuing Lender or the
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
reasonable determination that a condition precedent to funding (which condition
precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three (3) Business Days after written request by the
Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) has, or has a
direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) become the subject of a Bail-In
Action, or (iii) had appointed for it a receiver, custodian, conservator,
trustee, administrator, assignee for the benefit of creditors or similar Person
charged with reorganization or liquidation of its business or assets, including
the Federal Deposit Insurance Corporation or any other state or federal
regulatory authority acting in such a capacity; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the

 

7



--------------------------------------------------------------------------------

Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (d) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.24(b)) upon delivery of written notice of such determination to the
Borrower, the Issuing Lender, the Swingline Lender and each Lender.

“Deferred Payment Obligations”: as defined in Section 7.2(l).

“Deferred Revenue”: all amounts received or invoiced in advance of performance
under contracts and not yet recognized as revenue.

“Deposit Account”: any “deposit account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Deposit Account Control Agreement”: any Control Agreement entered into by the
Administrative Agent, a Loan Party and a financial institution holding a Deposit
Account of such Loan Party pursuant to which the Administrative Agent is granted
“control” (for purposes of the UCC) over such Deposit Account.

“Designated Jurisdiction”: any country or territory to the extent that such
country or territory itself is the subject of any Sanction.

“Determination Date”: as defined in the definition of “Pro Forma Basis”.

“Discharge of Obligations”: subject to Section 10.8, the satisfaction of the
Obligations (including all such Obligations relating to Cash Management
Services) by the payment in full, in cash (or, as applicable, Cash
Collateralization in accordance with the terms hereof) of the principal of and
interest on or other liabilities relating to each Loan and any previously
provided Cash Management Services, all fees and all other expenses or amounts
payable under any Loan Document (other than inchoate indemnification obligations
and any other obligations which pursuant to the terms of any Loan Document
specifically survive repayment of the Loans for which no claim has been made),
and other Obligations under or in respect of Specified Swap Agreements and Cash
Management Services, to the extent (a) no default or termination event shall
have occurred and be continuing thereunder, (b) any such Obligations in respect
of Specified Swap Agreements have, if required by any applicable Qualified
Counterparties, been Cash Collateralized, (c) no Letter of Credit shall be
outstanding (or, as applicable, each outstanding and undrawn Letter of Credit
has been Cash Collateralized in accordance with the terms hereof), (d) no
Obligations in respect of any Cash Management Services are outstanding (or, as
applicable, all such outstanding Obligations in respect of Cash Management
Services have been Cash Collateralized in accordance with the terms hereof), and
(e) the aggregate Commitments of the Lenders are terminated.

“Disposition”: with respect to any property (including, without limitation,
Capital Stock of any Subsidiary of Hortonworks), any sale, lease, Sale Leaseback
Transaction, assignment, conveyance, transfer, encumbrance or other disposition
thereof and any issuance of Capital Stock by any Subsidiary of
Hortonworks.    The terms “Dispose” and “Disposed of” shall have correlative
meanings. For the avoidance of doubt, the terms Disposition, Dispose and
Disposed of do not refer to the issuance, sale or transfer of Capital Stock of
Hortonworks.

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case at the option of the holder thereof), or upon the happening of any
event (except as a result of a change of control or asset sale (or similar
event, however denominated) so long as any rights of the holders thereof upon
the occurrence of a change of control or asset sale event shall be subject to
the prior repayment in full of the Loans and all

 

8



--------------------------------------------------------------------------------

other Obligations that are accrued and payable and the termination of the
Commitments), matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or redeemable at the option of the holder thereof, in
whole or in part, on or prior to the date that is ninety-one (91) days after the
date on which the Loans mature; provided, that, if such Capital Stock is issued
pursuant to a plan for the benefit of officers, directors, managers, employees,
members of management or consultants of Hortonworks or any Subsidiary or by any
such plan to such officers, directors, managers, employees, members of
management or consultants, such Capital Stock shall not constitute Disqualified
Stock solely because it may be required to be repurchased by Hortonworks or any
Subsidiary in order to satisfy any applicable statutory or regulatory
obligations or as a result of any such Person’s termination, death or
disability. The amount of Disqualified Stock deemed to be outstanding at any
time for purposes of this Agreement will be the maximum amount that Hortonworks
and its Subsidiaries may become obligated to pay upon maturity of, or pursuant
to any mandatory redemption provisions of, such Disqualified Stock or portion
thereof, plus accrued dividends.

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of Hortonworks organized under the laws of
any jurisdiction within the United States.

“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.

“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee”: any Person that meets the requirements to be an assignee
under Section 10.6(b)(iii), (v) and (vi) (subject to such consents, if any, as
may be required under Section 10.6(b)(iii)).

“Environmental Laws”: any and all foreign, Federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“Environmental Liability”: any liability, contingent or otherwise (including any
liability for damages, costs of environmental remediation, fines, penalties or
indemnities), of the Borrower, any other Loan Party or any of their respective
Subsidiaries directly or indirectly resulting from or based upon (a) a violation
of an Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Materials of Environmental Concern,
(c) exposure to any Materials of Environmental Concern, (d) the release or
threatened release of any Materials of Environmental Concern into the
environment, or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

9



--------------------------------------------------------------------------------

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended,
including (unless the context otherwise requires) any rules or regulations
promulgated thereunder.

“ERISA Affiliate”: each business or entity which is, or within the last six
years was, a member of a “controlled group of corporations,” under “common
control” or an “affiliated service group” with any Loan Party within the meaning
of Section 414(b), (c), (m) or (n) of the Code, required to be aggregated with
any Loan Party under Section 414(o) of the Code, or is, or within the last six
years was, under “common control” with any Loan Party, within the meaning of
Section 4001(a)(14) of ERISA.

“ERISA Event”: any of (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Pension Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (b) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Pension
Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (c) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Pension Plan or the termination of any Pension
Plan resulting in liability under Sections 4063 or 4064 of ERISA; (d) the
withdrawal of any Loan Party or any ERISA Affiliate thereof in a complete or
partial withdrawal (within the meaning of Section 4203 and 4205 of ERISA) from
any Multiemployer Plan if there is any potential liability therefore, or the
receipt by any Loan Party or any ERISA Affiliate thereof of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA; (e) the filing of a notice of intent to
terminate, the treatment of a plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (f) the imposition of liability on any Loan
Party or any ERISA Affiliate thereof pursuant to Sections 4062(e) or 4069 of
ERISA or by reason of the application of Section 4212(c) of ERISA; (g) the
failure by any Loan Party or any ERISA Affiliate thereof to make any required
contribution to a Pension Plan, or the failure to meet the minimum funding
standard of Section 412 of the Code with respect to any Pension Plan (whether or
not waived in accordance with Section 412(c) of the Code) or the failure to make
by its due date a required installment under Section 430 of the Code with
respect to any Pension Plan or the failure to make any required contribution to
a Multiemployer Plan; (h) the determination that any Pension Plan is considered
an at-risk plan or a plan in endangered to critical status within the meaning of
Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of ERISA;
(i) an event or condition which might reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; (j) the
imposition of any liability under Title I or Title IV of ERISA, other than PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon any Loan Party
or any ERISA Affiliate thereof; (k) an application for a funding waiver under
Section 303 of ERISA or an extension of any amortization period pursuant to
Section 412 of the Code with respect to any Pension Plan; (l) the occurrence of
a non-exempt prohibited transaction under Sections 406 or 407 of ERISA for which
any Loan Party or any Subsidiary thereof may be directly or indirectly liable;
(m) a violation of the applicable requirements of Section 404 or 405 of ERISA or
the exclusive benefit rule under Section 401(a) of the Code by any fiduciary or
disqualified person for which any Loan Party or any ERISA Affiliate thereof may
be directly or indirectly liable; (n) the occurrence of an act or omission which
could give rise to the imposition on any Loan Party or any ERISA Affiliate
thereof of fines, penalties, taxes or related charges under Chapter 43 of the
Code or under Sections 409, 502(c), (i) or (1) or 4071 of ERISA; (o) the
assertion of a material claim (other than routine claims for benefits) against
any Plan or the assets thereof, or against any Loan Party or any Subsidiary
thereof in connection with any such Plan; (p) receipt from the IRS of notice of
the failure of any Qualified Plan to qualify under Section 401(a) of the Code,
or the failure of any trust forming part of any Qualified Plan to fail to
qualify for exemption from taxation under Section 501(a) of the Code; (q) the
imposition of any lien (or the fulfillment of the conditions for the imposition
of any lien) on any of the

 

10



--------------------------------------------------------------------------------

rights, properties or assets of any Loan Party or any ERISA Affiliate thereof,
in either case pursuant to Title I or IV of ERISA, including Section 302(f) or
303(k) of ERISA or to Section 401(a)(29) or 430(k) of the Code;
(r) noncompliance with any requirement of Section 409A or 457 of the Code; (s) a
violation of the Consolidated Omnibus Budget Reconciliation Act of 1985 (COBRA),
the Health Insurance Portability and Accountability Act of 1996 (HIPPA) and the
Patient Protection and Affordable Care Act and the Health Care and Education
Reconciliation Act of 2010 (ACA); or (t) the establishment or amendment by an
Loan Party or any Subsidiary thereof of any “welfare plan” as such term is
defined in Section 3(1) of ERISA, that provides post-employment welfare benefits
in a manner that would increase the liability of any Loan Party.

“ERISA Funding Rules”: the rules regarding minimum required contributions
(including any installment payment thereof) to Pension Plans, as set forth in
Section 412 of the Code and Section 302 of ERISA, with respect to Plan years
ending prior to the effective date of the Pension Protection Act of 2006, and
thereafter, as set forth in Sections 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 304 and 305 of ERISA.

“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum determined by the
Administrative Agent by reference to the ICE Benchmark Administration London
Interbank Offered Rate (“LIBOR”) (or any successor thereto if the ICE Benchmark
Administration is no longer making LIBOR available) for deposits (for delivery
on the first day of such Interest Period) with a term equivalent to such
Interest Period in Dollars, determined as of approximately 11:00 A.M. (London,
England time) two (2) Business Days prior to the beginning of such Interest
Period (as set forth by Bloomberg Information Service or any successor thereto
or any other commercially available service selected by the Administrative Agent
which provides quotations of LIBOR); provided that the Eurodollar Base Rate
shall not be less than 0%. In the event that the Administrative Agent determines
that LIBOR is not available, the “Eurodollar Base Rate” shall be determined by
reference to the rate per annum equal to the offered quotation rate to first
class banks in the London interbank market by SVB for deposits (for delivery on
the first day of the relevant Interest Period) in Dollars of amounts in same day
funds comparable to the principal amount of the applicable Loan of the
Administrative Agent, in its capacity as a Lender, for which the Eurodollar Base
Rate is then being determined with maturities comparable to such period, as of
approximately 11:00 A.M. (London, England time) two (2) Business Days prior to
the beginning of such Interest Period; provided that, in all events, such
Eurodollar Base Rate shall not be less than 0%.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:

 

   Eurodollar Base Rate       1.00 - Eurocurrency Reserve Requirements   

 

11



--------------------------------------------------------------------------------

The Eurodollar Rate shall be adjusted automatically as of the effective date of
any change in the Eurocurrency Reserve Requirements; provided that the
Eurodollar Rate shall not be less than 0%.

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility (other than the L/C Facility), the then current Interest
Periods with respect to all of which begin on the same date and end on the same
later date (whether or not such Loans shall originally have been made on the
same day).

“Event of Default”: any of the events specified in Section 8.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Exchange Act”: the Securities Exchange Act of 1934, as amended from time to
time and any successor statute.

“Excluded Subsidiary”: (i) any Immaterial Subsidiary, (ii) any Subsidiary all
the Capital Stock of which is not held (directly or indirectly) by Hortonworks,
and (iii) any Excluded Tax Subsidiary.

“Excluded Swap Obligations”: with respect to any Guarantor, any Swap Obligation
if, and to the extent that, all or a portion of the Guarantee Obligation of such
Guarantor with respect to, or the grant by such Guarantor of a Lien to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act at the
time such Guarantee Obligation of such Guarantor, or the grant by such Guarantor
of such Lien, becomes effective with respect to such Swap Obligation. If such a
Swap Obligation arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to swaps for which such Guarantee Obligation or Lien is or becomes
excluded in accordance with the first sentence of this definition.

“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Recipient or required to be withheld or deducted from a payment to a Recipient,
(a) Taxes imposed on or measured by net income (however denominated), franchise
Taxes, and branch profits Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.23) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.20, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.20(f) and (d) any U.S. federal withholding Taxes
imposed under FATCA and (e) all liabilities, penalties and interest with respect
to any of the foregoing.

“Excluded Tax Subsidiary”: (i) any Foreign Holding Company, (ii) any Foreign
Subsidiary, and (iii) any Subsidiary of any Person described in the preceding
clause (i) or (ii).

 

12



--------------------------------------------------------------------------------

“Existing Credit Agreement”: as defined in the recitals to this Agreement.

“Existing Letters of Credit”: each letter of credit listed on Schedule 1.1B
hereto.

“Facility”: each of (a) the Revolving Facility, (b) the L/C Facility (which is a
sublimit of the Revolving Facility) and (c) the Swingline Facility (which is a
sublimit of the Revolving Facility).

“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any applicable intergovernmental
agreements entered into by the United States with respect thereto (and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
such intergovernmental agreement).

“Federal Funds Effective Rate”: for any day, the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published on the next succeeding
Business Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average of the quotations for
the day of such transactions received by the Administrative Agent from three
federal funds brokers of recognized standing selected by it.

“Fee Letter”: the amended and restated letter agreement dated as of the Closing
Date, between Hortonworks and the Administrative Agent, as may be modified,
supplemented or amended from time to time.

“Flood Laws”: the National Flood Insurance Reform Act of 1994 and related
legislation (including the regulations of the Board of Governors of the Federal
Reserve System).

“Foreclosed Borrowers”: as defined in Section 2.25.

“Foreign Holding Company”: any Subsidiary all or substantially all the assets of
which consist of Capital Stock in Foreign Subsidiaries.

“Foreign Lender”: (a) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

“Foreign Subsidiary”: any Subsidiary of Hortonworks that is not a Domestic
Subsidiary.

“Fronting Exposure”: at any time there is a Defaulting Lender, as applicable,
(a) with respect to the Issuing Lender, such Defaulting Lender’s L/C Percentage
of the outstanding L/C Exposure other than L/C Exposure as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swingline Lender, such Defaulting Lender’s Revolving Percentage
of outstanding Swingline Loans made by the Swingline Lender other than Swingline
Loans as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders.

“Fund”: any Person (other than a natural Person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans, bonds
and similar extensions of credit in the ordinary course of its activities.

 

13



--------------------------------------------------------------------------------

“Funding Office”: the Revolving Loan Funding Office.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower and the Administrative Agent agree to enter
into negotiations to amend such provisions of this Agreement so as to reflect
equitably such Accounting Changes with the desired result that the criteria for
evaluating the Borrower’s financial condition shall be the same after such
Accounting Changes as if such Accounting Changes had not been made. Until such
time as such an amendment shall have been executed and delivered by the
Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Changes had not occurred. “Accounting
Changes” refers to changes in accounting principles required by the promulgation
of any rule, regulation, pronouncement or opinion by the Financial Accounting
Standards Board of the American Institute of Certified Public Accountants or, if
applicable, the SEC, or the adoption of IFRS.

“Governmental Approval”: any consent, authorization, approval, order, license,
franchise, permit, certificate, accreditation, registration, filing or notice,
of, issued by, from or to, or other act by or in respect of, any Governmental
Authority.

“Governmental Authority”: the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank), and any group or body charged with setting accounting or regulatory
capital rules or standards (including the Financial Standards Board, the Bank
for International Settlements, the Basel Committee on Banking Supervision and
any successor or similar authority to any of the foregoing.

“Group Members”: the collective reference to Hortonworks and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement
dated as of the Original Closing Date, as amended, restated, supplemented or
otherwise modified from time to time, by the Loan Parties in favor of the
Administrative Agent.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for

 

14



--------------------------------------------------------------------------------

deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Guarantors”: a collective reference to each Subsidiary of Hortonworks which has
become a Guarantor pursuant to the requirements of Section 6.12 hereof and the
Guarantee and Collateral Agreement. Notwithstanding the foregoing or any
contrary provision herein or in any other Loan Document, no Excluded Subsidiary
shall be a Guarantor.

“IFRS”: international accounting standards within the meaning of IAS Regulation
1606/2002 to the extent applicable to the relevant financial statements
delivered under or referred to herein.

“Increase”: as defined in Section 2.28.

“Increase Joinder”: an instrument, in form and substance reasonably satisfactory
to the Administrative Agent, by which a Lender becomes a party to this Agreement
pursuant to Section 2.28.

“Immaterial Subsidiary”: at any date of determination, any Subsidiary of any
Loan Party designated as such by such Loan Party in writing and which as of such
date (a) holds assets representing 2.5% or less of the Borrower’s consolidated
total assets as of such date (determined in accordance with GAAP), (b) which has
generated less than 2.5% of the Borrower’s consolidated total revenues
determined in accordance with GAAP for the four fiscal quarter period ending on
the last day of the most recent period for which financial statements have been
delivered after the Closing Date pursuant to Section 6.1(b); provided that all
Subsidiaries that are individually “Immaterial Subsidiaries” shall not have
aggregate consolidated total assets that would represent 5.0% or more of the
Borrower’s consolidated total assets as of such date or have generated 5.0% or
more of the Borrower’s consolidated total revenues for such four fiscal quarter
period, in each case determined in accordance with GAAP, and (c) which owns no
material Intellectual Property.

“Incurred”: as defined in the definition of “Pro Forma Basis”.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than
(i) current trade payables and accrued liabilities incurred in the ordinary
course of such Person’s business, and (ii) reasonable deferred compensation and
obligations under employee related compensation arrangements), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and all Synthetic
Lease Obligations of such Person, (f) all obligations of such Person, contingent
or otherwise, as an account party or applicant under or in respect of
acceptances, letters of credit, surety bonds or similar arrangements, (g) all
obligations of such Person in respect of Disqualified Stock, valued, in the case
of a redeemable preferred interest, at the greater of its voluntary or
involuntary liquidation preference plus accrued and unpaid dividends, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above, (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by

 

15



--------------------------------------------------------------------------------

any Lien on property (including accounts and contract rights) owned by such
Person, whether or not such Person has assumed or become liable for the payment
of such obligation, and (j) the net obligations of such Person in respect of
Swap Agreements. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor. The amount of Indebtedness of any Person for purposes of
clause (i) shall be deemed to be equal to the lesser of (A) the aggregate unpaid
amount of such Indebtedness and (B) the fair market value (as determined by such
Person in good faith) of the property encumbered thereby as determined by such
Person in good faith. The amount of any net obligation under any Swap Agreements
on any date shall be deemed to be the Swap Termination Value thereof as of such
date.

“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee”: is defined in Section 10.5(b).

“Insolvency Proceeding”: (a) any case, action or proceeding before any court or
other Governmental Authority relating to bankruptcy, reorganization, insolvency,
liquidation, receivership, dissolution, winding-up or relief of debtors, or
(b) any general assignment for the benefit of creditors, composition,
marshalling of assets for creditors, or other, similar arrangement in respect of
any Person’s creditors generally or any substantial portion of such Person’s
creditors, in each case undertaken under U.S. Federal, state or foreign law,
including any Debtor Relief Law.

“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.

“Intellectual Property Security Agreement”: an intellectual property security
agreement entered into between a Loan Party and the Administrative Agent
pursuant to the terms of the Guarantee and Collateral Agreement in form and
substance reasonably satisfactory to the Administrative Agent, together with
each other intellectual property security agreement and supplement thereto
delivered pursuant to Section 6.12, in each case as amended, restated,
supplemented or otherwise modified from time to time.

“Interest Payment Date”: (a) as to any ABR Loan (including any Swingline Loan),
the first Business Day of each calendar month to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurodollar
Loan having an Interest Period of three (3) months or less, the last Business
Day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three (3) months, each day that is three (3) months (or, if
such date is not a Business Day, the Business Day next succeeding such date)
after the first day of such Interest Period and the last Business Day of such
Interest Period, and (d) as to any Loan (other than any Revolving Loan that is
an ABR Loan and any Swingline Loan), the date of any repayment or prepayment
made in respect thereof.

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one (1), two (2), three (3) or six (6) months
thereafter, as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such

 

16



--------------------------------------------------------------------------------

Eurodollar Loan and ending one (1), two (2),three (3) or six(6) months
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent in a Notice of Conversion/Continuation not later than 10:00
A.M. on the date that is three (3) Business Days prior to the last day of the
then current Interest Period with respect thereto; provided that all of the
foregoing provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date;

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and

(iv) the Borrower shall select Interest Periods so as not to require a payment
or prepayment of any Eurodollar Loan during an Interest Period for such Loan.

“Interest Rate Agreement”: any interest rate swap agreement, interest rate cap
agreement, interest rate collar agreement, interest rate hedging agreement or
other similar agreement or arrangement, each of which is (a) for the purpose of
hedging the interest rate exposure associated with Borrower’s and its
Subsidiaries’ operations, (b) approved by Administrative Agent, and (c) not for
speculative purposes.

“Inventory”: all “inventory,” as such term is defined in the UCC, now owned or
hereafter acquired by any Loan Party, wherever located, and in any event
including inventory, merchandise, goods and other personal property that are
held by or on behalf of any Loan Party for sale or lease or are furnished or are
to be furnished under a contract of service, or that constitutes raw materials,
work in process, finished goods, returned goods, or materials or supplies of any
kind used or consumed or to be used or consumed in such Loan Party’s business or
in the processing, production, packaging, promotion, delivery or shipping of the
same, including all supplies and embedded software.

“Investments”: as defined in Section 7.8.

“IRS”: the Internal Revenue Service, or any successor thereto.

“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

“Issuing Lender”: as the context may require, (a) SVB or any Affiliate thereof,
in its capacity as issuer of any Letter of Credit (including, without
limitation, each Existing Letter of Credit), and (b) any other Lender that may
become an Issuing Lender pursuant to Section 3.11 or 3.12, with respect to
Letters of Credit issued by such Lender. The Issuing Lender may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Lender or other financial institutions, in which case the term
“Issuing Lender” shall include any such Affiliate or other financial institution
with respect to Letters of Credit issued by such Affiliate or other financial
institution.

“Issuing Lender Fees”: as defined in Section 3.3(a).

 

17



--------------------------------------------------------------------------------

“Judgment Currency”: as defined in Section 10.19.

“L/C Advance”: each L/C Lender’s funding of its participation in any L/C
Disbursement in accordance with its L/C Percentage of the L/C Commitment.

“L/C Commitment”: as to any L/C Lender, the obligation of such L/C Lender, if
any, to purchase an undivided interest in the Issuing Lenders’ obligations and
rights under and in respect of each Letter of Credit (including to make payments
with respect to draws made under any Letter of Credit pursuant to
Section 3.5(b)) in an aggregate principal amount not to exceed the amount set
forth under the heading “L/C Commitment” opposite such L/C Lender’s name on
Schedule 1.1A or in the Assignment and Assumption or Increase Joinder pursuant
to which such L/C Lender becomes a party hereto, as the same may be changed from
time to time pursuant to the terms hereof. The L/C Commitment is a sublimit of
the Revolving Commitment and the aggregate amount of the L/C Commitments shall
not exceed the amount of the Total L/C Commitments at any time.

“L/C Disbursements”: a payment or disbursement made by the Issuing Lender
pursuant to a Letter of Credit.

“L/C Exposure”: at any time, the sum of (a) the aggregate undrawn amount of all
outstanding Letters of Credit at such time, and (b) the aggregate amount of all
L/C Disbursements that have not yet been reimbursed or converted into Revolving
Loans at such time. The L/C Exposure of any L/C Lender at any time shall equal
its L/C Percentage of the aggregate L/C Exposure at such time.

“L/C Facility”: the L/C Commitments and the extensions of credit made
thereunder.

“L/C Fee Payment Date”: as defined in Section 3.3(a).

“L/C Lender”: a Lender with an L/C Commitment.

“L/C Percentage”: as to any L/C Lender at any time, the percentage of the Total
L/C Commitments represented by such L/C Lender’s L/C Commitment, as such
percentage may be adjusted as provided in Section 2.23.

“L/C-Related Documents”: collectively, each Letter of Credit (including any
Existing Letter of Credit), all applications for any Letter of Credit (and
applications for the amendment of any Letter of Credit) submitted by the
Borrower to the Issuing Lender and any other document, agreement and instrument
relating to any Letter of Credit, including any of the Issuing Lender’s standard
form documents for letter of credit issuances.

“Lenders”: as defined in the preamble hereto; provided that unless the context
otherwise requires, each reference herein to the Lenders shall be deemed to
include the Issuing Lender and the Swingline Lender.

“Letter of Credit”: as defined in Section 3.1(a); provided that such term shall
include each Existing Letter of Credit.

“Letter of Credit Availability Period”: the period from and including the
Closing Date to but excluding the Letter of Credit Maturity Date.

“Letter of Credit Fees”: as defined in Section 3.3(a).

 

18



--------------------------------------------------------------------------------

“Letter of Credit Fronting Fees”: as defined in Section 3.3(a).

“Letter of Credit Maturity Date”: the date occurring 15 days prior to the
Revolving Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“LIBOR”: as defined in the definition of “Eurodollar Base Rate.”

“Lien”: any mortgage, deed of trust, pledge, hypothecation, collateral
assignment, deposit arrangement, encumbrance, lien (statutory or other), charge
or other security interest or any preference, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever
(including any conditional sale or other title retention agreement and any
capital lease having substantially the same economic effect as any of the
foregoing).

“Loan”: any loan made or maintained by any Lender pursuant to this Agreement.

“Loan Documents”: this Agreement, each Security Document, the Reaffirmation
Agreement, each Note, the Fee Letter, each Assignment and Assumption, each
Compliance Certificate, each Notice of Borrowing, each Notice of
Conversion/Continuation, each Cash Management Services Agreement, the Solvency
Certificate, the Collateral Information Certificate and each L/C Related
Document, and any amendment, waiver, supplement or other modification to any of
the foregoing.

“Loan Parties”: each Group Member that is a party to a Loan Document, as a
Borrower or a Guarantor.

“Material Adverse Effect”: (a) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or financial condition of the Borrower and its
Subsidiaries, taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of the Borrower or any Loan Party to perform its respective
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against the Borrower or any Loan Party of any Loan Document to which it is a
party.

“Materials of Environmental Concern”: any substance, material or waste that is
defined, regulated, governed or otherwise characterized under any Environmental
Law as hazardous or toxic or as a pollutant or contaminant (or by words of
similar meaning and regulatory effect), any petroleum or petroleum products,
asbestos, polychlorinated biphenyls, urea-formaldehyde insulation, molds or
fungus, and radioactivity, radiofrequency radiation at levels known to be
hazardous to human health and safety.

“Measurement Period”: each trailing three-month period.

“Minority Lender”: as defined in Section 10.1(b).

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties as to which, pursuant to
Section 6.12(b) or otherwise, the Administrative Agent, for the benefit of the
Secured Parties, shall be granted a Lien pursuant to the Mortgages.

“Mortgages”: each of the mortgages, deeds of trust, deeds to secure debt or such
equivalent documents hereafter entered into and executed and delivered by one or
more of the Loan Parties to the Administrative Agent, in each case, as such
documents may be amended, amended and restated, supplemented or otherwise
modified, renewed or replaced from time to time and in form and substance
reasonably acceptable to the Administrative Agent.

 

19



--------------------------------------------------------------------------------

“Multiemployer Plan”: a “multiemployer plan” (within the meaning of
Section 3(37) of ERISA) to which any Loan Party or any ERISA Affiliate thereof
makes, is making, or is obligated or has ever been obligated to make,
contributions.

“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all Affected Lenders in accordance
with the terms of Section 10.1 and (b) has been approved by the Required
Lenders.

“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-GAAP Operating Profit (Loss)”: with respect to Hortonworks and its
consolidated Subsidiaries for any period, (a) the sum, without duplication, of
the amounts for such period of (i) Consolidated Net Income, plus
(ii) Consolidated Interest Expense, plus (iii) provisions for taxes based on
income, plus (iv) non-cash stock-based compensation expense, plus (v) one-time
acquisition or non-ordinary course legal expenses during any trailing twelve
month period in an aggregate amount not to exceed $1,000,000, plus (x) other
one-time expenses approved by the Administrative Agent on a case-by-case basis
in its sole discretion, minus (b) interest income.

“Note”: a Revolving Loan Note or a Swingline Loan Note.

“Notice of Borrowing”: a notice substantially in the form of Exhibit K.

“Notice of Conversion/Continuation”: a notice substantially in the form of
Exhibit L.

“Obligations”: (a) the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the filing
of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to any Loan Party, whether or not a
claim for post-filing or post-petition interest is allowed or allowable in such
proceeding) the Loans and all other obligations and liabilities of the Loan
Parties to the Administrative Agent, the Issuing Lender, any other Lender, any
applicable Cash Management Bank, and any Qualified Counterparty party to a
Specified Swap Agreement, whether direct or indirect, absolute or contingent,
due or to become due, or now existing or hereafter incurred, which may arise
under, out of, or in connection with, this Agreement, any other Loan Document
(including, for the avoidance of doubt, any Cash Management Agreement), the
Letters of Credit, any Specified Swap Agreement or any other document made,
delivered or given in connection herewith or therewith, whether on account of
principal, interest, reimbursement obligations, payment obligations, fees,
indemnities, costs, expenses (including all reasonable and documented
out-of-pocket fees, charges and disbursements of counsel to the Administrative
Agent, the Issuing Lender, any other Lender, any applicable Cash Management
Bank, to the extent that any applicable Cash Management Agreement requires the
reimbursement by any applicable Group Member of any such expenses), and any
Qualified Counterparty party to a Specified Swap Agreement that are required to
be paid by any Loan Party pursuant any Loan Document, Cash Management Agreement
or otherwise, and (b) any obligations of any other Group Member arising in
connection with any Cash Managements Agreement. For the avoidance of doubt, the
Obligations shall not include (i) any obligations arising under any warrants or
other equity instruments issued by any Loan Party to any Lender, or (ii) solely
with respect to any Guarantor that is not a Qualified ECP Guarantor, any
Excluded Swap Obligations of such Guarantor.

 

20



--------------------------------------------------------------------------------

“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury and any successor thereto.

“Operating Documents”: for any Person as of any date, such Person’s
constitutional documents, formation documents and/or certificate of
incorporation (or equivalent thereof), as certified (if applicable) by such
Person’s jurisdiction of formation as of a recent date, and, (a) if such Person
is a corporation, its bylaws or memorandum and articles of association (or
equivalent thereof) in current form, (b) if such Person is a limited liability
company, its limited liability company agreement (or similar agreement), and
(c) if such Person is a partnership, its partnership agreement (or similar
agreement), each of the foregoing with all current amendments or modifications
thereto.

“Original Closing Date”: November 2, 2016.

“Original Loan Documents”: as defined in Section 10.21.

“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes”: all present or future stamp, court or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.23).

“Participant”: as defined in Section 10.6(d).

“Participant Register”: as defined in Section 10.6(d).

“Patriot Act”: the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT) Act of
2001, Title III of Pub. L. 107-56, signed into law October 26, 2001.

“PBGC”: the Pension Benefit Guaranty Corporation, or any successor thereto.

“Pension Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was obligated to make,
contributions, and (b) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.

“Permitted Acquisition”: as defined in Section 7.8(n).

“Person”: any natural Person, corporation, limited liability company, trust,
joint venture, association, company, partnership, Governmental Authority or
other entity.

“Plan”: (a) an employee benefit plan (as defined in Section 3(3) of ERISA) other
than a Multiemployer Plan which is or was at any time maintained or sponsored by
any Credit Party or any Subsidiary thereof or to which any Credit Party or any
Subsidiary thereof has ever made, or was obligated to make, contributions, (b) a
Pension Plan, or (c) a Qualified Plan.

 

21



--------------------------------------------------------------------------------

“Platform”: is any of Debt Domain, Intralinks, Syndtrak or a substantially
similar electronic transmission system.

“Preferred Stock”: the preferred Capital Stock of the Borrower.

“Prime Rate”: the rate of interest per annum from time to time published in the
money rates section of the Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that if such rate of
interest, as set forth from time to time in the money rates section of the Wall
Street Journal, becomes unavailable for any reason as determined by the
Administrative Agent, the “Prime Rate” shall mean the rate of interest per annum
announced by the Administrative Agent as its prime rate in effect at its
principal office (such announced Prime Rate not being intended to be the lowest
rate of interest charged by the Administrative Agent in connection with
extensions of credit to debtors).

“Pro Forma Basis”: with respect to any calculation or determination for any
period, in making such calculation or determination on the specified date of
determination (the “Determination Date”):

(a) pro forma effect will be given to any Indebtedness incurred by Hortonworks
or any of its Subsidiaries (including by assumption of then outstanding
Indebtedness or by a Person becoming a Subsidiary (“Incurred”) after the
beginning of the applicable period and on or before the Determination Date to
the extent the Indebtedness is outstanding or is to be Incurred on the
Determination Date, as if such Indebtedness had been Incurred on the first day
of such period;

(b) pro forma calculations of interest on Indebtedness bearing a floating
interest rate will be made as if the rate in effect on the Determination Date
(taking into account any Swap Agreement applicable to the Indebtedness) had been
the applicable rate for the entire reference period;

(c) pro forma effect will be given to: (A) the acquisition or disposition of
companies, divisions or lines of businesses by Hortonworks and its Subsidiaries,
including any acquisition or disposition of a company, division or line of
business since the beginning of the reference period by a Person that became a
Subsidiary after the beginning of the applicable period; and (B) the
discontinuation of any discontinued operations; in each case of clauses (A) and
(B), that have occurred since the beginning of the applicable period and before
the Determination Date as if such events had occurred, and, in the case of any
disposition, the proceeds thereof applied, on the first day of such period. To
the extent that pro forma effect is to be given to an acquisition or disposition
of a company, division or line of business, the pro forma calculation will be
calculated in good faith by a responsible financial or accounting officer of
Hortonworks in accordance with Regulation S-X under the Securities Act based
upon the most recent four full fiscal quarters for which the relevant financial
information is available.

“Pro Forma Financial Statements”: income statements prepared by Hortonworks and
its consolidated Subsidiaries that give effect (as if such events had occurred
on such date) to (i) the Loans to be made on the Closing Date (if any) and the
use of proceeds thereof and (ii) the payment of fees and expenses in connection
with the foregoing, in each case prepared for the most recently ended fiscal
quarter for which financial statements have been publicly issued by Hortonworks
as if such transactions had occurred on such date.

“Projections”: as defined in Section 6.2(c).

“Properties”: as defined in Section 4.17(a).

 

22



--------------------------------------------------------------------------------

“Protective Advance”: as defined in Section 2.8.

“Qualified Counterparty”: with respect to any Specified Swap Agreement, any
counterparty thereto that is a Lender or an Affiliate of a Lender or, at the
time such Specified Swap Agreement was entered into or as of the Closing Date,
was the Administrative Agent or a Lender or an Affiliate of the Administrative
Agent or a Lender.

“Qualified ECP Guarantor”: in respect of any Swap Obligation, (a) each Guarantor
that has total assets exceeding $10,000,000 at the time the relevant Guarantee
Obligation of such Guarantor provided in respect of, or the Lien granted by such
Guarantor to secure, such Swap Obligation (or guaranty thereof) becomes
effective with respect to such Swap Obligation, and (b) any other Guarantor that
(i) constitutes an “eligible contract participant” under the Commodity Exchange
Act or any regulations promulgated thereunder, or (ii) can cause another Person
(including, for the avoidance of doubt, any other Guarantor not then
constituting a “Qualified ECP Guarantor”) to qualify as an “eligible contract
participant” at such time by entering into a “keepwell, support, or other
agreement” as contemplated by Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.

“Qualified Plan”: an employee benefit plan (as defined in Section 3(3) of ERISA)
other than a Multiemployer Plan (a) that is or was at any time maintained or
sponsored by any Loan Party or any ERISA Affiliate thereof or to which any Loan
Party or any ERISA Affiliate thereof has ever made, or was ever obligated to
make, contributions, and (b) that is intended to be tax-qualified under
Section 401(a) of the Code.

“Reaffirmation Agreement”: the Reaffirmation Agreement, dated as of the Closing
Date by and among the Loan Parties and the Administrative Agent.

“Quick Assets”: at any date, (i) unrestricted cash or Cash Equivalents of the
Group Members held at such time in Deposit Accounts or Securities Accounts
maintained with the Administrative Agent (and its Affiliates) or subject to a
Control Agreement in favor of the Administrative Agent, plus (ii) net billed
accounts receivable of the Group Members.

“Recipient”: the (a) Administrative Agent or (b) any Lender, or (c) the Issuing
Lender, as applicable.

“Refunded Swingline Loans”: as defined in Section 2.7(b).

“Register”: is defined in Section 10.6(c).

“Regulation T”: Regulation T of the Board as in effect from time to time.

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Regulation X”: Regulation X of the Board as in effect from time to time.

“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.

“Replacement Lender”: as defined in Section 2.23.

 

23



--------------------------------------------------------------------------------

“Required Lenders”: at any time, (a) if only one Lender holds the outstanding
Revolving Commitments, such Lender; and (b) if more than one Lender holds the
outstanding Revolving Commitments, then at least two Lenders who hold more than
50% of the sum of the Total Revolving Commitments (including, without
duplication, the L/C Commitments) then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then
outstanding; provided that for the purposes of this clause (b), the outstanding
principal amount of the Revolving Commitments of, and the portion of the
Revolving Loans and participations in L/C Exposure and Swingline Loans held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders; provided further that a Lender and its
Affiliates shall be deemed one Lender.

“Requirement of Law”: as to any Person, the Operating Documents of such Person,
and any law, treaty, rule or regulation or determination of an arbitrator or a
court or other Governmental Authority (including, for the avoidance of doubt,
the Basel Committee on Banking Supervision and any successor thereto or similar
authority or successor thereto), in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer”: the chief executive officer, president, vice president,
chief financial officer, treasurer, controller or comptroller of the Borrower,
but in any event, with respect to financial matters, the chief financial
officer, treasurer, controller or comptroller of the Borrower.

“Restricted Payments”: as defined in Section 7.6.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal amount not to exceed the amount set forth under the
heading “Revolving Commitment” opposite such Lender’s name on Schedule 1.1A or
in the Assignment and Assumption or Increase Joinder pursuant to which such
Lender became a party hereto, as the same may be changed from time to time
pursuant to the terms hereof (including in connection with assignments and
Increases permitted hereunder). The amount of the Total Revolving Commitments as
of the Closing Date is $50,000,000.

“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, plus (b) such Lender’s L/C
Percentage of the aggregate undrawn amount of all outstanding Letters of Credit
(including the Existing Letters of Credit) at such time, plus (c) such Lender’s
L/C Percentage of the aggregate amount of all L/C Disbursements that have not
yet been reimbursed or converted into Revolving Loans at such time, plus
(d) such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.

“Revolving Facility”: the Revolving Commitments and the extensions of credit
made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loan Conversion”: as defined in Section 3.5(b).

“Revolving Loan Funding Office”: the office of the Administrative Agent
specified in Section 10.2 or such other office as may be specified from time to
time by the Administrative Agent as its funding office by written notice to the
Borrower and the Lenders.

 

24



--------------------------------------------------------------------------------

“Revolving Loan Note”: a promissory note in the form of Exhibit H-1, as it may
be amended, supplemented or otherwise modified from time to time.

“Revolving Loans”: as defined in Section 2.4(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of all Revolving Loans then outstanding; provided that in the event that
the Revolving Loans are paid in full prior to the reduction to zero of the Total
Revolving Commitments, the Revolving Percentages shall be determined in a manner
designed to ensure that the other outstanding Revolving Extensions of Credit
shall be held by the Revolving Lenders on a comparable basis.

“Revolving Termination Date”: November 1, 2017 (i.e. third anniversary of the
Closing Date).

“S&P”: Standard & Poor’s Ratings Services.

“Sale Leaseback Transaction”: any arrangement with any Person or Persons,
whereby in contemporaneous or substantially contemporaneous transactions a Loan
Party sells substantially all of its right, title and interest in any property
and, in connection therewith, acquires, leases or licenses back the right to use
all or a material portion of such property.

“Sanction(s)”: any international economic sanction administered or enforced by
the United States Government (including OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury or other relevant sanctions
authority.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders (including any Issuing Lender in its capacity as Issuing Lender and any
Swingline Lender in its capacity as Swingline Lender), any Cash Management Bank
(in its or their respective capacities as providers of Cash Management
Services), and any Qualified Counterparties.

“Securities Account”: any “securities account” as defined in the UCC with such
additions to such term as may hereafter be made.

“Securities Account Control Agreement”: any Control Agreement entered into by
the Administrative Agent, a Loan Party and a securities intermediary holding a
Securities Account of such Loan Party pursuant to which the Administrative Agent
is granted “control” (for purposes of the UCC) over such Securities Account.

“Securities Act”: the Securities Act of 1933, as amended from time to time and
any successor statute.

“Security Documents”: the collective reference to (a) the Guarantee and
Collateral Agreement, (b) the Mortgages, if any (c) each Intellectual Property
Security Agreement, (d) each Deposit Account Control Agreement, (e) each
Securities Account Control Agreement, (f) all other security documents

 

25



--------------------------------------------------------------------------------

hereafter delivered to the Administrative Agent granting a Lien on any property
of any Person to secure the Obligations of any Loan Party arising under any Loan
Document, (g) each Pledge Supplement, (h) each Assumption Agreement, (i) all
other security documents hereafter delivered to any applicable Cash Management
Bank granting a Lien on any property of any Person to secure the Obligations of
any Group Member arising under any Cash Management Agreement, and (j) all
financing statements, fixture filings, Patent, Trademark and Copyright filings,
assignments, acknowledgments and other filings, documents and agreements made or
delivered pursuant to any of the foregoing.

“Solvency Certificate”: the Solvency Certificate, dated the Closing Date,
delivered to the Administrative Agent pursuant to Section 5.1(s), which Solvency
Certificate shall be in substantially the form of Exhibit D.

“Solvent”: when used with respect to any Person, as of any date of
determination, (a) the amount of the “fair value” of the assets of such Person
will, as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise,” as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the “present fair saleable value” of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, as such quoted terms are determined in accordance with
applicable federal and state laws governing determinations of the insolvency of
debtors, (c) such Person will not have, as of such date, an unreasonably small
amount of capital with which to conduct its business, and (d) such Person will
be able to pay its debts as they mature. For purposes of this definition, (i)
“debt” means liability on a “claim,” and (ii) “claim” means any (x) right to
payment, whether or not such a right is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, unmatured, disputed, undisputed,
legal, equitable, secured or unsecured or (y) right to an equitable remedy for
breach of performance if such breach gives rise to a right to payment, whether
or not such right to an equitable remedy is reduced to judgment, fixed,
contingent, matured or unmatured, disputed, undisputed, secured or unsecured.
The amount of contingent liabilities (such as litigation, guarantees and pension
plan liabilities) at any time shall be computed as the amount which, in light of
all the facts and circumstances existing at the time, represents the amount
which can be reasonably be expected to become an actual or matured liability.

“Specified Swap Agreement”: any Swap Agreement entered into by the Borrower and
any Qualified Counterparty (or any Person who was a Qualified Counterparty as of
the Closing Date or as of the date such Swap Agreement was entered into) in
respect of interest rates or currencies to the extent permitted under
Section 7.13.

“Subordinated Debt Document”: any agreement, certificate, document or instrument
executed or delivered by Hortonworks or any Subsidiary and evidencing
Indebtedness of the Borrower or any Subsidiary which is subordinated to the
payment of the Obligations in a manner approved in writing by the Administrative
Agent and the Required Lenders, and any renewals, modifications, or amendments
thereof which are approved in writing by the Administrative Agent and the
Required Lenders.

“Subordinated Indebtedness”: Indebtedness of a Loan Party subordinated to the
Obligations pursuant to subordination terms (including payment, lien and
remedies subordination terms, as applicable) reasonably acceptable to the
Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled,

 

26



--------------------------------------------------------------------------------

directly or indirectly through one or more intermediaries, or both, by such
Person. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Surety Indebtedness”: as of any date of determination, indebtedness (contingent
or otherwise) owing to sureties arising from surety bonds issued on behalf of
any Loan Party or its respective Subsidiaries as support for, among other
things, their contracts with customers, whether such indebtedness is owing
directly or indirectly by such Loan Party or any such Subsidiary.

“SVB”: as defined in the preamble hereto.

“Swap Agreement”: any agreement with respect to any swap, hedge, forward, future
or derivative transaction or option or similar agreement (including without
limitation, any Interest Rate Agreement) involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Borrower and its
Subsidiaries shall be deemed to be a “Swap Agreement.”

“Swap Obligation”: with respect to any Guarantor, any obligation of such
Guarantor to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act.

“Swap Termination Value”: in respect of any one or more Swap Agreements, after
taking into account the effect of any legally enforceable netting agreement
relating to such Swap Agreements, (a) for any date on or after the date any such
Swap Agreement has been closed out and termination value determined in
accordance therewith, such termination value, and (b) for any date prior to the
date referenced in clause (a), the amount determined as the mark-to-market value
for such Swap Agreement, as determined based upon one or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Agreements (which may include a Qualified Counterparty).

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.

“Swingline Facility” the Swingline Commitment and the Swingline Loans made
thereunder.

“Swingline Lender”: SVB, in its capacity as the lender of Swingline Loans or
such other Lender as the Borrower may from time to time select as the Swingline
Lender hereunder pursuant to Section 2.7(f); provided that such Lender has
agreed to be a Swingline Lender.

“Swingline Loan Note”: a promissory note in the form of Exhibit H-2, as it may
be amended, supplemented or otherwise modified from time to time.

“Swingline Loans”: as defined in Section 2.6.

“Swingline Participation Amount”: as defined in Section 2.7(c).

Synthetic Lease Obligation”: the monetary obligation of a Person under (a) a
so-called synthetic, off-balance sheet or tax retention lease or (b) an
agreement for the use of property creating

 

27



--------------------------------------------------------------------------------

obligations that do not appear on the balance sheet of such Person but which,
upon the insolvency or bankruptcy of such Person, would be characterized as the
indebtedness of such Person (without regard to accounting treatment).

“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Credit Exposure”: is, as to any Lender at any time, the unused
Commitments and Revolving Extensions of Credit at such time.

“Total L/C Commitments”: at any time, the sum of all L/C Commitments at such
time, as the same may be reduced from time to time pursuant to Section 2.10 or
3.5(b). The initial amount of the Total L/C Commitments on the Closing Date is
$10,000,000.

“Total Liabilities”: on any date of determination, obligations that should,
under GAAP, be classified as liabilities on Hortonworks and its Subsidiaries’
consolidated balance sheet, including all Indebtedness.

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit outstanding at such time.

“Trade Date”: is defined in Section 10.6(b)(i)(B).

“Type”: as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“Unfriendly Acquisition”: any acquisition that has not, at the time of the first
public announcement of an offer relating thereto, been approved by the board of
directors (or other legally recognized governing body) of the Person to be
acquired; except that with respect to any acquisition of a non-U.S. Person, an
otherwise friendly acquisition shall not be deemed to be unfriendly if it is not
customary in such jurisdiction to obtain such approval prior to the first public
announcement of an offer relating to a friendly acquisition.

“Uniform Commercial Code” or “UCC”: the Uniform Commercial Code (or any similar
or equivalent legislation) as in effect from time to time in the State of New
York, or as the context may require, any other applicable jurisdiction.

“United States” and “U.S.”: the United States of America.

“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate”: as defined in Section 2.20(f).

“Withholding Agent”: as applicable, any of any applicable Loan Party and the
Administrative Agent, as the context may require.

 

28



--------------------------------------------------------------------------------

“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2 Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the other Loan Documents or any
certificate or other document made or delivered pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include,”
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation,” (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to a given time of day shall,
unless otherwise specified, be deemed to refer to Pacific time, and
(vi) references to agreements (including this Agreement) or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated,
amended and restated or otherwise modified from time to time.

(c) The words “hereof,” “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.” Unless the context requires otherwise, (i) any reference herein to any
Person shall be construed to include such Person’s successors and assigns,
(ii) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, (iii) any reference to any law or regulation herein shall,
unless otherwise specified, refer to such law or regulation as amended, modified
or supplemented from time to time.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms.

1.3 Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

SECTION 2

AMOUNT AND TERMS OF COMMITMENTS

2.1 [Reserved].

2.2 [Reserved].

 

29



--------------------------------------------------------------------------------

2.3 [Reserved].

2.4 Revolving Commitments.

(a) Subject to the terms and conditions hereof, each Revolving Lender severally
agrees to make revolving credit loans (each, a “Revolving Loan” and,
collectively, the “Revolving Loans”) to the Borrower from time to time during
the Revolving Commitment Period in an aggregate principal amount at any one time
outstanding which, when added to the aggregate outstanding amount of the
Swingline Loans, the aggregate undrawn amount of all outstanding Letters of
Credit, and the aggregate amount of all L/C Disbursements that have not yet been
reimbursed or converted into Revolving Loans, incurred on behalf of the Borrower
and owing to such Lender, does not exceed the amount of such Lender’s Revolving
Commitment. In addition, such aggregate obligations shall not at any time exceed
the Total Revolving Commitments in effect at such time. During the Revolving
Commitment Period the Borrower may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof. The Revolving Loans may from
time to time be Eurodollar Loans or ABR Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.5 and 2.13.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

2.5 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Commitment Period on any Business
Day; provided that the Borrower shall give the Administrative Agent an
irrevocable Notice of Borrowing (which must be received by the Administrative
Agent prior to 10:00 A.M. (a) three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one (1) Business Day
prior to the requested Borrowing Date, in the case of ABR Loans (in each case,
with originals to follow within three (3) Business Days)) (provided that any
such Notice of Borrowing of ABR Loans under the Revolving Facility to finance
payments under Section 3.5(a) may be given not later than 10:00 A.M. on the date
of the proposed borrowing), in each such case specifying (i) the amount and Type
of Revolving Loans to be borrowed, (ii) the requested Borrowing Date, (iii) in
the case of Eurodollar Loans, the respective amounts of each such Type of Loan
and the respective lengths of the initial Interest Period therefor, and
(iv) instructions for remittance of the proceeds of the applicable Loans to be
borrowed. Each borrowing under the Revolving Commitments shall be in an amount
equal to in the case of ABR Loans, $1,000,000 or a whole multiple of $100,000 in
excess thereof (or, if the then aggregate Available Revolving Commitments are
less than $1,000,000, such lesser amount); provided that the Swingline Lender
may request, on behalf of the Borrower, borrowings under the Revolving
Commitments that are ABR Loans in other amounts pursuant to Section 2.7. Upon
receipt of any such Notice of Borrowing from the Borrower, the Administrative
Agent shall promptly notify each Revolving Lender thereof. Each Revolving Lender
will make the amount of its pro rata share of each such borrowing available to
the Administrative Agent for the account of the Borrower at the Revolving Loan
Funding Office prior to 12:00 P.M. on the Borrowing Date requested by the
Borrower in funds immediately available to the Administrative Agent. Such
borrowing will then be made available to the Borrower by the Administrative
Agent crediting such account as is designated in writing to the Administrative
Agent by the Borrower with the aggregate of the amounts made available to the
Administrative Agent by the Revolving Lenders and in like funds as received by
the Administrative Agent.

2.6 Swingline Commitment. Subject to the terms and conditions hereof, the
Swingline Lender agrees to make available a portion of the credit accommodations
otherwise available to the Borrower under the Revolving Commitments from time to
time during the Revolving Commitment Period by making swing line loans (each a
“Swingline Loan” and, collectively, the “Swingline Loans”)

 

30



--------------------------------------------------------------------------------

to the Borrower; provided that (a) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect, (b) the Borrower shall not request, and the Swingline Lender shall not
make, any Swingline Loan if, after giving effect to the making of such Swingline
Loan, the aggregate amount of the Available Revolving Commitments would be less
than zero, and (c) the Borrower shall not use the proceeds of any Swingline Loan
to refinance any then outstanding Swingline Loan. During the Revolving
Commitment Period, the Borrower may use the Swingline Commitment by borrowing,
repaying and reborrowing, all in accordance with the terms and conditions
hereof. Swingline Loans shall be ABR Loans only. The Borrower shall repay to the
Swingline Lender the then unpaid principal amount of each Swingline Loan on the
Revolving Termination Date.

2.7 Procedure for Swingline Borrowing; Refunding of Swingline Loans.

(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
the Borrower shall give the Swingline Lender irrevocable telephonic notice
(which telephonic notice must be received by the Swingline Lender not later than
12:00 P.M. on the proposed Borrowing Date) confirmed promptly in writing by a
Notice of Borrowing, specifying (i) the amount to be borrowed, (ii) the
requested Borrowing Date (which shall be a Business Day during the Revolving
Commitment Period), and (iii) instructions for the remittance of the proceeds of
such Loan. Each borrowing under the Swingline Commitment shall be in an amount
equal to $100,000 or a whole multiple of $100,000 in excess thereof. Promptly
thereafter, on the Borrowing Date specified in a notice in respect of Swingline
Loans, the Swingline Lender shall make available to the Borrower an amount in
immediately available funds equal to the amount of the Swingline Loan to be made
by depositing such amount in the account designated in writing to the
Administrative Agent by the Borrower. Unless a Swingline Loan is sooner
refinanced by the advance of a Revolving Loan pursuant to Section 2.7(b), such
Swingline Loan shall be repaid by the Borrower no later than five (5) Business
Days after the advance of such Swingline Loan.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one Business Day’s
telephonic notice given by the Swingline Lender no later than 12:00 P.M. and
promptly confirmed in writing, request each Revolving Lender to make, and each
Revolving Lender hereby agrees to make, a Revolving Loan, in an amount equal to
such Revolving Lender’s Revolving Percentage of the aggregate amount of such
Swingline Loan (each a “Refunded Swingline Loan”) outstanding on the date of
such notice, to repay the Swingline Lender. Each Revolving Lender shall make the
amount of such Revolving Loan available to the Administrative Agent at the
Revolving Loan Funding Office in immediately available funds, not later than
10:00 A.M. one Business Day after the date of such notice. The proceeds of such
Revolving Loan shall be immediately made available by the Administrative Agent
to the Swingline Lender for application by the Swingline Lender to the repayment
of the Refunded Swingline Loan. The Borrower irrevocably authorizes the
Swingline Lender to charge the Borrower’s accounts with the Administrative Agent
(up to the amount available in each such account) to immediately pay the amount
of any Refunded Swingline Loan to the extent amounts received from the Revolving
Lenders are not sufficient to repay in full such Refunded Swingline Loan.

(c) If prior to the time that the Borrower has repaid the Swingline Loans
pursuant to Section 2.7(a) or a Revolving Loan has been made pursuant to
Section 2.7(b), one of the events described in Section 8.1(f) shall have
occurred or if for any other reason, as determined by the Swingline Lender in
its sole discretion, Revolving Loans may not be made as contemplated by
Section 2.7(b), each Revolving Lender shall, on the date such Revolving Loan was
to have been made pursuant to the notice referred to in Section 2.7(b) or on the
date requested by the Swingline Lender (with at least one (1) Business Days’
notice to the Revolving Lenders), purchase for cash an undivided participating
interest in the then outstanding Swingline Loans by paying to the Swingline
Lender an amount (the “Swingline Participation Amount”) equal to (i) such
Revolving Lender’s Revolving Percentage times (ii) the sum of the aggregate
principal amount of the outstanding Swingline Loans that were to have been
repaid with such Revolving Loans.

 

31



--------------------------------------------------------------------------------

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided
that in the event that such payment received by the Swingline Lender is required
to be returned, such Revolving Lender will return to the Swingline Lender any
portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(b) and to purchase participating interests pursuant to
Section 2.7(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(ii) the occurrence of a Default or an Event of Default or the failure to
satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of the Borrower, (iv) any
breach of this Agreement or any other Loan Document by the Borrower, any other
Loan Party or any other Revolving Lender, or (v) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

(f) The Swingline Lender may resign at any time by giving 30 days’ prior notice
to the Administrative Agent, the Lenders and the Borrower. After the resignation
of the Swingline Lender hereunder, the retiring Swingline Lender shall remain a
party hereto and shall continue to have all the rights and obligations of the
Swingline Lender under this Agreement and the other Loan Documents with respect
to Swingline Loans made by it prior to such resignation, but shall not be
required to make any additional Swingline Loans.

2.8 Protective Advances. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent, in its sole discretion, may make
Revolving Loans to the Borrower on behalf of the Lenders, if the Administrative
Agent, in its reasonable credit judgment, deems that such Revolving Loans are
necessary or desirable (i) to protect all or any portion of the Collateral,
(ii) to enhance the likelihood or maximize the amount of repayment of the Loans
and the other Obligations or (iii) to pay any other amount chargeable to the
Borrower pursuant to this Agreement (such Revolving Loans, “Protective
Advances”); provided that (A) in no event shall the Total Revolving Extensions
of Credit exceed the amount of the Total Commitments then in effect and
(B) unless otherwise agreed by the Required Lenders, the Borrower shall repay
each Protective Advance on the date which the earlier of (y) the 30th day after
the date of incurrence of such Protective Advance and (z) the date the Required
Lenders provide written notice to the Administrative Agent and the Borrower
requiring the Borrower to repay such Protective Advance. Each applicable Lender
shall be obligated to advance to the Borrower its Revolving Percentage of each
Protective Advance made in accordance with this Section 2.8. If Protective
Advances are made in accordance with the preceding sentence, then all Revolving
Lenders shall be bound to make, or permit to remain outstanding, such Protective
Advances based upon their Revolving Percentages in accordance with the terms of
this Agreement. All Protective Advances shall be secured by the Collateral and
shall bear interest as provided in this Agreement for Revolving Loans generally.

 

32



--------------------------------------------------------------------------------

2.9 Fees.

(a) Fee Letter. The Borrower agrees to pay to the Administrative Agent the fees
specified in the Fee Letter.

(b) Commitment Fee. As additional compensation for the Revolving Commitment, the
Borrower shall pay to the Administrative Agent for the account of the Lenders,
in arrears, on the first day of each fiscal quarter prior to the Revolving
Termination Date and on the Revolving Termination Date, a fee for the Borrower’s
non-use of available funds in an amount equal to the Commitment Fee Rate per
annum multiplied by the difference between (x) the Revolving Commitments (as
they may be reduced or increased from time to time) and (y) the sum of (A) the
average for the fiscal quarterly period of the daily closing balance of the
Revolving Loans outstanding, (B) the aggregate undrawn amount of all outstanding
Letters of Credit at such time, and (C) the aggregate amount of all Letter of
Credit disbursements that have not yet been reimbursed or converted into
Revolving Loans at such time. For the avoidance of doubt, the outstanding amount
of any Swingline Loans shall not be counted towards or considered usage of the
Total Revolving Commitments for purposes of determining the Commitment Fee. On
the Closing Date, the Borrower shall pay to the Administrative Agent, for the
account of each Lender, any accrued and unpaid Commitment Fee pursuant to the
Existing Credit Agreement.

(c) Fees Nonrefundable. All fees payable under this Section 2.9 shall be fully
earned on the date paid and nonrefundable.

2.10 Termination or Reduction of Revolving Commitments.

The Borrower shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Commitments or,
from time to time, to reduce the amount of the Revolving Commitments; provided
that no such termination or reduction of the Revolving Commitments shall be
permitted if, after giving effect thereto and to any prepayments of the
Revolving Loans and Swingline Loans made on the effective date thereof, the
Total Revolving Extensions of Credit would exceed the Available Revolving
Commitments. Any such reduction shall be in an amount equal to $1,000,000, or a
whole multiple thereof, and shall reduce permanently the Revolving Commitments
then in effect; provided further, if in connection with any such reduction or
termination of the Revolving Commitments a Eurodollar Loan is prepaid on any day
other than the last day of the Interest Period applicable thereto, the Borrower
shall also pay any amounts owing pursuant to Section 2.21. The Borrower shall
have the right, upon not less than three Business Days’ notice to the
Administrative Agent, to terminate the L/C Commitments or, from time to time, to
reduce the amount of the L/C Commitments; provided that no such termination or
reduction of L/C Commitments shall be permitted if, after giving effect thereto,
the Total L/C Commitments shall be reduced to an amount that would result in the
aggregate L/C Exposure exceeding the Total L/C Commitments (as so reduced). Any
such reduction shall be in an amount equal to $1,000,000, or a whole multiple
thereof, and shall reduce permanently the L/C Commitments then in effect. Any
such notice of termination may be conditional.

2.11 Optional Prepayments.

The Borrower may at any time and from time to time prepay the Loans, in whole or
in part, upon irrevocable notice delivered to the Administrative Agent no later
than 10:00 A.M., Pacific time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 10:00 A.M., Pacific time, one Business Day
prior thereto, in the case of ABR Loans, which notice shall specify the date and
amount of the proposed prepayment; provided that if a Eurodollar Loan is prepaid
on any day other than the last day of the Interest Period applicable thereto,
the Borrower shall also pay any amounts owing pursuant to Section 2.21; provided
further, that any such notice of may be conditional. Upon receipt of any such

 

33



--------------------------------------------------------------------------------

notice the Administrative Agent shall promptly notify each Lender thereof. If
any such notice is given and not revoked, the amount specified in such notice
shall be due and payable on the date specified therein, together with accrued
interest to such date on the amount prepaid. Partial prepayments of Loans shall
be in an aggregate principal amount of $250,000 or a whole multiple of $100,000
in excess thereof. Partial prepayments of Swingline Loans shall be in an
aggregate principal amount of $100,000 or a whole multiple thereof.

2.12 [Reserved].

2.13 Conversion and Continuation Options.

(a) The Borrower may elect from time to time to convert Eurodollar Loans to ABR
Loans by giving the Administrative Agent prior irrevocable notice in a Notice of
Conversion/Continuation of such election no later than 10:00 A.M. on the
Business Day preceding the proposed conversion date; provided that any such
conversion of Eurodollar Loans may only be made on the last day of an Interest
Period with respect thereto. The Borrower may elect from time to time to convert
ABR Loans to Eurodollar Loans by giving the Administrative Agent prior
irrevocable notice in a Notice of Conversion/Continuation of such election no
later than 10:00 A.M. on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided that no ABR Loan may be converted into a Eurodollar
Loan when any Event of Default has occurred and is continuing. Upon receipt of
any such notice, the Administrative Agent shall promptly notify each relevant
Lender thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice in a Notice of Conversion/Continuation to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans; provided that no Eurodollar Loan may be continued as such when
any Event of Default has occurred and is continuing; provided further that if
the Borrower shall fail to give any required notice as described above in this
paragraph or if such continuation is not permitted pursuant to the preceding
proviso, such Loans shall be automatically converted to ABR Loans on the last
day of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.

2.14 Limitations on Eurodollar Tranches. Notwithstanding anything to the
contrary in this Agreement, all borrowings, conversions and continuations of
Eurodollar Loans and all selections of Interest Periods shall be in such amounts
and be made pursuant to such elections so that, (a) after giving effect thereto,
the aggregate principal amount of the Eurodollar Loans comprising each
Eurodollar Tranche shall be equal to $1,000,000 or a whole multiple of $100,000
in excess thereof, and (b) no more than seven (7) Eurodollar Tranches shall be
outstanding at any one time.

2.15 Interest Rates and Payment Dates.

(a) Each (x) Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Eurodollar Rate determined for such day plus (ii) the Applicable Margin and
(y) ABR Loan (including any Swingline Loan) shall bear interest at a rate per
annum equal to (i) the ABR plus (ii) the Applicable Margin.

(a) During the continuance of an Event of Default, all outstanding Loans shall
bear interest at a rate per annum equal to the rate that would otherwise be
applicable thereto pursuant to the foregoing provisions of this Section plus
2.00% (the “Default Rate”).

 

34



--------------------------------------------------------------------------------

(b) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to Section 2.15(b) shall be payable from time to
time on demand.

2.16 Computation of Interest and Fees.

(a) Interest and fees payable pursuant hereto shall be calculated on the basis
of a 360-day year for the actual days elapsed, except that, with respect to ABR
Loans the rate of interest on which is calculated on the basis of the Prime
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the ABR or Eurocurrency Reserve Requirements
shall become effective as of the opening of business on the day on which such
change becomes effective. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of the effective date and the
amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.16(a).

2.17 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period, the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) in connection
with any request for a Eurodollar Loan or a conversion to or a continuation
thereof that, by reason of circumstances affecting the relevant market,
(a) Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such requested Loan or
conversion or continuation, as applicable, (b) adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or
(c) the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period, then, in any such case (a), (b) or (c), the Administrative
Agent shall promptly notify the Borrower and the relevant Lenders thereof as
soon as practicable thereafter. Any such determination shall specify the basis
for such determination and shall, in the absence of manifest error, be
conclusive and binding for all purposes. Thereafter, (x) any Eurodollar Loans
under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as ABR Loans, (y) any Loans under the relevant
Facility that were to have been converted on the first day of such Interest
Period to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to ABR Loans. Until such
notice has been withdrawn by the Administrative Agent, no further Eurodollar
Loans under the relevant Facility shall be made or continued as such, nor shall
the Borrower have the right to convert Loans under the relevant Facility to
Eurodollar Loans.

2.18 Pro Rata Treatment and Payments.

(a) Each borrowing by the Borrower from the Lenders hereunder, each payment by
the Borrower on account of any commitment fee and any reduction of the
Commitments shall be made pro rata according to the respective L/C Percentages
or Revolving Percentages, as the case may be, of the relevant Lenders.

(b) [Reserved].

 

35



--------------------------------------------------------------------------------

(c) Each payment (including each prepayment) by the Borrower on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff and shall be made prior to 10:00 A.M. on the due date thereof to the
Administrative Agent, for the account of the Lenders, at the applicable Funding
Office, in Dollars and in immediately available funds. The Administrative Agent
shall distribute such payments to the Lenders promptly upon receipt in like
funds as received. Any payment received by the Administrative Agent after 10:00
A.M. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment hereunder
(other than payments on the Eurodollar Loans) becomes due and payable on a day
other than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to the proposed date of any borrowing that such Lender will not
make the amount that would constitute its share of such borrowing available to
the Administrative Agent, the Administrative Agent may assume that such Lender
has made such amount available to the Administrative Agent on such date in
accordance with Section 2, and the Administrative Agent may, in reliance upon
such assumption, make available to the Borrower a corresponding amount. If such
amount is not in fact made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender and the Borrower severally
agree to pay to the Administrative Agent forthwith, on demand, such
corresponding amount with interest thereon, for each day from and including the
date on which such amount is made available to the Borrower but excluding the
date of payment to the Administrative Agent, at (i) in the case of a payment to
be made by such Lender, a rate equal to the greater of (A) the Federal Funds
Effective Rate and (B) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, and (ii) in
the case of a payment to be made by the Borrower, the rate per annum applicable
to ABR Loans under the relevant Facility. If the Borrower and such Lender shall
pay such interest to the Administrative Agent for the same or an overlapping
period, the Administrative Agent shall promptly remit to the Borrower the amount
of such interest paid by the Borrower for such period. If such Lender pays its
share of the applicable borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(f) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Lender hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders or the Issuing Lender,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Lender, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Lender, with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation. Nothing herein shall be deemed to limit the rights of
Administrative Agent or any Lender against the Borrower.

 

36



--------------------------------------------------------------------------------

(g) If any Lender makes available to the Administrative Agent funds for any Loan
to be made by such Lender as provided in the foregoing provisions of this
Section 2, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable extension of
credit set forth in Section 5.1 or Section 5.2 are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

(h) The obligations of the Lenders hereunder to (i) make Revolving Loans,
(ii) to fund its participations in L/C Disbursements in accordance with its
respective L/C Percentage, (iii) to fund its respective Swingline Participation
Amount of any Swingline Loan, and (iv) to make payments pursuant to Section 9.7,
as applicable, are several and not joint. The failure of any Lender to make any
such Loan, to fund any such participation or to make any such payment under
Section 9.7 on any date required hereunder shall not relieve any other Lender of
its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan, to purchase
its participation or to make its payment under Section 9.7.

(i) Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(j) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, toward payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and (ii) second, toward payment of principal then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal then
due to such parties.

(k) If any Lender shall obtain any payment (whether voluntary, involuntary,
through the exercise of any right of set-off, or otherwise) on account of the
principal of or interest on any Loan made by it, its participation in the L/C
Exposure or other obligations hereunder, as applicable (other than pursuant to a
provision hereof providing for non-pro rata treatment), in excess of its
Revolving Percentage or L/C Percentage, as applicable, of such payment on
account of the Loans or participations obtained by all of the Lenders, such
Lender shall (a) notify the Administrative Agent of the receipt of such payment,
and (b) within five (5) Business Days of such receipt purchase (for cash at face
value) from the other Revolving Lenders or L/C Lenders, as applicable (through
the Administrative Agent), without recourse, such participations in the
Revolving Loans made by them and/or participations in the L/C Exposure held by
them, as applicable, or make such other adjustments as shall be equitable, as
shall be necessary to cause such purchasing Lender to share the excess payment
ratably with each of the other Lenders in accordance with their respective
Revolving Percentages or L/C Percentages, as applicable; provided, however, that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without interest
and (ii) the provisions of this paragraph shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement (including the application of funds arising from
the existence of a Defaulting Lender) or (y) any payment obtained by a Lender as
consideration for the assignment or sale of a participation in any of its Loans
or participations in L/C Disbursements to any assignee or participant, other
than to the Borrower or any of its Affiliates (as to which the provisions of
this paragraph shall apply). The Borrower agrees that any Lender so purchasing a
participation from another Lender pursuant to this Section 2.18(k) may

 

37



--------------------------------------------------------------------------------

exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. No documentation other than
notices and the like referred to in this Section 2.18(k) shall be required to
implement the terms of this Section 2.18(k). The Administrative Agent shall keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased pursuant to this Section 2.18(k) and shall in each
case notify the Revolving Lenders or the L/C Lenders, as applicable, following
any such purchase. The provisions of this Section 2.18(k) shall not be construed
to apply to (i) any payment made by or on behalf of the Borrower pursuant to and
in accordance with the express terms of this Agreement (including the
application of funds arising from the existence of a Defaulting Lender), (ii)
the application of Cash Collateral provided for in Section 3.10, or (iii) any
payment obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or sub-participations in any L/C Exposure to
any assignee or participant, other than an assignment to the Borrower or any
Affiliate thereof (as to which the provisions of this Section shall apply). The
Borrower consents on behalf of itself and each other Loan Party to the foregoing
and agrees, to the extent it may effectively do so under applicable law, that
any Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against each Loan Party rights of setoff and counterclaim with respect
to such participation as fully as if such Lender were a direct creditor of each
Loan Party in the amount of such participation. For the avoidance of doubt, no
amounts received by the Administrative Agent or any Lender from any Guarantor
that is not a Qualified ECP Guarantor shall be applied in partial or complete
satisfaction of any Excluded Swap Obligations.

(l) Notwithstanding anything to the contrary in this Agreement, the
Administrative Agent may, in its discretion at any time or from time to time,
without the Borrower’s request and even if the conditions set forth in
Section 5.2 would not be satisfied, make a Revolving Loan in an amount equal to
the portion of the Obligations constituting overdue interest and fees and
Swingline Loans from time to time due and payable to itself, any Revolving
Lender, the Swingline Lender or the Issuing Lender, and apply the proceeds of
any such Revolving Loan to those Obligations; provided that after giving effect
to any such Revolving Loan, the aggregate outstanding Revolving Loans will not
exceed the Total Revolving Commitments then in effect.

2.19 Illegality; Requirements of Law.

(a) Illegality. If any Lender determines that any Requirement of Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for such Lender to make, maintain or fund Eurodollar Loans, or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar Loans
to such day, or immediately, if such Lender may not lawfully continue to
maintain such Eurodollar Loans. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted.

(b) Requirements of Law. If the adoption of or any change in any Requirement of
Law or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or the making or issuance of any request,
rule, guideline or directive (whether or not having the force of law) by any
Governmental Authority made subsequent to the date hereof:

 

38



--------------------------------------------------------------------------------

(i) shall subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, and (C) Connection Income Taxes) on its Loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;

(ii) shall impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate);

(iii) impose on any Lender or the London interbank market any other condition,
cost or expense (other than Taxes) affecting this Agreement or Loans made by
such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining Loans or of maintaining its obligation to make such Loans, or to
increase the cost to such Lender or such other Recipient of issuing, maintaining
or participating in Letters of Credit (or of maintaining its obligation to
participate in or to issue any Letter of Credit), or to reduce the amount of any
sum receivable or received by such Lender or other Recipient hereunder in
respect thereof (whether of principal, interest or any other amount), then, in
any such case, upon the request of such Lender or other Recipient, the Borrower
will promptly pay such Lender or other Recipient, as the case may be, any
additional amount or amounts necessary to compensate such Lender or other
Recipient, as the case may be, for such additional costs incurred or reduction
suffered. If any Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.

(c) If any Lender determines that any change in any Requirement of Law affecting
such Lender or any lending office of such Lender or such Lender’s holding
company, if any, regarding capital or liquidity requirements, has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swingline Loans held by, such Lender, or
the Letters of Credit issued by the Issuing Lender, to a level below that which
such Lender or such Lender’s holding company could have achieved but for such
change in such Requirement of Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
or the Issuing Lender, as the case may be, such additional amount or amounts as
will compensate such Lender or the Issuing Lender or such Lender’s or Issuing
Lender’s holding company for any such reduction suffered.

(d) For purposes of this Agreement, (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines, or directives
thereunder or issued in connection therewith and (ii) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case (i) and (ii) be deemed to be a change
in any Requirement of Law, regardless of the date enacted, adopted or issued.

(e) A certificate as to any additional amounts payable pursuant to paragraphs
(b), (c), or (d) of this Section submitted by any Lender to the Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. The Borrower shall pay such Lender the amount

 

39



--------------------------------------------------------------------------------

shown as due on any such certificate within 10 days after receipt thereof.
Failure or delay on the part of any Lender to demand compensation pursuant to
this Section shall not constitute a waiver of such Lender’s right to demand such
compensation. Notwithstanding anything to the contrary in this Section 2.19, the
Borrower shall not be required to compensate a Lender pursuant to this
Section 2.19 for any amounts incurred more than nine months prior to the date
that such Lender notifies the Borrower of the change in the Requirement of Law
giving rise to such increased costs or reductions, and of such Lender’s
intention to claim compensation therefor; provided that if the circumstances
giving rise to such claim have a retroactive effect, then such nine-month period
shall be extended to include the period of such retroactive effect. The
obligations of the Borrower arising pursuant to this Section 2.19 shall survive
the Discharge of Obligations and the resignation of the Administrative Agent.

2.20 Taxes.

For purposes of this Section 2.20, the term “applicable law” includes FATCA and
the term “Lender” includes the Issuing Lender and the Swingline Lender.

(a) Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable law,
and the Borrower shall, and shall cause each other Loan Party, to comply with
the requirements set forth in this Section 2.20. If any applicable law (as
determined in the good faith discretion of an applicable Withholding Agent)
requires the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding and shall timely pay the full amount deducted
or withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.

(b) Payment of Other Taxes. The Borrower shall, and shall cause each other Loan
Party to, timely pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes applicable to such Loan Party.

(c) Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.20, the
Borrower shall, or shall cause such other Loan Party to, deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

(d) Indemnification by Loan Parties. The Borrower shall, and shall cause each
other Loan Party to, jointly and severally indemnify each Recipient, within
ten (10) days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.20) payable or paid by such Recipient or
required to be withheld or deducted from a payment to such Recipient and any
reasonable expenses arising therefrom or with respect thereto (including any
recording and filing fees with respect thereto or resulting therefrom and any
liabilities with respect to, or resulting from, any delay in paying such
Indemnified Taxes), whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its

 

40



--------------------------------------------------------------------------------

own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
If any Loan Party fails to pay any Indemnified Taxes when due to the appropriate
taxing authority or fails to remit to the Administrative Agent the required
receipts or other required documentary evidence, such Loan Party shall indemnify
the Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure.

(e) Indemnification by Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.20(e).

(f) Status of Lenders.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Borrower or the Administrative Agent, such properly completed and
executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Sections 2.20(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if the Lender is not legally entitled to complete, execute or deliver
such documentation or, in the Lender’s reasonable judgment, such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

41



--------------------------------------------------------------------------------

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable (or any successor form) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under any Loan Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable (or
any successor form) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;

(2) executed copies of IRS Form W-8ECI;

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS Form W-8BEN-E,
as applicable (or any successor form); or

(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable (or any successor form), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-2 or Exhibit F-3, IRS Form
W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit F-4 on behalf of each such
direct and indirect partner;

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

 

42



--------------------------------------------------------------------------------

(iii) Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Each Foreign
Lender shall promptly notify the Borrower at any time it determines that it is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
paragraph, a Foreign Lender shall not be required to deliver any form pursuant
to this paragraph that such Foreign Lender is not legally able to deliver.

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section with respect to the Taxes giving
rise to such refund), net of all out-of-pocket expenses (including Taxes) of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this Section 2.20(g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this Section 2.20(g), in no event will the indemnified party be required to
pay any amount to an indemnifying party pursuant to this Section 2.20(g) the
payment of which would place the indemnified party in a less favorable net
after-Tax position than the indemnified party would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This paragraph shall not
be construed to require any indemnified party to make available its Tax returns
(or any other information relating to its Taxes that it deems confidential) to
the indemnifying party or any other Person.

(h) Survival. Each party’s obligations under this Section 2.20 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender and the Discharge of Obligations.

2.21 Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) a default by the Borrower in making a borrowing
of, conversion into or continuation of Eurodollar Loans after the Borrower has
given a notice requesting the same in accordance with the provisions of this
Agreement, (b) a default by the Borrower in making any prepayment of or
conversion from Eurodollar Loans after the Borrower has given a notice thereof
in accordance with the provisions of this Agreement, or (c) for any reason, the
making of a prepayment of Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto. Such losses and expenses shall be equal
to the excess, if any, of (i) the amount of interest that would have accrued on
the amount so prepaid, or not so borrowed, reduced, converted or continued, for
the period from the date of such prepayment or of such failure to borrow,
reduce, convert or continue to the last day of such Interest Period (or, in the
case of a failure to borrow, reduce, convert or continue, the Interest Period
that would have commenced on the date of such failure) in each case at the
applicable rate of interest or other return for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any), over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such

 

43



--------------------------------------------------------------------------------

amount on deposit for a comparable period with leading banks in the interbank
eurodollar market. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower by any Lender shall be conclusive in the
absence of manifest error. This covenant shall survive the Discharge of
Obligations.

2.22 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 2.19(b), Section 2.19(c),
Section 2.20(a), Section 2.20(b) or Section 2.20(d) with respect to such Lender,
it will, if requested by the Borrower, use reasonable efforts (subject to
overall policy considerations of such Lender) to designate a different lending
office for funding or booking its Loans affected by such event or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.19 or 2.20,
as the case may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender; provided that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.19(b), Section 2.19(c), Section 2.20(a), Section 2.20(b) or
Section 2.20(d). The Borrower hereby agrees to pay all reasonable and documented
costs and expenses incurred by any Lender in connection with any such
designation or assignment made at the request of the Borrower.

2.23 Substitution of Lenders. Upon the receipt by the Borrower of any of the
following (or in the case of clause (a) below, if the Borrower is required to
pay any such amount), with respect to any Lender (any such Lender described in
clauses (a) through (c) below being referred to as an “Affected Lender”
hereunder):

(a) a request from a Lender for payment of Indemnified Taxes or additional
amounts under Section 2.20 or of increased costs pursuant to Section 2.19(c) or
Section 2.19(d) (and, in any such case, such Lender has declined or is unable to
designate a different lending office in accordance with Section 2.22 or is a
Non-Consenting Lender);

(b) a notice from the Administrative Agent under Section 10.1(b) that one or
more Minority Lenders are unwilling to agree to an amendment or other
modification approved by the Required Lenders and the Administrative Agent; or

(c) notice from the Administrative Agent that a Lender is a Defaulting Lender;

then the Borrower may, at its sole expense and effort, upon notice to such
Lender and the Administrative Agent and such Affected Lender: (i) request that
one or more of the other Lenders acquire and assume all or part of such Affected
Lender’s Loans and Commitment; or (ii) designate a replacement lending
institution (which shall be an Eligible Assignee) to acquire and assume all or a
ratable part of such Affected Lender’s Loans and Commitment (the replacing
Lender or lender in (i) or (ii) being a “Replacement Lender”); provided,
however, that the Borrower shall be liable for the payment upon demand of all
costs and other amounts arising under Section 2.21 that result from the
acquisition of any Affected Lender’s Loan and/or Commitment (or any portion
thereof) by a Lender or Replacement Lender, as the case may be, on a date other
than the last day of the applicable Interest Period with respect to any
Eurodollar Loans then outstanding; and provided further, however, that if the
Borrower elects to exercise such right with respect to any Affected Lender under
clause (a) or (b) of this Section 2.23, then the Borrower shall be obligated to
replace all Affected Lenders under such clauses. The Affected Lender replaced
pursuant to this Section 2.23 shall be required to assign and delegate, without
recourse, all of its interests, rights and obligations under this Agreement and
the related Loan Documents to one or more Replacement Lenders that so agree to
acquire and assume all or a ratable part of such Affected Lender’s Loans and
Commitment upon payment to such Affected Lender of an amount (in the aggregate
for all

 

44



--------------------------------------------------------------------------------

Replacement Lenders) equal to 100% of the outstanding principal of the Affected
Lender’s Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder and under the other Loan Documents from such Replacement
Lenders (to the extent of such outstanding principal and accrued interest and
fees) or the Borrower (in the case of all other amounts, including amounts under
Section 2.21 hereof). Any such designation of a Replacement Lender shall be
effected in accordance with, and subject to the terms and conditions of, the
assignment provisions contained in Section 10.6 (with the assignment fee to be
paid by the Borrower in such instance), and, if such Replacement Lender is not
already a Lender hereunder or an Affiliate of a Lender or an Approved Fund,
shall be subject to the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld). Notwithstanding the foregoing, with
respect to any assignment pursuant to this Section 2.23, (a) in the case of any
such assignment resulting from a claim for compensation under Section 2.19 or
payments required to be made pursuant to Section 2.20, such assignment shall
result in a reduction in such compensation or payments thereafter; (b) such
assignment shall not conflict with applicable law and (c) in the case of any
assignment resulting from a Lender being a Minority Lender referred to in clause
(b) of this Section 2.23, the applicable assignee shall have consented to the
applicable amendment, waiver or consent. Notwithstanding the foregoing, an
Affected Lender shall not be required to make any such assignment or delegation
if, prior thereto, as a result of a waiver by such Affected Lender or otherwise,
the circumstances entitling the Borrower to require such assignment and
delegation cease to apply.

2.24 Defaulting Lenders.

(a) Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

(i) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.1 and in the definition of Required
Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise, and including any amounts made available to the
Administrative Agent by such Defaulting Lender pursuant to Section 10.7), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by such Defaulting Lender to the Issuing Lender
or to the Swingline Lender hereunder; third, to be held as Cash Collateral for
the funding obligations of such Defaulting Lender of any participation in any
Letter of Credit; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a Deposit Account and
released pro rata to (x) satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement, and (y) be held
as Cash Collateral for the future funding obligations of such Defaulting Lender
of any participation in any future Letter of Credit; sixth, to the payment of
any amounts owing to any L/C Lender, Issuing Lender or Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any L/C
Lender, Issuing Lender or Swingline Lender against such Defaulting Lender as a
result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default has occurred and
is continuing, to the payment of any amounts owing to the Borrower as a result
of any judgment of a court of competent jurisdiction obtained by the Borrower
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; and eighth,

 

45



--------------------------------------------------------------------------------

to such Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (A) such payment is a payment of the principal
amount of any Loans or L/C Advances in respect of which such Defaulting Lender
has not fully funded its appropriate share and (B) such Loans or L/C Advances
were made at a time when the conditions set forth in Section 5.2 were satisfied
or waived, such payment shall be applied solely to pay the Loans of, and L/C
Advances owed to, all Non-Defaulting Lenders on a pro rata basis prior to being
applied to the payment of any Loans of, or L/C Advances owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
L/C Advances and Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments under the applicable Facility without giving effect to
Section 2.24(a)(iv). Any payments, prepayments or other amounts paid or payable
to a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.24(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.9(b) for any period during which such Lender is a Defaulting Lender
(and the Borrower shall not be required to pay any such fee that otherwise would
have been required to have been paid to such Defaulting Lender).

(B) Each Defaulting Lender shall be limited in its right to receive letter of
credit fees as provided in
Section 3.3(d).

(C) With respect to any letter of credit fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrower shall
(x) pay to each Non-Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in Letters of Credit or Swingline Loans that has been reallocated
to such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the
Issuing Lender and the Swingline Lender, as applicable, the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to the
Issuing Lender’s or the Swingline Lender’s Fronting Exposure to such Defaulting
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit pursuant to Section 3.4 or in Swingline
Loans pursuant to Section 2.7(c), the L/C Percentage of each Non-Defaulting
Lender of any such Letter of Credit and the Revolving Percentage of each
Non-Defaulting Lender of any such Swingline Loan, as the case may be, shall be
computed without giving effect to the Revolving Commitment of such Defaulting
Lender; provided that, (A) each such reallocation shall be given effect only if,
at the date the applicable Lender becomes a Defaulting Lender, no Event of
Default has occurred and is continuing; and (B) the aggregate obligations of
each Non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swingline Loans shall not exceed the positive difference,
if any, of (1) the Revolving Commitment of that Non-Defaulting Lender minus
(2) the aggregate outstanding amount of the Revolving Loans of that Lender plus
the aggregate amount of that Lender’s L/C Percentage of then outstanding Letters
of Credit. No reallocation hereunder shall constitute a waiver or release of any
claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(v) Cash Collateral, Repayment of Swingline Loans. If the reallocation described
in clause (iv) above cannot, or can only partially, be effected, the Borrower
shall, without

 

46



--------------------------------------------------------------------------------

prejudice to any right or remedy available to it hereunder or under law,
(x) first, prepay Swingline Loans in an amount equal to the Swingline Lender’s
Fronting Exposure and (y) second, Cash Collateralize the Issuing Lender’s
Fronting Exposure in accordance with the procedures set forth in Section 3.10.

(b) Defaulting Lender Cure. If the Borrower, the Administrative Agent, the
Swingline Lender and the Issuing Lender agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), such Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
respective Revolving Percentages and L/C Percentages, as applicable (without
giving effect to Section 2.24(a)(iv)), whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower while
such Lender was a Defaulting Lender; and provided further that, except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from such Lender having been a Defaulting
Lender.

(c) New Swingline Loans/Letters of Credit. So long as any Lender is a Defaulting
Lender, (i) the Swingline Lender shall not be required to fund any Swingline
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swingline Loan, and (ii) the Issuing Lender shall not be required
to issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure in respect of Letters of Credit after
giving effect thereto.

(d) Termination of Defaulting Lender. The Borrower may terminate the unused
amount of the Revolving Commitment of any Revolving Lender that is a Defaulting
Lender upon not less than ten Business Days’ prior notice to the Administrative
Agent (which shall promptly notify the Lenders thereof), and in such event the
provisions of Section 2.24(a)(ii) will apply to all amounts thereafter paid by
the Borrower for the account of such Defaulting Lender under this Agreement
(whether on account of principal, interest, fees, indemnity or other amounts);
provided that (i) no Event of Default shall have occurred and be continuing, and
(ii) such termination shall not be deemed to be a waiver or release of any claim
the Borrower, the Administrative Agent, the Issuing Lender, the Swingline
Lender, or any other Lender may have against such Defaulting Lender.

2.25 Joint and Several Liability of the Borrowers.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Lenders under this Agreement, for the mutual benefit, directly
and indirectly, of each Borrower and in consideration of the undertakings of the
other the Borrowers to accept joint and several liability for the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other the Borrowers, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.25), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them.

 

47



--------------------------------------------------------------------------------

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligations.

(d) The Obligations of each Borrower under the provisions of this Section 2.25
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
any Loans made or Letters of Credit Issued under or pursuant to this Agreement,
notice of the occurrence of any Default, Event of Default, or of any demand for
any payment under this Agreement, notice of any action at any time taken or
omitted by the Administrative Agent or Lenders under or in respect of any of the
Obligations, any requirement of diligence or to mitigate damages and, generally,
to the extent permitted by applicable law, all demands, notices and other
formalities of every kind in connection with this Agreement (except as otherwise
provided in this Agreement). Each Borrower hereby assents to, and waives notice
of, any extension or postponement of the time for the payment of any of the
Obligations, the acceptance of any payment of any of the Obligations, the
acceptance of any partial payment thereon, any waiver, consent or other action
or acquiescence by the Administrative Agent or Lenders at any time or times in
respect of any default by any Borrower in the performance or satisfaction of any
term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by the Administrative Agent or Lenders in respect of any
of the Obligations, and the taking, addition, substitution or release, in whole
or in part, at any time or times, of any security for any of the Obligations or
the addition, substitution or release, in whole or in part, of any Borrower.
Without limiting the generality of the foregoing, each Borrower assents to any
other action or delay in acting or failure to act on the part of the
Administrative Agent or Lender with respect to the failure by any Borrower to
comply with any of its respective Obligations, including, without limitation,
any failure strictly or diligently to assert any right or to pursue any remedy
or to comply fully with applicable laws or regulations thereunder, which might,
but for the provisions of this Section 2.25 afford grounds for terminating,
discharging or relieving any Borrower, in whole or in part, from any of its
Obligations under this Section 2.25, it being the intention of each Borrower
that, so long as any of the Obligations hereunder remain unsatisfied, the
Obligations of each Borrower under this Section 2.25 shall not be discharged
except by performance and then only to the extent of such performance. The
Obligations of each Borrower under this Section 2.25 shall not be diminished or
rendered unenforceable by any winding up, reorganization, arrangement,
liquidation, reconstruction or similar proceeding with respect to any Borrower,
the Administrative Agent or any Lender.

(f) Each Borrower represents and warrants to the Administrative Agent and
Lenders that such Borrower is currently informed of the financial condition of
the Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower further represents and warrants to the Administrative Agent and Lenders
that such Borrower has read and understands the terms and conditions of the Loan
Documents. Each Borrower hereby covenants that such Borrower will continue to
keep informed of the Borrowers’ financial condition, the financial condition of
other guarantors, if any, and of all other circumstances which bear upon the
risk of nonpayment or nonperformance of the Obligations.

 

48



--------------------------------------------------------------------------------

(g) Each Borrower waives all rights and defenses arising out of an election of
remedies by the Administrative Agent or any Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed the Administrative Agent’s or such Lender’s
rights of subrogation and reimbursement against such Borrower by the operation
of Section 580(d) of the California Code of Civil Procedure or otherwise:

(h) Each Borrower waives all rights and defenses that such Borrower may have
because the Obligations are secured by real property at any time. This means,
among other things:

(i) The Administrative Agent and Lenders may collect from such Borrower without
first foreclosing on any real or personal property Collateral pledged by the
Borrowers.

(ii) If the Administrative Agent or any Lender forecloses on any Collateral
consisting of real property pledged by the Borrowers:

(A) The amount of the Obligations may be reduced only by the price for which
that collateral is sold at the foreclosure sale, even if the collateral is worth
more than the sale price.

(B) The Administrative Agent and Lenders may collect from such Borrower even if
the Administrative Agent or Lenders, by foreclosing on real property, has
destroyed any right such Borrower may have to collect from the other Borrowers.

This is an unconditional and irrevocable waiver of any rights and defenses such
Borrower may have because the Obligations are secured by real property. These
rights and defenses include, but are not limited to, any rights or defenses
based upon Section 580a, 580b, 580d or 726 of the California Code of Civil
Procedure.

(i) The provisions of this Section 2.25 are made for the benefit of the
Administrative Agent, the Lenders, and their respective successors and assigns,
and may be enforced by it or them from time to time against any or all the
Borrowers as often as occasion therefor may arise and without requirement on the
part of the Administrative Agent, any Lender, any successor or any assign first
to marshal any of its or their claims or to exercise any of its or their rights
against any Borrower or to exhaust any remedies available to it or them against
any Borrower or to resort to any other source or means of obtaining payment of
any of the Obligations hereunder or to elect any other remedy. The provisions of
this Section 2.25 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 2.25 will forthwith be reinstated in effect, as
though such payment had not been made.

(j) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or Lenders with respect to any
of the Obligations or any collateral security therefor until such time as all of
the Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the
Administrative Agent or Lender hereunder or under any other Loan Documents are
hereby expressly made subordinate and junior in right of payment, without
limitation as to any increases in the Obligations arising hereunder or
thereunder, to the prior payment in full in cash of the Obligations and, in the
event of any insolvency, bankruptcy, receivership, liquidation, reorganization
or other similar proceeding under the laws of any jurisdiction relating to any
Borrower, its debts or its assets, whether voluntary or involuntary, all such
Obligations shall be paid in full in cash before any payment or distribution of
any character, whether in cash, securities or other

 

49



--------------------------------------------------------------------------------

property, shall be made to any other Borrower therefor. Notwithstanding anything
to the contrary contained in this Section 2.25, no Borrower shall exercise any
rights of subrogation, contribution, indemnity, reimbursement or other similar
rights against, and shall not proceed or seek recourse against or with respect
to any property or asset of, any other Borrower (the “Foreclosed Borrower”),
including after payment in full of the Obligations, if all or any portion of the
Obligations have been satisfied in connection with an exercise of remedies in
respect of the Capital Stock of such Foreclosed Borrower whether pursuant to the
Security Documents or otherwise.

(k) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for the
Administrative Agent, and such Borrower shall deliver any such amounts to the
Administrative Agent for application to the Obligations in accordance with the
terms of this Agreement.

(l) Subject to the foregoing, to the extent that any Borrower shall, under this
Agreement as a joint and several obligor, repay any of the Obligations made to
another Borrower hereunder or other Obligations incurred directly and primarily
by any other Borrower (an “Accommodation Payment”), then the Borrower making
such Accommodation Payment shall be entitled to contribution and indemnification
from, and be reimbursed by, each other Borrower in an amount, for each of such
other Borrower, equal to a fraction of such Accommodation Payment, the numerator
of which fraction is such other Borrower’s Allocable Amount and the denominator
of which is the sum of the Allocable Amounts of all of the Borrowers. As of any
date of determination, the “Allocable Amount” of each Borrower shall be equal to
the maximum amount of liability for Accommodation Payments which could be
asserted against such Borrower hereunder without (a) rendering such Borrower
“insolvent” within the meaning of Section 101(31) of the Bankruptcy Code,
Section 2 of the Uniform Fraudulent Transfer Act (“UFTA”) or Section 2 of the
Uniform Fraudulent Conveyance Act (“UFCA”), (b) leaving such Borrower with
unreasonably small capital or assets, within the meaning of Section 548 of the
Bankruptcy Code, Section 4 of the UFTA, or Section 5 of the UFCA, or (c) leaving
such Borrower unable to pay its debts as they become due within the meaning of
Section 548 of the Bankruptcy Code or Section 4 of the UFTA, or Section 5 of the
UFCA.

2.26 Notes. If so requested by any Lender by written notice to the Borrower
(with a copy to the Administrative Agent), the Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to
Section 10.6) (promptly after the Borrower’s receipt of such notice) a Note or
Notes to evidence such Lender’s Loans.

2.27 Administrative Borrower. The Borrowers hereby irrevocably appoint
Hortonworks as its borrowing agent and attorney-in-fact (in such capacities, the
“Administrative Borrower”) which appointment shall remain in full force and
effect unless and until the Administrative Agent shall have received prior
written notice signed by each Borrower that such appointment has been revoked
and that another entity has been appointed the Administrative Borrower. The
Borrowers hereby irrevocably appoint and authorize the Administrative Borrower
(a) to provide the Administrative Agent with all notices with respect to Loans
and all other financial accommodations obtained for its benefit and all other
notices and instructions under this Agreement and the other Loan Documents,
(b) to receive notices and

 

50



--------------------------------------------------------------------------------

instructions from the Administrative Agent and the Lenders (and any notice or
instruction provided by the Agent or any Lender to the Administrative Borrower
shall be deemed to have been given to each Borrower), (c) to provide any
certificates and other documentation on its behalf that are requested or
required pursuant to the Loan Documents, (d) to obtain Loans and other financial
accommodations pursuant to the Loan Documents, the proceeds of which shall be
available to each Borrower for such uses as are permitted under this Agreement,
and to receive on its behalf any funds or other amounts that may, pursuant to
the Loan Documents, be payable to any or all of the Borrowers and (e) to take
such action as the Administrative Borrower deems appropriate on its behalf to
obtain Loans and Letters of Credit and to exercise such other powers as are
reasonably incidental thereto to carry out the purposes of this Agreement and
the other Loan Documents. As the disclosed principal for its agent, each
Borrower shall be obligated to the Administrative Agent and each Lender on
account of Loans and other financial accommodations so made as if made directly
by the Administrative Agent or such Lender, as applicable, to such Borrower,
notwithstanding the manner by which such Loans or financial accommodations are
recorded on the books and records of the Loan Parties. The Administrative
Borrower shall act as a conduit for each Borrower (including itself, as a
“Borrower”) on whose behalf the Administrative Agent has requested a Loan or
other financial accommodation. Neither the Administrative Agent nor any other
Lender shall have any obligation to see to the application of such proceeds
therefrom.

2.28 Incremental Facility.

(a) At any time during the Revolving Commitment Period, the Borrower may request
(but subject to the conditions set forth in clause (b) below) the Total
Revolving Commitments be increased by an amount not to exceed the Available
Revolving Increase Amount (each such increase, an “Increase”); provided that the
Borrower may not request an Increase on more than three occasions during the
Revolving Commitment Period. No Lender shall be obligated to increase its
Revolving Commitments in connection with a proposed Increase. Any Increase shall
be in an amount of at least $5,000,000 (or, if the Available Revolving Increase
Amount is less than $5,000,000, such remaining Available Revolving Increase
Amount) and integral multiples of $1,000,000 in excess thereof. Additionally,
for the avoidance of doubt, it is understood and agreed that in no event shall
the aggregate amount of the Increases to the Revolving Commitments exceed the
Available Revolving Increase Amount during the term of the Agreement.

(b) Each of the following shall be conditions precedent to any Increase of the
Revolving Commitments in connection therewith:

(i) any Increase shall be on the same terms (including the pricing, and maturity
date), as applicable, as, and pursuant to documentation applicable to, the
Revolving Facility then in effect;

(ii) the Borrower shall have delivered an irrevocable written request for such
Increase at least ten (10) Business Days prior to the requested funding date of
such Increase;

(iii) each Lender agreeing to such Increase, the Borrower and the Administrative
Agent have signed an Increase Joinder (any Increase Joinder may, with the
consent of the Administrative Agent, the Borrower and the Lenders agreeing to
such Increase, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate to effectuate the provisions of
this Section 2.28) and the Borrower shall have executed any Notes requested by
any Lender in connection with the making of the Increase. Notwithstanding
anything to the contrary in this Agreement or in any other Loan Document, an
Increase Joinder reasonably satisfactory to the Administrative Agent, and the
amendments to this Agreement effected thereby, shall not require the consent of
any Lender other than the Lender(s) agreeing to fund such Increase;

 

51



--------------------------------------------------------------------------------

(iv) the condition precedent set forth in Section 5.2(a) is satisfied with
respect to such Increase;

(v) after giving pro forma effect to such Increase and the use of proceeds
thereof, (A) no Default or Event of Default shall have occurred and be
continuing at the time of such Increase and (B) the Borrower shall be in
compliance with the then applicable financial covenants set forth in Section 7.1
hereof as of the end of the most recently ended month and quarter for which
financial statements are required to be delivered prior to such Increase
(regardless of whether any financial covenant is being tested at such time), and
the Borrower shall have delivered to the Administrative Agent a Compliance
Certificate evidencing compliance with the requirements of this clause (v);

(vi) in connection with such Increase, the Borrower shall pay to Administrative
Agent all fees required to be paid pursuant to the terms of the Fee Letter; and

(vii) upon each Increase in accordance with this Section 2.28, all outstanding
Loans, participations hereunder in Letters of Credit and participations
hereunder in Swingline Loans held by each Lender shall be reallocated among the
Lenders (including any newly added Lenders) in accordance with the Lenders’
respective revised Revolving Percentages and L/C Percentages, pursuant to
procedures reasonably determined by the Administrative Agent in consultation
with the Borrower.

(c) Upon the effectiveness of any Increase, (i) all references in this Agreement
and any other Loan Document to the Revolving Loans shall be deemed, unless the
context otherwise requires, to include such Increase advanced pursuant to this
Section 2.28 and (ii) all references in this Agreement and any other Loan
Document to the Revolving Commitment shall be deemed, unless the context
otherwise requires, to include the commitment to advance an amount equal to such
Increase pursuant to this Section 2.28.

(d) The Revolving Loans and Revolving Commitments established pursuant to this
Section 2.28 shall constitute Revolving Loans and Revolving Commitments under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from any guarantees and the security interests created by the Loan
Documents. The Borrower shall take any actions reasonably required by
Administrative Agent to ensure and demonstrate that the Liens and security
interests granted by the Loan Documents continue to be perfected under the Code
or otherwise after giving effect to the establishment of any such new Revolving
Commitments.

SECTION 3

LETTERS OF CREDIT

3.1 L/C Commitment.

(a) Subject to the terms and conditions hereof, the Issuing Lender agrees to
issue letters of credit (“Letters of Credit”) for the account of the Borrower on
any Business Day during the Letter of Credit Availability Period in such form as
may reasonably be approved from time to time by the Issuing Lender; provided
that the Issuing Lender shall have no obligation to issue any Letter of Credit
if, after giving effect to such issuance, the L/C Exposure would exceed either
the Total L/C Commitments or the Available Revolving Commitment at such time.
Unless otherwise agreed to by the Admininstrative Agent, each Letter of Credit
shall (i) be denominated in Dollars and (ii) expire no later than the earlier of
(x) the first anniversary of its date of issuance and (y) the Letter of Credit
Maturity Date, provided that any Letter of Credit with a one-year term may
provide for the renewal thereof for additional one-year periods (which shall in
no event extend beyond the date referred to in clause (y) above).

 

52



--------------------------------------------------------------------------------

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit if:

(i) such issuance would conflict with, or cause the Issuing Lender or any L/C
Lender to exceed any limits imposed by, any applicable Requirement of Law;

(ii) any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from
issuing, amending or reinstating such Letter of Credit, or any law, rule or
regulation applicable to the Issuing Lender or any request, guideline or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance, amendment, renewal or
reinstatement of letters of credit generally or such Letter of Credit in
particular or shall impose upon the Issuing Lender with respect to such Letter
of Credit any restriction, reserve or capital requirement (for which the Issuing
Lender is not otherwise compensated) not in effect on the Closing Date, or shall
impose upon the Issuing Lender any unreimbursed loss, cost or expense which was
not applicable on the Closing Date and which the Issuing Lender in good faith
deems material to it;

(iii) the Issuing Lender has received written notice from any Lender, the
Administrative Agent or the Borrower, at least one (1) Business Day prior to the
requested date of issuance, amendment, renewal or reinstatement of such Letter
of Credit, that one or more of the applicable conditions contained in
Section 5.2 shall not then be satisfied;

(iv) any requested Letter of Credit is not in form and substance acceptable to
the Issuing Lender, or the issuance, amendment or renewal of a Letter of Credit
shall violate any applicable laws or regulations or any applicable policies of
the Issuing Lender;

(v) such Letter of Credit contains any provisions providing for automatic
reinstatement of the stated amount after any drawing thereunder;

(vi) except as otherwise agreed by the Administrative Agent and the Issuing
Lender, such Letter of Credit is in an initial face amount less than $250,000
(or such lower amount as the Administrative Agent and the Issuing Lender may
agree); or

(vii) any Lender is at that time a Defaulting Lender, unless the Issuing Lender
has entered into arrangements, including the delivery of Cash Collateral
pursuant to Section 3.10, satisfactory to the Issuing Lender (in its sole
discretion) with the Borrower or such Defaulting Lender to eliminate the Issuing
Lender’s actual or potential Fronting Exposure (after giving effect to
Section 2.24(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or such Letter of Credit and all
other L/C Exposure as to which the Issuing Lender has actual or potential
Fronting Exposure, as it may elect in its sole discretion.

3.2 Procedure for Issuance of Letters of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit for the account of
the Borrower by delivering to the Issuing Lender at its address for notices
specified herein an Application therefor, completed to the satisfaction of the
Issuing Lender, and such other certificates, documents and other papers and
information as the Issuing Lender may request. Upon receipt of any Application,
the Issuing Lender will process such Application and the certificates, documents
and other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three (3) Business Days after its
receipt of the Application therefor and all such other

 

53



--------------------------------------------------------------------------------

certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit to the beneficiary thereof or as
otherwise may be agreed to by the Issuing Lender and the Borrower. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower promptly
following the issuance thereof. The Issuing Lender shall promptly furnish to the
Administrative Agent, which shall in turn promptly furnish to the Lenders,
notice of the issuance of each Letter of Credit (including the amount thereof).

3.3 Fees and Other Charges.

(a) The Borrower agrees to pay, with respect to each Existing Letter of Credit
and each outstanding Letter of Credit issued for the account of (or at the
request of) the Borrower, (i) a fronting fee of 0.125% per annum on the daily
amount available to be drawn under each such Letter of Credit to the Issuing
Lender for its own account (a “Letter of Credit Fronting Fee”), and (ii) a
letter of credit fee equal to the Applicable Margin relating to Letters of
Credit multiplied by the daily amount available to be drawn under each such
Letter of Credit on the drawable amount of such Letter of Credit to the
Administrative Agent for the ratable account of the L/C Lenders (determined in
accordance with their respective L/C Percentages) (a “Letter of Credit Fee”), in
each case payable quarterly in arrears on the last Business Day of March, June,
September and December of each year and on the Letter of Credit Maturity Date
(each, an “L/C Fee Payment Date”) after the issuance date of such Letter of
Credit, and (iii) the Issuing Lender’s standard and reasonable fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit issued
for the account of (or at the request of) the Borrower or processing of drawings
thereunder (the fees in this clause (iii), collectively, the “Issuing Lender
Fees”). All Letter of Credit Fronting Fees and Letter of Credit Fees shall be
computed on the basis of the actual number of days elapsed in a year of 360
days.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

(c) The Borrower shall furnish to the Issuing Lender and the Administrative
Agent such other documents and information pertaining to any requested Letter of
Credit issuance, amendment or renewal, including any L/C-Related Documents, as
the Issuing Lender or the Administrative Agent may require. This Agreement shall
control in the event of any conflict with any L/C-Related Document (other than
any Letter of Credit).

(d) Any letter of credit fees otherwise payable for the account of a Defaulting
Lender with respect to any Letter of Credit as to which such Defaulting Lender
has not provided Cash Collateral satisfactory to the Issuing Lender pursuant to
Section 3.10 shall be payable, to the maximum extent permitted by applicable
law, to the other L/C Lenders in accordance with the upward adjustments in their
respective L/C Percentages allocable to such Letter of Credit pursuant to
Section 2.23(a)(iv), with the balance of such fee, if any, payable to the
Issuing Lender for its own account.

(e) All fees payable under this Section 3.3 shall be fully earned on the date
paid and nonrefundable.

3.4 L/C Participations; Existing Letters of Credit.

(a) L/C Participations. The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Lender, and, to induce the Issuing Lender to issue
Letters of Credit, each L/C Lender irrevocably agrees to accept and purchase and
hereby accepts and purchases from the Issuing Lender, on

 

54



--------------------------------------------------------------------------------

the terms and conditions set forth below, for such L/C Lender’s own account and
risk an undivided interest equal to such L/C Lender’s L/C Percentage in the
Issuing Lender’s obligations and rights under and in respect of each Letter of
Credit and the amount of each draft paid by the Issuing Lender thereunder. Each
L/C Lender agrees with the Issuing Lender that, if a draft is paid under any
Letter of Credit for which the Issuing Lender is not reimbursed in full by the
Borrower pursuant to Section 3.5(a), such L/C Lender shall pay to the Issuing
Lender upon demand at the Issuing Lender’s address for notices specified herein
an amount equal to such L/C Lender’s L/C Percentage of the amount of such draft,
or any part thereof, that is not so reimbursed. Each L/C Lender’s obligation to
pay such amount shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such L/C Lender may have against the Issuing Lender, the
Borrower or any other Person for any reason whatsoever, (ii) the occurrence of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5.2, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower, any other Loan Party or any other L/C
Lender, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.

(b) Existing Letters of Credit. On and after the Closing Date, the Existing
Letters of Credit shall be deemed for all purposes, including for purposes of
the fees to be collected pursuant to Sections 3.3(a) and (b), reimbursement of
costs and expenses to the extent provided herein and for purposes of being
secured by the Collateral, a Letter of Credit outstanding under this Agreement
and entitled to the benefits of this Agreement and the other Loan Documents, and
shall be governed by the applications and agreements pertaining thereto and by
this Agreement (which shall control in the event of a conflict).

3.5 Reimbursement.

(a) If the Issuing Lender shall make any L/C Disbursement in respect of a Letter
of Credit, the Issuing Lender shall notify the Borrower and the Administrative
Agent thereof and the Borrower shall pay or cause to be paid to the Issuing
Lender an amount equal to the entire amount of such L/C Disbursement not later
than the immediately following Business Day. Each such payment shall be made to
the Issuing Lender at its address for notices referred to herein in Dollars and
in immediately available funds.

(b) If the Issuing Lender shall not have received from the Borrower the payment
that it is required to make pursuant to Section 3.5(a) with respect to a Letter
of Credit within the time specified in such Section, the Issuing Lender will
promptly notify the Administrative Agent of the L/C Disbursement and the
Administrative Agent will promptly notify each L/C Lender of such L/C
Disbursement and its L/C Percentage thereof, and each L/C Lender shall pay to
the Issuing Lender upon demand at the Issuing Lender’s address for notices
specified herein an amount equal to such L/C Lender’s L/C Percentage of such L/C
Disbursement (and the Administrative Agent may apply Cash Collateral provided
for this purpose); upon such payment pursuant to this paragraph to reimburse the
Issuing Lender for any L/C Disbursement, the Borrower shall be required to
reimburse the L/C Lenders for such payments (including interest accrued thereon
from the date of such payment until the date of such reimbursement at the rate
applicable to Letters of Credit plus 2% per annum) on demand; provided that if
at the time of and after giving effect to such payment by the L/C Lenders, the
conditions to borrowings and Revolving Loan Conversions set forth in Section 5.2
are satisfied, the Borrower may, by written notice to the Administrative Agent
certifying that such conditions are satisfied and that all interest owing under
this paragraph has been paid, request that such payments by the L/C Lenders be
converted into Revolving Loans (a “Revolving Loan Conversion”), in which case,
if such conditions are in fact satisfied, the L/C Lenders shall be deemed to
have extended, and the Borrower shall be deemed to have accepted, a

 

55



--------------------------------------------------------------------------------

Revolving Loan in the aggregate principal amount of such payment without further
action on the part of any party, and the Total L/C Commitments shall be
permanently reduced by such amount; any amount so paid pursuant to this
paragraph shall, on and after the payment date thereof, be deemed to be
Revolving Loans for all purposes hereunder; provided that the Issuing Lender, at
its option, may effectuate a Revolving Loan Conversion regardless of whether the
conditions to borrowings and Revolving Loan Conversions set forth in Section 5.2
are satisfied.

3.6 Obligations Absolute. The Borrower’s obligations under this Section 3 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s obligations
hereunder shall not be affected by, among other things, the validity or
genuineness of documents or of any endorsements thereon, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors or omissions found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted from the gross
negligence or willful misconduct of the Issuing Lender. The Borrower agrees that
any action taken or omitted by the Issuing Lender under or in connection with
any Letter of Credit or the related drafts or documents, if done in the absence
of gross negligence or willful misconduct, shall be binding on the Borrower and
shall not result in any liability of the Issuing Lender to the Borrower.

In addition to amounts payable as elsewhere provided in the Agreement, the
Borrower hereby agrees to pay and to protect, indemnify, and save Issuing Lender
harmless from and against any and all claims, demands, liabilities, damages,
losses, costs, charges and expenses (including reasonable attorneys’ fees and
allocated costs of internal counsel) that the Issuing Lender may incur or be
subject to as a consequence, direct or indirect, of (A) the issuance of any
Letter of Credit, or (B) the failure of Issuing Lender or of any L/C Lender to
honor a demand for payment under any Letter of Credit thereof as a result of any
act or omission, whether rightful or wrongful, of any present or future de jure
or de facto government or Governmental Authority, in each case other than to the
extent solely as a result of the gross negligence or willful misconduct of
Issuing Lender or such L/C Lender (as finally determined by a court of competent
jurisdiction).

3.7 Letter of Credit Payments. If any draft shall be presented for payment under
any Letter of Credit, the Issuing Lender shall promptly notify the Borrower and
the Administrative Agent of the date and amount thereof. The responsibility of
the Issuing Lender to the Borrower in connection with any draft presented for
payment under any Letter of Credit shall, in addition to any payment obligation
expressly provided for in such Letter of Credit, be limited to determining that
the documents (including each draft) delivered under such Letter of Credit in
connection with such presentment are substantially in conformity with such
Letter of Credit.

3.8 Applications. To the extent that any provision of any Application related to
any Letter of Credit is inconsistent with the provisions of this Section 3, the
provisions of this Section 3 shall apply.

3.9 Interim Interest. If the Issuing Lender shall make any L/C Disbursement in
respect of a Letter of Credit, then, unless either the Borrower shall have
reimbursed such L/C Disbursement in full within the time period specified in
Section 3.5(a) or the L/C Lenders shall have reimbursed such L/C Disbursement in
full on such date as provided in Section 3.5(b), in each case the unpaid amount
thereof

 

56



--------------------------------------------------------------------------------

shall bear interest for the account of the Issuing Lender, for each day from and
including the date of such L/C Disbursement to but excluding the date of payment
by the Borrower, at the rate per annum that would apply to such amount if such
amount were a Revolving Loan that is an ABR Loan; provided that the provisions
of Section 2.15(c) shall be applicable to any such amounts not paid when due.

3.10 Cash Collateral.

(a) Certain Credit Support Events. Upon the request of the Administrative Agent
or the Issuing Lender (i) if the Issuing Lender has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Advance by all the L/C Lenders that is not reimbursed by the Borrower or
converted into a Revolving Loan pursuant to Section 3.5(b), or (ii) if, as of
the Letter of Credit Maturity Date, any L/C Exposure for any reason remains
outstanding, the Borrower shall, in each case, immediately Cash Collateralize
the then effective L/C Exposure in an amount equal to 105% of such L/C Exposure.

At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the request of the Administrative Agent or the Issuing Lender
(with a copy to the Administrative Agent), the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover 105% of
the Fronting Exposure relating to the Letters of Credit (after giving effect to
Section 2.24(a)(iv) and any Cash Collateral provided by such Defaulting Lender).

(b) Grant of Security Interest. All Cash Collateral (other than credit support
not constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts with the Administrative Agent. The
Borrower, and to the extent provided by any Lender or Defaulting Lender, such
Lender or Defaulting Lender, hereby grants to (and subjects to the control of)
the Administrative Agent, for the benefit of the Administrative Agent, the
Issuing Lender and the L/C Lenders, and agrees to maintain, a first priority
security interest and Lien in all such Cash Collateral and in all proceeds
thereof, as security for the Obligations to which such Cash Collateral may be
applied pursuant to Section 3.10(c). If at any time the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or any Issuing Lender as herein provided, or
that the total amount of such Cash Collateral is less than 105% of the
applicable L/C Exposure, Fronting Exposure and other Obligations secured
thereby, the Borrower or the relevant Lender or Defaulting Lender, as
applicable, will, promptly upon demand by the Administrative Agent, pay or
provide to the Administrative Agent additional Cash Collateral in an amount
sufficient to eliminate such deficiency (after giving effect to any Cash
Collateral provided by such Defaulting Lender).

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 3.10, Section 2.24
or otherwise in respect of Letters of Credit shall be held and applied to the
satisfaction of the specific L/C Exposure, obligations to fund participations
therein (including, as to Cash Collateral provided by a Defaulting Lender, any
interest accrued on such obligation) and other obligations for which the Cash
Collateral was so provided, prior to any other application of such property as
may otherwise be provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce Fronting Exposure in respect of Letters of Credit or
other Obligations shall no longer be required to be held as Cash Collateral
pursuant to this Section 3.10 following (i) the elimination of the applicable
Fronting Exposure and other Obligations giving rise thereto (including by the
termination of the Defaulting Lender status of the applicable Lender), or (ii) a
determination by the Administrative Agent and the Issuing Lender that there
exists excess Cash Collateral; provided, however, (A) that Cash Collateral
furnished by or on behalf of a Loan Party shall not be released during the
continuance of an Event of Default, and (B) that, subject to Section 2.24, the
Person providing such Cash Collateral and the

 

57



--------------------------------------------------------------------------------

Issuing Lender may agree that such Cash Collateral shall not be released but
instead shall be held to support future anticipated Fronting Exposure or other
obligations, and provided further, that to the extent that such Cash Collateral
was provided by the Borrower or any other Loan Party, such Cash Collateral shall
remain subject to any security interest and Lien granted pursuant to the Loan
Documents including any applicable Cash Management Agreement.

3.11 Additional Issuing Lenders. The Borrower may, at any time and from time to
time with the consent of the Administrative Agent (which consent shall not be
unreasonably withheld) and such Lender, designate one or more additional Lenders
to act as an issuing bank under the terms of this Agreement. Any Lender
designated as an issuing bank pursuant to this paragraph shall be deemed to be
an “Issuing Lender” (in addition to being a Lender) in respect of Letters of
Credit issued or to be issued by such Lender, and, with respect to such Letters
of Credit, such term shall thereafter apply to the other Issuing Lender and such
Lender.

3.12 Resignation of the Issuing Lender. The Issuing Lender may resign at any
time by giving at least 30 days’ prior written notice to the Administrative
Agent, the Lenders and the Borrower. Subject to the next succeeding paragraph,
upon the acceptance of any appointment as the Issuing Lender hereunder by a
Lender that shall agree to serve as successor Issuing Lender, such successor
shall succeed to and become vested with all the interests, rights and
obligations of the retiring Issuing Lender and the retiring Issuing Lender shall
be discharged from its obligations to issue additional Letters of Credit
hereunder without affecting its rights and obligations with respect to Letters
of Credit previously issued by it. At the time such resignation shall become
effective, the Borrower shall pay all accrued and unpaid fees pursuant to
Section 3.3. The acceptance of any appointment as the Issuing Lender hereunder
by a successor Lender shall be evidenced by an agreement entered into by such
successor, in a form satisfactory to the Borrower and the Administrative Agent,
and, from and after the effective date of such agreement, (i) such successor
Lender shall have all the rights and obligations of the previous Issuing Lender
under this Agreement and the other Loan Documents and (ii) references herein and
in the other Loan Documents to the term “Issuing Lender” shall be deemed to
refer to such successor or to any previous Issuing Lender, or to such successor
and all previous Issuing Lenders, as the context shall require. After the
resignation of the Issuing Lender hereunder, the retiring Issuing Lender shall
remain a party hereto and shall continue to have all the rights and obligations
of an Issuing Lender under this Agreement and the other Loan Documents with
respect to Letters of Credit issued by it prior to such resignation, but shall
not be required to issue additional Letters of Credit or to extend, renew or
increase any existing Letter of Credit.

3.13 Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Lender and the Borrower when a Letter of Credit is issued and subject to
applicable laws, the Letters of Credit shall be governed by and subject to the
rules of the ISP.

SECTION 4

REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue Letters of Credit, the Borrower hereby
represents and warrants to the Administrative Agent and each Lender, as to
itself and each of its Subsidiaries, that:

4.1 Financial Condition.

(a) The Pro Forma Financial Statements have been prepared giving effect (as if
such events had occurred on such date) to (i) the Loans to be made on the
Closing Date (if any) and the use of proceeds thereof, and (ii) the payment of
fees and expenses in connection with the foregoing. The Pro

 

58



--------------------------------------------------------------------------------

Forma Financial Statements have been prepared based on the best information
reasonably available to the Borrower as of the date of delivery thereof, and
present fairly in all material respects on a pro forma basis the estimated
financial position of Hortonworks and its consolidated Subsidiaries as of
June 30, 2016 assuming that the events specified in the preceding sentence had
actually occurred at such date.

(b) The audited consolidated balance sheets of Hortonworks and its Subsidiaries
as of December 31, 2013, December 31, 2014, December 31, 2015, and December 31,
2016 and the related consolidated statements of income for the fiscal years
ended on such dates, reported on by and accompanied by an unqualified report
from Deloitte & Touche LLP, present fairly in all material respects the
consolidated financial condition of Hortonworks and its Subsidiaries as at such
date, and the consolidated results of its operations for the respective fiscal
years then ended. The unaudited consolidated balance sheet of Hortonworks and
its Subsidiaries as at June 30, 2017, and the related unaudited consolidated
statements of income for the six-month period ended on such date, present fairly
in all material respects the consolidated financial condition of Hortonworks and
its Subsidiaries as at such date, and the consolidated results of its operations
for the six-month period then ended (subject to normal year-end audit
adjustments). All such financial statements, including the related schedules and
notes thereto, have been prepared in accordance with GAAP applied consistently
throughout the periods involved (except as approved by the aforementioned firm
of accountants and disclosed therein and, in the case of any interim financial
statements, for the absence of footnotes). No Group Member had, as of any
financial statement date referred to above and to the extent required to be
reflected on a consolidated balance sheet prepared in accordance with GAAP, any
material Guarantee Obligations, contingent liabilities and liabilities for
taxes, or any long-term leases or unusual forward or long-term commitments,
including any interest rate or foreign currency swap or exchange transaction or
other obligation in respect of derivatives, that was not reflected in the
relevant financial statements referred to in this paragraph. During the period
from December 31, 2016 to and including the date hereof, there has been no
Disposition by any Group Member of any material part of its business or
property.

4.2 No Change. Since December 31, 2016, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

4.3 Existence; Compliance with Law. Each Group Member (a) that is a Loan Party,
or solely with respect to any other Group Member to the extent the failure to
comply herewith would not reasonably be expected to have a Material Adverse
Effect, is duly organized, validly existing and in good standing under the laws
of the jurisdiction of its organization, (b) has the power and authority, and
the legal right, to own and operate its property, to lease the property it
operates as lessee and to conduct the business in which it is currently engaged,
(c) to the extent such concept is relevant, is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where the failure to be so qualified could reasonably be expected
to have a Material Adverse Effect and (d) is in material compliance with all
Requirements of Law except in such instances in which (i) such Requirement of
Law is being contested in good faith by appropriate proceedings diligently
conducted and the prosecution of such contest would not reasonably be expected
to result in a Material Adverse Effect, or (ii) the failure to comply therewith,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect.

4.4 Power, Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational action to authorize the execution, delivery and performance of
the Loan Documents to which it is a party and, in the case of the Borrower, to
authorize the extensions of credit on the terms and conditions of this
Agreement. No Governmental Approval or consent or authorization of, filing with,
notice to or other act by or in respect of, any other Person is required in
connection with the

 

59



--------------------------------------------------------------------------------

extensions of credit hereunder or with the execution, delivery, performance,
validity or enforceability of this Agreement or any of the Loan Documents,
except (i) Governmental Approvals, consents, authorizations, filings and notices
which have been obtained or made and are in full force and effect, (ii) filings
incident to Hortonworks status as a reporting company under relevant securities
laws, filings required in connection with the perfection of Liens granted in
favor of the Administrative Agent and other filings referred to in Section 4.19
and and (iii) Governmental Approvals described on Schedule 4.4. Each Loan
Document has been duly executed and delivered on behalf of each Loan Party party
thereto. This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).

4.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuances of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate any Requirement
of Law (except as set forth on Schedule 4.5) or any material Contractual
Obligation of any Group Member and will not result in, or require, the creation
or imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents). No Group Member has violated
any Requirement of Law or violated or failed to comply with any Contractual
Obligation applicable to the Borrower or any of its Subsidiaries that could
reasonably be expected to have a Material Adverse Effect. The absence of
obtaining the Governmental Approvals described on Schedule 4.4 and the
violations of Requirements of Law referenced on Schedule 4.5 shall not have an
adverse effect on any rights of the Lenders or the Administrative Agent pursuant
to the Loan Documents.

4.6 Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened in writing by or against any Group Member or against any of
their respective properties or revenues (a) with respect to any of the Loan
Documents or any of the transactions contemplated hereby or thereby, or (b) that
could reasonably be expected to have a Material Adverse Effect.

4.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing, nor shall either result from the making of a requested credit
extension.

4.8 Ownership of Property; Liens; Investments. Each Group Member has title in
fee simple to, or a valid leasehold interest in, all of its real property, and
marketable title to, or a valid leasehold interest in, all of its other
property, and none of such property is subject to any Lien except as permitted
by Section 7.3. No Loan Party owns any Investment except as permitted by
Section 7.8. Section 11 of the Collateral Information Certificate sets forth a
complete and accurate list of all real property owned by each Loan Party as of
the Closing Date, if any. Section 12 of the Collateral Information Certificate
sets forth a complete and accurate list of all leases of real property under
which any Loan Party is the lessee as of the Closing Date.

4.9 Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property, the absence of which could reasonably be expected to
result in a Material Adverse Effect. No claim has been asserted by any Person in
a writing received by a Group Member challenging or questioning any Group
Member’s use of any Intellectual Property or the validity or effectiveness of
any Group Member’s Intellectual Property, nor does the Borrower know of any
valid basis for any such claim, unless such claim could not reasonably be
expected to have a Material Adverse Effect. The use of

 

60



--------------------------------------------------------------------------------

Intellectual Property by each Group Member, and the conduct of such Group
Member’s business, as currently conducted, does not infringe on or otherwise
violate the rights of any Person, unless such infringement or violation could
not reasonably be expected to have a Material Adverse Effect, and there are no
claims pending or, to the knowledge of the Borrower, threatened in writing to
such effect.

4.10 Taxes. Each Group Member has filed or caused to be filed all Federal, state
and other material tax returns that are required to be filed, has paid all taxes
shown to be due and payable on said returns and has paid all other material
taxes or other tax related charges imposed on it or any of its property by any
Governmental Authority (other than any amount or the validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Group Member; no tax Lien has been filed (other than
permitted pursuant to Section 7.3).

4.11 Federal Regulations. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of “buying’
or “carrying” “margin stock” (within the respective meanings of each of the
quoted terms under Regulation U as now and from time to time hereafter in
effect) or extending credit for the purpose of purchasing or carrying margin
stock. No part of the proceeds of any Loans, and no other extensions of credit
hereunder, will be used for buying or carrying any such margin stock or for
extending credit to others for the purpose of purchasing or carrying margin
stock in violation of Regulations T, U or X of the Board. If any margin stock
directly or indirectly constitutes Collateral securing the Obligations, if
requested by any Lender or the Administrative Agent, the Borrower will furnish
to the Administrative Agent and each Lender a statement to the foregoing effect
in conformity with the requirements of FR Form G-3 or FR Form U-1, as
applicable, referred to in Regulation U.

4.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours worked by and payment made to employees of each
Group Member have not been in violation of the Fair Labor Standards Act or any
other applicable Requirement of Law dealing with such matters; and (c) all
payments due from any Group Member on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
Group Member.

4.13 ERISA.

(a) Schedule 4.13 is a complete and accurate list of all Plans maintained or
sponsored by the Borrower or any ERISA Affiliate or to which the Borrower or any
ERISA Affiliate contributes as of the Closing Date;

(b) the Borrower and its ERISA Affiliates are in compliance in all respects with
all applicable provisions and requirements of ERISA with respect to each Plan,
and have performed all their obligations under each Plan, in each case to the
extent the failure to have done so could not reasonably be expected to result in
a Material Adverse Effect;

(c) no ERISA Event has occurred or is reasonably expected to occur;

(d) the Borrower and each of its ERISA Affiliates have met all applicable
requirements under the ERISA Funding Rules with respect to each Pension Plan,
and no waiver of the minimum funding standards under the ERISA Funding Rules has
been applied for or obtained;

 

61



--------------------------------------------------------------------------------

(e) as of the most recent valuation date for any Pension Plan, the funding
target attainment percentage (as defined in Section 430(d)(2) of the Code) is at
least 60%, and neither the Borrower nor any of its ERISA Affiliates knows of any
facts or circumstances that could reasonably be expected to cause the funding
target attainment percentage to fall below 60% as of the most recent valuation
date;

(f) except to the extent required under Section 4980B of the Code, or as
described on Schedule 4.13, no Plan provides health or welfare benefits (through
the purchase of insurance or otherwise) for any retired or former employee of
the Borrower or any of its ERISA Affiliates;

(g) as of the most recent valuation date for any Pension Plan, the amount of
outstanding benefit liabilities (as defined in Section 4001(a)(18) of ERISA),
individually or in the aggregate for all Pension Plans (excluding for purposes
of such computation any Pension Plans with respect to which assets exceed
benefit liabilities), does not exceed $100,000;

(h) the execution and delivery of this Agreement and the consummation of the
transactions contemplated hereunder will not involve any transaction that is
subject to the prohibitions of Section 406 of ERISA or in connection with which
taxes could be imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code;

(i) all liabilities under each Plan are (i) funded to at least the minimum level
required by law or, if higher, to the level required by the terms governing the
Plans, (ii) insured with a reputable insurance company, (iii) provided for or
recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto or (iv) estimated in the
formal notes to the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto;

(j) there are no circumstances which may give rise to a liability in relation to
any Plan which is not funded, insured, provided for, recognized or estimated in
the manner described in clause (g); and

(k) (i) the Borrower is not and will not be a “plan” within the meaning of
Section 4975(e) of the Code; (ii) the assets of the Borrower do not and will not
constitute “plan assets” within the meaning of the United States Department of
Labor Regulations set forth in 29 C.F.R. §2510.3-101; (iii) the Borrower is not
and will not be a “governmental plan” within the meaning of Section 3(32) of
ERISA; and (iv) transactions by or with the Borrower are not and will not be
subject to state statutes applicable to the Borrower regulating investments of
fiduciaries with respect to governmental plans.

4.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company,” or a company “controlled” by an “investment company,” within the
meaning of the Investment Company Act of 1940, as amended. Except as set forth
on Schedule 4.5, no Loan Party is subject to regulation under any Requirement of
Law (other than Regulation X of the Board) that limits its ability to incur
Indebtedness or which may otherwise render all or any portion of the Obligations
unenforceable.

4.15 Subsidiaries. (a) Schedule 4.15 sets forth, as of the Closing Date, the
name and jurisdiction of organization of each Subsidiary of the Borrower and, as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
any Loan Party, and (b) as of the Closing Date, there are no outstanding
subscriptions, options, warrants, calls, rights or other commitments of any
nature relating to any Capital Stock of any Subsidiary of Hortonworks, except as
may be created by the Loan Documents.

 

62



--------------------------------------------------------------------------------

4.16 Use of Proceeds. The proceeds of the Revolving Loans, Swingline Loans and
the Letters of Credit shall be used for working capital and other general
corporate purposes.

4.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) except as disclosed on Schedule 4.17, the facilities and properties owned,
leased or operated by any Group Member (the “Properties”) do not contain, and
have not previously contained, any Materials of Environmental Concern in amounts
or concentrations or under circumstances that constitute or have constituted a
violation of, or could give rise to liability under, any Environmental Law;

(b) no Group Member has received or is aware of any notice of violation, alleged
violation, non-compliance, liability or potential liability regarding
environmental matters or compliance with Environmental Laws with regard to any
of the Properties or the business operated by any Group Member (the “Business”),
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) no Group Member has transported or disposed of Materials of Environmental
Concern from the Properties in violation of, or in a manner or to a location
that could give rise to liability under, any Environmental Law, nor has any
Group Member generated, treated, stored or disposed of Materials of
Environmental Concern at, on or under any of the Properties in violation of, or
in a manner that could give rise to liability under, any applicable
Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or will be named as a party with respect to the
Properties or the Business, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other administrative
or judicial requirements outstanding under any Environmental Law with respect to
the Properties or the Business;

(e) there has been no release or threat of release of Materials of Environmental
Concern at or from the Properties arising from or related to the operations of
any Group Member or otherwise in connection with the Business, in violation of
or in amounts or in a manner that could give rise to liability under
Environmental Laws;

(f) the Properties and all operations of the Group Members at the Properties are
in compliance, and have in the last five years been in compliance, with all
applicable Environmental Laws, and except as set forth on Schedule 4.17, to the
knowledge of the Borrower, there is no contamination at, under or about the
Properties or violation of any Environmental Law with respect to the Properties
or the Business; and

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

4.18 Accuracy of Information, etc. No statement or information (other than
projections, pro forma and other forward looking information) contained in this
Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents,
contained (when taken together with all other information provided) as of the
date such statement, information, document or certificate was so furnished, any
untrue statement of a material fact or omitted to state a material fact
necessary to make the

 

63



--------------------------------------------------------------------------------

statements contained herein or therein not misleading in light of the
circumstances under which they were made; provided that (a) with respect to
information relating to Hortonwork’s industry generally and trade data which
relates to a Person that is not a Loan Party or a Subsidiary thereof, the
Borrower represents and warrants only that such information is believed by it in
good faith to be accurate in all material respects, (b) any statements
describing documents and agreements are summary only and as such are qualified
in their entirety by reference to such documents and agreements, and (c) with
respect to financial statements (other than (i) projected and pro forma
financial information, and (ii) any historical financial information of any
businesses acquired pursuant to any Permitted Acquisition (which is qualified to
the extent provided therefor in the definitive documentation governing any such
Permitted Acquisition)), the Borrower represents and warrants only that such
financial statements present fairly in all material respects the consolidated
financial condition of the applicable Person as of the dates indicated. The
projections and pro forma financial information provided to the Administrative
Agent and Lenders by the Borrower and its Subsidiaries are based upon good faith
estimates and assumptions believed by management of the Borrower to be
reasonable at the time made, it being recognized by the Lenders that such
financial information as it relates to future events is not to be viewed as fact
and that actual results during the period or periods covered by such financial
information may differ from the projected results set forth therein by a
material amount. There is no fact known to any Loan Party that could reasonably
be expected to have a Material Adverse Effect that has not been expressly
disclosed herein, in the other Loan Documents or in any other documents,
certificates and statements furnished to the Administrative Agent and the
Lenders for use in connection with the transactions contemplated hereby and by
the other Loan Documents.

4.19 Security Documents.

(a) The Guarantee and Collateral Agreement is effective to create in favor of
the Administrative Agent, for the benefit of the Secured Parties, a legal, valid
and enforceable security interest in the Collateral described therein and
proceeds thereof. In the case of the Pledged Stock described in the Guarantee
and Collateral Agreement that are securities represented by stock certificates
or otherwise constituting certificated securities within the meaning of
Section 8-102(a)(15) of the UCC or the corresponding code or statute of any
other applicable jurisdiction (“Certificated Securities”), when certificates
representing such Pledged Stock are delivered to the Administrative Agent, and
in the case of the other Collateral constituting personal property described in
the Guarantee and Collateral Agreement, when financing statements and other
filings specified on Schedule 4.19(a) in appropriate form are filed in the
offices specified on Schedule 4.19(a), the Administrative Agent, for the benefit
of the Secured Parties, shall have a fully perfected (to the extent perfection
of such Liens and security interests are accomplished by such delivery or
filing) Lien on, and security interest in, all right, title and interest of the
Loan Parties in such Collateral and the proceeds thereof, as security for the
Obligations, in each case prior and superior in right to any other Person
(except (i) in the case of Collateral other than Pledged Stock, Liens permitted
by Section 7.3, and (ii) in the case of Pledged Stock, Liens arising by
operation of law which do not have priority over the Liens of the Administrative
Agent). As of the Closing Date no Loan Party that is a limited liability company
or partnership has any Capital Stock that is not a Certificated Security.

(b) Each of the Mortgages delivered after the Closing Date, when the Mortgages
are filed in the offices for the applicable jurisdictions in which the Mortgaged
Properties are located, shall constitute a fully enforceable and perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in the Mortgaged Properties and the proceeds thereof, as security for the
Obligations (as defined in the relevant Mortgage), in each case prior and
superior in right to any other Person (other than Liens upon the Mortgage
Properties permitted by Section 7.3).

4.20 Solvency; Voidable Transaction. Hortonworks and its Subsidiaries, on a
consolidated basis, are, and after giving effect to the incurrence of all
Indebtedness, Obligations and obligations being

 

64



--------------------------------------------------------------------------------

incurred in connection herewith, will be and will continue to be, Solvent. No
transfer of property is being made by any Loan Party and no obligation is being
incurred by any Loan Party in connection with the transactions contemplated by
this Agreement or the other Loan Documents with the intent to hinder, delay, or
defraud either present or future creditors of such Loan Party.

4.21 [Reserved].

4.22 Designated Senior Indebtedness. The Loan Documents and all of the
Obligations have been deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any other Indebtedness of the
Loan Parties.

4.23 [Reserved].

4.24 Insurance. All insurance maintained by the Loan Parties is in full force
and effect, all premiums have been duly paid, no Loan Party has received notice
of violation or cancellation thereof, and there exists no default under any
requirement of such insurance. Each Loan Party maintains insurance with
financially sound and reputable insurance companies on all its property in at
least such amounts and against at least such risks as are usually insured
against in the same general area by companies engaged in the same or a similar
business.

4.25 [Reserved].

4.26 [Reserved].

4.27 Capitalization. Schedule 4.27 sets forth the registered owners of all
Capital Stock of each Subsidiary of Hortonworks, and the amount of Capital Stock
held by each such owner, in each case as of the Closing Date.

4.28 OFAC. Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower or any such Subsidiary, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or an
entity that is, or is owned or controlled by an individual or entity that is
(a) currently the subject of any Sanctions, or (b) located, organized or
resident in a Designated Jurisdiction.

4.29 Anti-Corruption Laws. The Borrower and its Subsidiaries have conducted
their businesses in compliance in all material respects with applicable
anti-corruption laws and have instituted and maintained policies and procedures
designed to promote and achieve compliance with such laws.

SECTION 5

CONDITIONS PRECEDENT

5.1 Conditions to Initial Extension of Credit. The effectiveness of this
Agreement and the obligation of each Lender to make its initial extension of
credit hereunder shall be subject to the satisfaction, prior to or concurrently
with the making of such extension of credit on the Closing Date, of the
following conditions precedent:

 

65



--------------------------------------------------------------------------------

(a) Loan Documents. The Administrative Agent shall have received each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:

(i) this Agreement, executed and delivered by the Administrative Agent, the
Borrower and each Lender listed on Schedule 1.1A;

(ii) the Collateral Information Certificate, executed by a Responsible Officer;

(iii) if required by any Revolving Lender, a Revolving Loan Note executed by the
Borrower in favor of such Revolving Lender;

(iv) if required by the Swingline Lender, the Swingline Loan Note executed by
the Borrower in favor of such Swingline Lender;

(v) the Reaffirmation Agreement, executed and delivered by each Grantor named
therein;

(vi) each Intellectual Property Security Agreement (or supplements thereto),
executed by the applicable Grantor related thereto, if applicable;

(vii) each other Security Document, executed and delivered by the applicable
Loan Party party thereto, if applicable;

(b) [Reserved].

(c) Pro Forma Financial Statements; Financial Statements; Projections. The
Lenders shall have received (i) the Pro Forma Financial Statements, (ii) and the
financial statements referenced in Section 4.1.

(d) Approvals. Except for the Governmental Approvals described on Schedule 4.4,
all Governmental Approvals and consents and approvals of, or notices to, any
other Person (including the holders of any Capital Stock issued by any Loan
Party) required in connection with the execution and performance of the Loan
Documents, the consummation of the transactions contemplated hereby, shall have
been obtained and be in full force and effect. The absence of obtaining the
Governmental Approvals described on Schedule 4.4 shall not have an adverse
effect on any rights of the Lenders, the Administrative Agent pursuant to the
Loan Documents or an adverse effect on the Group Members with regard to their
continuing operations.

(e) Secretary’s or Managing Member’s Certificates; Certified Operating
Documents; Good Standing Certificates. The Administrative Agent shall have
received (i) a certificate of each Loan Party, dated the Closing Date and
executed by the Secretary, Managing Member or equivalent officer of such Loan
Party, substantially in the form of Exhibit C, with appropriate insertions and
attachments, including (A) the Operating Documents of such Loan Party, (B) the
relevant board resolutions or written consents of such Loan Party adopted by
such Loan Party for the purposes of authorizing such Loan Party to enter into
and perform the Loan Documents to which such Loan Party is party and (C) the
names, titles, incumbency and signature specimens of those representatives of
such Loan Party who have been authorized by such resolutions and/or written
consents to execute Loan Documents on behalf of such Loan Party, and (ii) a long
form good standing certificate for each Loan Party from its respective
jurisdiction of organization.

(f) [Reserved].

(g) [Reserved].

 

66



--------------------------------------------------------------------------------

(h) [Reserved].

(i) [Reserved].

(j) [Reserved].

(k) Collateral Matters.

(i) Lien Searches. The Administrative Agent shall have received the results of
recent lien searches in each of the jurisdictions where any of the Loan Parties
is formed or organized, and such searches shall reveal no liens on any of the
assets of the Loan Parties except for Liens permitted by Section 7.3, or Liens
to be discharged on or prior to the Closing Date.

(ii) Pledged Stock; Stock Powers; Pledged Notes. To the extent not pledged or
received under the Existing Credit Agreement, the Administrative Agent shall
have received (A) the certificates representing the shares of Capital Stock
pledged to the Administrative Agent (for the ratable benefit of the Secured
Parties) pursuant to the Guarantee and Collateral Agreement, together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof, and (B) each promissory note (if any)
pledged to the Administrative Agent (for the ratable benefit of the Secured
Parties) pursuant to the Guarantee and Collateral Agreement, endorsed (without
recourse) in blank (or accompanied by an executed transfer form in blank) by the
pledgor thereof.

(iii) Filings, Registrations, Recordings, Agreements, Etc. Each document
(including any UCC financing statements, Intellectual Property Security
Agreements, Deposit Account Control Agreements, Securities Account Control
Agreements, and landlord access agreements and/or bailee waivers) required by
the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded to create in favor of
the Administrative Agent (for the ratable benefit of the Secured Parties), a
perfected Lien on the Collateral described therein, prior and superior in right
and priority to any Lien in the Collateral held by any other Person (other than
with respect to Liens expressly permitted by Section 7.3), shall have been
executed and delivered to the Administrative Agent or, as applicable, be in
proper form for filing, registration or recordation.

(l) Insurance. The Administrative Agent shall have received (i) insurance
certificates satisfying the requirements of Section 6.6 hereof, in form and
substance reasonably satisfactory to the Administrative Agent.

(m) Fees. The Lenders and the Administrative Agent shall have received all fees
required to be paid on or prior to the Closing Date (including pursuant to the
Fee Letter), and all reasonable and documented fees and expenses for which
invoices have been presented (including the reasonable and documented fees and
expenses of legal counsel to the Administrative Agent) for payment on or before
the Closing Date.

(n) Legal Opinions. The Administrative Agent shall have received the executed
legal opinion of Gibson, Dunn & Crutcher, LLP, counsel to the Loan Parties, in
form and substance reasonably satisfactory to the Administrative Agent. Such
legal opinion shall cover such matters incident to the transactions contemplated
by this Agreement and the other Loan Documents as the Administrative Agent may
reasonably require.

(o) [Reserved].

 

67



--------------------------------------------------------------------------------

(p) [Reserved].

(q) [Reserved].

(r) [Reserved].

(s) Solvency Certificate. The Administrative Agent shall have received a
Solvency Certificate from the chief financial officer or treasurer of
Hortonworks.

(t) No Material Adverse Effect. There shall not have occurred since December 31,
2016 any event or condition that has had or could be reasonably expected to
have, individually or in the aggregate, a Material Adverse Effect.

(u) No Litigation. No litigation, investigation or proceeding of or before any
arbitrator or Governmental Authority is pending or, to the knowledge of any
Group Member, threatened, that could reasonably be expected to have a Material
Adverse Effect.

For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has executed this Agreement shall be deemed to
have consented to, approved or accepted or to be satisfied with, each document
or other matter either sent (or made available) by the Administrative Agent to
such Lender for consent, approval, acceptance or satisfaction, or required
thereunder to be consented to or approved by or acceptable or satisfactory to
such Lender, unless an officer of the Administrative Agent responsible for the
transactions contemplated by the Loan Documents shall have received notice from
such Lender prior to the Closing Date specifying such Lender’s objection thereto
and either such objection shall not have been withdrawn by notice to the
Administrative Agent to that effect on or prior to the Closing Date or, if any
extension of credit on the Closing Date has been requested, such Lender shall
not have made available to the Administrative Agent on or prior to the Closing
Date such Lender’s Revolving Percentage or Term Percentage, as the case may be,
of such requested extension of credit.

5.2 Conditions to Each Extension of Credit. The agreement of each Lender to make
any extension of credit requested to be made by it on any date (including its
initial extension of credit) is subject to the satisfaction of the following
conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by each Loan Party in or pursuant to any Loan Document (i) that is
qualified by materiality shall be true and correct, and (ii) that is not
qualified by materiality, shall be true and correct in all material respects, in
each case, on and as of such date as if made on and as of such date, except to
the extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.

(b) [Reserved]

(c) Availability. With respect to any requests for any Revolving Extensions of
Credit, after giving effect to such Revolving Extension of Credit, the
availability and borrowing limitations specified in Section 2.4 shall be
complied with.

(d) Notices of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing in connection with any such request for extension of credit which
complies with the requirements hereof.

 

68



--------------------------------------------------------------------------------

(e) No Default. No Default or Event of Default shall have occurred and be
continuing as of or on such date or after giving effect to the extensions of
credit requested to be made on such date.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder, and each Revolving Loan Conversion shall constitute a representation
and warranty by the Borrower as of the date of such extension of credit or
Revolving Loan Conversion, as applicable, that the conditions contained in this
Section 5.2 have been satisfied.

5.3 Post-Closing Conditions Subsequent. The Borrower shall satisfy each of the
conditions subsequent to the Closing Date specified in this Section 5.3 to the
satisfaction of the Administrative Agent, in each case by no later than the date
specified for such condition below (or such later date as the Administrative
Agent shall agree in its sole discretion):

(a) The Administrative Agent shall have completed an initial collateral audit
within 30 days of the Closing Date with results satisfactory to the
Administrative Agent.

SECTION 6

AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall, and, where applicable, shall cause each of its
Subsidiaries to:

6.1 Financial Statements. Furnish to the Administrative Agent, with sufficient
copies for distribution to each Lender:

(a) Annual Financial Statements. As soon as available, but in any event within
120 days after the end of each fiscal year of Hortonworks (or, if earlier,
within 5 days after filing with the SEC (without giving effect to any extension
permitted by the SEC)), a copy of the audited consolidated balance sheet of the
Hortonworks and its consolidated Subsidiaries as at the end of such fiscal year
and the related audited consolidated statements of income and of cash flows for
such fiscal year, setting forth in each case in comparative form the figures for
the previous year, together with an unqualified opinion (other than a “going
concern” or like qualification for any period within the twelve-month period
prior to the end of the term of this Agreement arising solely from the impending
maturity of the Loans) by Deloitte & Touche LLP or other independent certified
public accountants of nationally recognized standing;

(b) Quarterly Financial Statements. As soon as available, but in any event
within 45 days after the end of each fiscal quarter of each fiscal year of
Hortonworks (or, if earlier, within 5 days after filing with the SEC (without
giving effect to any extension permitted by the SEC)), the unaudited
consolidated and consolidating (with cash holdings report) balance sheet of
Hortonworks and its consolidated Subsidiaries as at the end of such fiscal
quarter and the related unaudited consolidated and consolidating (with cash
holdings report) statements of income and of cash flows, together with total
customer account and net expansion rate information, for such fiscal quarter and
the portion of the fiscal year through the end of such fiscal quarter, setting
forth in each case in comparative form the figures for the previous year,
certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year-end audit adjustments) (the foregoing
notwithstanding (i) the format of any consolidating financial statements shall
be subject to the mutual agreement of Hortonworks and the Administrative Agent
(and the agreement of the Administrative Agent shall not be unreasonably
withheld), and (ii) in no event shall consolidating statements of cash flow be
required to be delivered); and

 

69



--------------------------------------------------------------------------------

(c) Monthly Financial Statements. As soon as available, but in any event not
later than 45 days after the end of each month occurring during each fiscal year
of Hortonworks (other than any such month that is also the end of a fiscal
quarter), the unaudited consolidated balance sheet of Hortonworks and its
consolidated Subsidiaries as at the end of such month and the related unaudited
consolidated statements of income for such month and the portion of the fiscal
year through the end of such month, setting forth in each case in comparative
form the figures for the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year-end audit
adjustments).

All such financial statements shall be prepared in accordance with GAAP applied
(except (i) in the case of interim financial statements, for year-end
adjustments and the absence of footnotes, or (ii) as approved by such
accountants or officer, as the case may be, and disclosed in reasonable detail
therein) consistently throughout the periods reflected therein and with prior
periods.

Documents required to be delivered pursuant to this Section 6.1 (to the extent
any such documents are included in materials otherwise filed with the SEC) may
be delivered electronically and if so, shall be deemed to have been delivered on
the date on which the Borrower posts such documents, or provides a link thereto,
either: (i) on Hortonworks’ website on the Internet at the website address
listed in Section 10.2; or (ii) when such documents are posted electronically on
Hortonworks’ behalf on an internet or intranet website to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent), if any; provided that:
(A) Hortonworks shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to Hortonworks to deliver
such paper copies until written request to cease delivering paper copies is
given by the Administrative Agent or such Lender; and (B) Hortonworks shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
and each Lender of the posting of any such documents and provide to the
Administrative Agent by email electronic versions (i.e. soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by Hortonworks
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

6.2 Certificates; Reports; Other Information. Furnish (or, in the case of clause
(a), use reasonable efforts to furnish) to the Administrative Agent, for
distribution to each Lender (or, in the case of clause (j), to the relevant
Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
arising from non-compliance with Section 7.1, except as specified in such
certificate;

(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to such
Responsible Officer’s knowledge, no Default or Event of Default has occurred and
is continuing, except as specified in such certificate and (ii) (x) in the case
of monthly or quarterly financial statements, a Compliance Certificate
containing all information and calculations necessary for determining compliance
by each Group Member with the provisions of this Agreement referred to therein
as of the last day of the month, fiscal quarter or fiscal year of Hortonworks,
as the case may be, and (y) to the extent not previously disclosed to the
Administrative Agent, a description of any change in the jurisdiction of
organization of any Loan Party and a list of any Intellectual Property
registered in the United States (or exclusive licenses in respect thereof)
issued to or acquired by any Loan Party since the date of the most recent report
delivered pursuant to this clause (y) (or, in the case of the first such report
so delivered, since the Closing Date);

 

70



--------------------------------------------------------------------------------

(c) as soon as available, and in any event no later than 60 days after the end
of each fiscal year of Hortonworks, a board-approved consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of
Hortonworks and its Subsidiaries as of the end of each fiscal quarter and fiscal
month of such fiscal year, the related consolidated statements of projected
changes in financial position and projected income and a description of the
underlying assumptions applicable thereto), and, as soon as available,
significant revisions, if any, of such budget and projections with respect to
such fiscal year (collectively, the “Projections”), which Projections shall in
each case be accompanied by a certificate of a Responsible Officer stating that
such Projections are based on reasonable estimates, information and assumptions
as of the date such Projections are delivered to the Administrative Agent (it
being recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact and that actual results during the
period or periods covered by such financial information may differ from the
projected results set forth therein by a material amount).

(d) promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof (other than
routine comment letters from the staff of the SEC relating to the Borrower’s
filings with the SEC);

(e) within five days after the same are sent, copies of each annual report,
proxy or financial statement or other material report that the Borrower sends to
the holders of any class of the Borrower’s debt securities or public equity
securities and, within five days after the same are filed, copies of all annual,
regular, periodic and special reports and registration statements which the
Borrower may file with the SEC under Section 13 or 15(d) of the Exchange Act, or
with any national securities exchange, and not otherwise required to be
delivered to the Administrative Agent pursuant hereto;

(f) upon request by the Administrative Agent, within five days after the same
are sent or received, copies of all correspondence, reports, documents and other
filings with any Governmental Authority regarding compliance with or maintenance
of Governmental Approvals or Requirements of Law or that could reasonably be
expected to have a Material Adverse Effect on any of the Governmental Approvals
or otherwise on the operations of the Group Members;

(g) concurrently with the delivery of the financial statements referred to in
Section 6.1(c), (A) monthly accounts receivable agings, aged by invoice date,
(B) monthly accounts payable agings, aged by invoice date, and outstanding or
held check registers, if any, and (C) if requested by the Administrative Agent,
monthly reconciliations of accounts receivable agings (aged by invoice date),
Deferred Revenue report, and general ledger;

(h) [reserved]

(i) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a report of a reputable insurance broker with respect to the
insurance coverage required to be maintained pursuant to Section 6.6, and,
promptly following the request therefor, any supplemental reports with respect
thereto which the Administrative Agent may reasonably request;

 

71



--------------------------------------------------------------------------------

(j) promptly, such additional financial and other information, including,
without limitation, any certification or other evidence confirming Borrower’s
compliance with the terms of this Agreement, as the Administrative Agent or any
Lender may from time to time reasonably request.

Documents required to be delivered pursuant to Section 6.2(e) (to the extent any
such documents are included in materials otherwise filed with the SEC) may be
delivered electronically and if so, shall be deemed to have been delivered on
the date on which the Borrower posts such documents, or provides a link thereto,
either: (i) on Hortonworks’ website on the Internet at the website address
listed in Section 10.2; or (ii) when such documents are posted electronically on
Hortonworks’ behalf on an internet or intranet website to which each Lender and
the Administrative Agent have access (whether a commercial, third-party website
or whether sponsored by the Administrative Agent), if any; provided that:
(A) Hortonworks shall deliver paper copies of such documents to the
Administrative Agent or any Lender upon its request to Hortonworks to deliver
such paper copies until written request to cease delivering paper copies is
given by the Administrative Agent or such Lender; and (B) Hortonworks shall
notify (which may be by facsimile or electronic mail) the Administrative Agent
and each Lender of the posting of any such documents and provide to the
Administrative Agent by email electronic versions (i.e. soft copies) of such
documents. The Administrative Agent shall have no obligation to request the
delivery of or to maintain paper copies of the documents referred to above, and
in any event shall have no responsibility to monitor compliance by Hortonworks
with any such request by a Lender for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

6.3 Accounts Receivable.

(a) [Reserved]

(b) Disputes. The Borrower shall promptly notify the Administrative Agent of all
material disputes or claims relating to Accounts. The Borrower may forgive
(completely or partially), compromise, or settle any Account for less than
payment in full, or agree to do any of the foregoing so long as (i) the Borrower
does so in good faith, in a commercially reasonable manner, in the ordinary
course of business, in arm’s-length transactions, and reports the same to the
Administrative Agent in the regular reports provided to the Administrative
Agent; and (ii) after taking into account all such discounts, settlements and
forgiveness, the aggregate Revolving Extensions of Credit then outstanding will
not exceed the Available Revolving Commitments in effect at such time.

(c) Collection of Accounts. The Borrower shall have the right to collect all
Accounts of the Loan Parties; provided, however, if an Event of Default has
occurred and is continuing the Administrative Agent may exercise secured
creditor default remedies, including in respect of all Accounts of the Loan
Parties. All payments on, and proceeds of such Accounts be deposited directly by
the Borrower into a lockbox account, cash collateral account for electronic
payments or such other “blocked accounts” as the Administrative Agent may
specify, pursuant to a blocked account agreement in form and substance
reasonably satisfactory to the Administrative Agent its sole discretion (such
account, the “Cash Collateral Account”). Whether or not an Event of Default has
occurred and is continuing, the Borrower shall promptly (but in any event within
two (2) Business Days) deliver all payments on and proceeds of Accounts of the
Loan Parties to the Cash Collateral Account to be transferred to an account of
the Borrower maintained with the Administrative Agent; provided that, if an
Event of Default has occurred and is continuing the Administrative Agent may
elect (in the exercise of its sole discretion) to apply proceeds of such
Accounts to reduce the Obligations under the Revolving Credit Facility.

(d) Returns. Upon the request of the Administrative Agent, the Borrower shall
promptly provide the Administrative Agent with an Inventory return history.

 

72



--------------------------------------------------------------------------------

(e) Verification. The Administrative Agent may, from time to time, (i) verify
and confirm directly with the respective Account Debtors the validity, amount
and other matters relating to the Accounts, in any case in the name of such Loan
Party or (if an Event of Default has occurred and is continuing) the
Administrative Agent or (if an Event of Default has occurred and is continuing)
such other name as Administrative Agent may choose, and (if an Event of Default
has occurred and is continuing) notify any Account Debtor of Administrative
Agent’s security interest in such Account and/or (ii) conduct a credit check of
any Account Debtor to approve any such Account Debtor’s credit.

(f) No Liability. The Administrative Agent shall not be responsible or liable
for any shortage or discrepancy in, damage to, or loss or destruction of, any
goods, the sale or other disposition of which gives rise to an Account, or for
any error, act, omission, or delay of any kind occurring in the settlement,
failure to settle, collection or failure to collect any Account, or for settling
any Account in good faith for less than the full amount thereof, nor shall the
Administrative Agent be deemed to be responsible for any of such Loan Party’s
obligations under any contract or agreement giving rise to an Account. Nothing
herein shall, however, relieve the Administrative Agent from liability for its
own gross negligence or willful misconduct.

6.4 Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature (or, in the case of any Indebtedness, prior to
the date that non-compliance therewith would result in an Event of Default),
except where the amount or validity thereof is currently being contested in good
faith by appropriate proceedings and reserves in conformity with GAAP with
respect thereto have been provided on the books of the relevant Group Member.

6.5 Maintenance of Existence; Compliance. Each Group Member shall (a)(i) in the
case of a Loan Party, or solely with respect to any other Group Member to the
extent the failure to comply herewith would not reasonably be expected to have a
Material Adverse Effect, preserve, renew and keep in full force and effect its
organizational existence and (ii) take all reasonable action to maintain or
obtain all Governmental Approvals and all other rights, privileges and
franchises necessary or desirable in the normal conduct of its business or
necessary for the performance by such Person of its Obligations under any Loan
Document, except, in each case, as otherwise permitted by Section 7.4 and
except, in the case of clause (ii) above, to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect; (b) comply
with all Contractual Obligations (including with respect to leasehold interests
of the Borrower) and Requirements of Law except to the extent that failure to
comply therewith could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect; and (c) comply with all Governmental Approvals, and any
term, condition, rule, filing or fee obligation, or other requirement related
thereto, except to the extent that, failure to do so could not reasonably be
expected to have a Material Adverse Effect. Without limiting the generality of
the foregoing, the Borrower shall, and shall cause each of its ERISA Affiliates
to: (1) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code or other Federal or state law;
(2) cause each Qualified Plan to maintain its qualified status under
Section 401(a) of the Code; (3) make all required contributions to any Plan;
(4) not become a party to any Multiemployer Plan; (5) ensure that all
liabilities under each Plan are either (x) funded to at least the minimum level
required by law or, if higher, to the level required by the terms governing such
Plan; (y) insured with a reputable insurance company; or (z) provided for or
recognized in the financial statements most recently delivered to the
Administrative Agent and the Lenders pursuant hereto; and (6) ensure that the
contributions or premium payments to or in respect of each Plan are and continue
to be promptly paid at no less than the rates required under the rules of such
Plan and in accordance with the most recent actuarial advice received in
relation to such Plan and applicable law.

 

73



--------------------------------------------------------------------------------

6.6 Maintenance of Property; Insurance.

(a) Keep all property useful and necessary in its business in good working order
and condition, ordinary wear and tear excepted;

(b) maintain with financially sound and reputable insurance companies insurance
on all its property in at least such amounts and against at least such risks as
are usually insured against in the same general area by companies engaged in the
same or a similar business;

(c) all such insurance shall (i) provide that no cancellation, material
reduction in amount or material change in coverage thereof shall be effective
until at least 30 days after receipt by the Administrative Agent of written
notice thereof, (ii) name the Administrative Agent as an additional insured
party or loss payee, (iii) to the extent available on commercially reasonable
terms, and if reasonably requested by the Administrative Agent, include a breach
of warranty clause and (iv) be reasonably satisfactory in all other respects to
the Administrative Agent.

6.7 Books and Records. Keep proper books of records and account in which full,
true and correct entries in conformity with GAAP and all Requirements of Law
shall be made of all dealings and transactions in relation to its business and
activities.

6.8 Notices. Give prompt written notice to each of the Administrative Agent and
each Lender of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Person, that in either case, as the
case may be, could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount involved is $500,000 or more and not covered by insurance, (ii) in which
injunctive or similar relief is sought against any Group Member or (iii) which
relates to any Loan Document;

(d) (i) promptly after the Borrower has knowledge or becomes aware of the
occurrence of any of the following ERISA Events affecting the Borrower or any
ERISA Affiliate (but in no event more than ten days after such event), the
occurrence of any of the following ERISA Events, and shall provide the
Administrative Agent with a copy of any notice with respect to such event that
may be required to be filed with a Governmental Authority and any notice
delivered by a Governmental Authority to the Borrower or any ERISA Affiliate
with respect to such event: (A) an ERISA Event, (B) the adoption of any new
Pension Plan by the Borrower or any ERISA Affiliate, (C) the adoption of any
amendment to a Pension Plan, if such amendment will result in a material
increase in benefits or unfunded benefit liabilities (as defined in
Section 4001(a)(18) of ERISA), or (D) the commencement of contributions by the
Borrower or any ERISA Affiliate to any Plan that is subject to Title IV of ERISA
or Section 412 of the Code; and

(ii) (A) promptly after the giving, sending or filing thereof, or the receipt
thereof, copies of (1) each Schedule B (Actuarial Information) to the annual
report (Form 5500 Series) filed by the Borrower or any of its ERISA Affiliates
with the IRS with respect to each Pension Plan, (2) all notices received by the
Borrower or any of its ERISA Affiliates from a Multiemployer Plan sponsor
concerning an ERISA Event, and (3) copies of such other documents or
governmental reports or filings relating to any Plan as the Administrative Agent
shall reasonably request; and (B), without limiting the generality of the
foregoing, such certifications or other evidence of compliance with the
provisions of Sections 4.13 and 7.9 as any Lender (through the Administrative
Agent) may from time to time reasonably request;

 

74



--------------------------------------------------------------------------------

(e) together with the Compliance Certificate, (i) any non-ordinary course asset
sales undertaken by any Group Member, and any incurrence by any Group Member of
any Indebtedness (other than Indebtedness constituting Loans or intercompany
Indebtedness permitted under this Agreement) in a principal amount equaling or
exceeding $1,000,000, and (ii) with respect to any such asset sale or incurrence
of Indebtedness, the amount of any net cash proceeds received by such Group
Member in connection therewith;

(f) any material change in accounting policies or financial reporting practices
by any Loan Party;

(g) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect; and

(h) promptly following the earlier to occur of written demand therefor or the
occurrence thereof, any Casualty Event affecting all or substantially all of the
property of any Loan Party.

Each notice pursuant to this Section 6.8 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the relevant Group Member proposes to take with
respect thereto.

6.9 Environmental Laws.

Except to the extent the failure to do so could not reasonably be expected to
result in a Material Adverse Effect:

(a) Comply in all material respects with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws, and obtain and comply in all material respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws.

6.10 Operating Accounts. At all times following the Closing Date, maintain the
Loan Parties’ primary depository and operating accounts and securities accounts
with SVB or with SVB’s Affiliates.

6.11 Audits. At reasonable times, on reasonable prior written notice (provided
that no notice is required if an Event of Default has occurred and is
continuing), the Administrative Agent, or its agents, shall have the right to
(a) inspect the Collateral and the right to audit and copy any and all of any
Loan Party’s books and records including ledgers, federal and state tax returns,
records regarding assets or liabilities, the Collateral, business operations or
financial condition, and all computer programs or storage or any equipment
containing such information and (b) to discuss the business, operations,
properties and financial and other condition of the Group Members with officers
and directors of the Group Members and, provided the Borrower shall be permitted
to be present, with their independent certified public

 

75



--------------------------------------------------------------------------------

accountants. The foregoing inspections and audits shall be at the Borrower’s
expense, and the charge therefor shall be $1,000 per person per day (or such
higher amount as shall represent the Administrative Agent’s then-current
standard charge for the same), plus reasonable out-of-pocket expenses. Such
inspections and audits shall not be undertaken more frequently than once per
year, unless an Event of Default has occurred and is continuing.

6.12 Additional Collateral, Etc.

(a) With respect to any property (to the extent included in the definition of
Collateral) acquired after the Closing Date by any Loan Party (other than
(x) any property described in paragraph (b), (c) or (d) below, and (y) any
property subject to a Lien expressly permitted by Section 7.3(g)) as to which
the Administrative Agent, for the benefit of the Secured Parties, does not have
a perfected Lien, promptly (and in any event within fifteen (15) Business Days)
(i) execute and deliver to the Administrative Agent such amendments to the
Guarantee and Collateral Agreement or such other documents as the Administrative
Agent deems necessary or advisable to evidence that such Loan Party is a
Guarantor and to grant to the Administrative Agent, for the ratable benefit of
the Secured Parties, a security interest in such property and (ii) take all
actions necessary or advisable in the opinion of the Administrative Agent to
grant to the Administrative Agent, for the ratable benefit of the Secured
Parties, a perfected first priority (except as expressly permitted by
Section 7.3) security interest and Lien in such property, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $1,000,000 acquired after the
Closing Date by any Loan Party (other than any such real property subject to a
Lien expressly permitted by Section 7.3(g)), promptly, to the extent requested
by the Administrative Agent, (i) execute and deliver a first priority (except as
expressly permitted by Section 7.3) Mortgage, in favor of the Administrative
Agent, for the ratable benefit of the Secured Parties, covering such real
property, (ii) if requested by the Administrative Agent, provide the Lenders
with (x) title and extended coverage insurance covering such real property in an
amount at least equal to the purchase price of such real property (or such other
amount as shall be reasonably specified by the Administrative Agent) as well as
a current ALTA survey thereof, together with a surveyor’s certificate, and
(y) any consents or estoppels reasonably deemed necessary or advisable by the
Administrative Agent in connection with such Mortgage, each of the foregoing in
form and substance reasonably satisfactory to the Administrative Agent and
(iii) if requested by the Administrative Agent, deliver to the Administrative
Agent legal opinions relating to the matters described above, which opinions
shall be in form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent. In connection with the foregoing, no later than twenty
(20) Business Days prior to the date on which a Mortgage is executed and
delivered pursuant to this Section 6.12, in order to comply with the Flood Laws,
the Administrative Agent (for delivery to each Lender) shall have received the
following documents (collectively, the “Flood Documents”): (A) a completed
standard “life of loan” flood hazard determination form (a “Flood Determination
Form”) and such other documents as any Lender may reasonably request to complete
its flood due diligence, (B) if the improvement(s) to the applicable improved
real property is located in a special flood hazard area, a notification to the
applicable Loan Party (“Loan Party Notice”) and (if applicable) notification to
the applicable Loan Party that flood insurance coverage under the National Flood
Insurance Program (“NFIP”) is not available because the community does not
participate in the NFIP, (C) documentation evidencing the applicable Loan
Party’s receipt of the Loan Party Notice (e.g., countersigned Loan Party Notice,
return receipt of certified U.S. Mail, or overnight delivery), and (D) if the
Loan Party Notice is required to be given and, to the extent flood insurance is
required by any applicable Requirement of Law or any Lenders’ written regulatory
or compliance procedures and flood insurance is available in the community in
which the property is

 

76



--------------------------------------------------------------------------------

located, a copy of one of the following: the flood insurance policy, the
applicable Loan Party’s application for a flood insurance policy plus proof of
premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance that complies with all
applicable laws and regulations reasonably satisfactory to the Administrative
Agent and each Lender (any of the foregoing being “Evidence of Flood
Insurance”). Notwithstanding anything contained herein to the contrary, no
Mortgage will be executed and delivered until each Lender has confirmed to the
Administrative Agent that such Lender has satisfactorily completed its flood
insurance due diligence and compliance requirements.

(c) With respect to any new direct or indirect Subsidiary (other than an
Excluded Subsidiary) created or acquired after the Closing Date by any Loan
Party (including pursuant to a Permitted Acquisition or any Subsidiary that
ceases to be an Immaterial Subsidiary), promptly (and in any event within
fifteen (15) Business Days) (i) execute and deliver to the Administrative Agent
such amendments to the Guarantee and Collateral Agreement as the Administrative
Agent deems necessary or advisable to grant to the Administrative Agent, for the
ratable benefit of the Secured Parties, a perfected first priority (except as
expressly permitted by Section 7.3) security interest in the Capital Stock of
such new Subsidiary that is owned directly or indirectly by such Loan Party (to
the extent such Capital Stock constitutes Collateral), (ii) deliver to the
Administrative Agent such documents and instruments as may be required to grant,
perfect, protect and ensure the priority of such security interest, including
but not limited to, the certificates representing such Capital Stock (to the
extent certificated), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant Loan Party, (iii) cause
such new Subsidiary (A) to become a party to the Guarantee and Collateral
Agreement, (B) to take such actions as are necessary or advisable in the opinion
of the Administrative Agent to grant to the Administrative Agent for the benefit
of the Secured Parties a perfected first priority (except as expressly permitted
by Section 7.3) security interest in the Collateral described in the Guarantee
and Collateral Agreement, with respect to such Subsidiary, including the filing
of Uniform Commercial Code financing statements in such jurisdictions as may be
required by the Guarantee and Collateral Agreement or by law or as may be
requested by the Administrative Agent and (C) to deliver to the Administrative
Agent a certificate of such Subsidiary, in a form reasonably satisfactory to the
Administrative Agent, with appropriate insertions and attachments, and (iv) if
requested by the Administrative Agent, deliver to the Administrative Agent legal
opinions relating to the matters described above, which opinions shall be in
form and substance, and from counsel, reasonably satisfactory to the
Administrative Agent.

(d) With respect to any new Excluded Subsidiary created or acquired after the
Closing Date by any Loan Party, promptly (i) execute and deliver to the
Administrative Agent such amendments to the Guarantee and Collateral Agreement,
as the Administrative Agent deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Secured Parties, a perfected first
priority (except as expressly permitted by Section 7.3) security interest in the
Capital Stock of such new Excluded Subsidiary that is owned by any such Loan
Party (to the extent such Capital Stock constitutes Collateral), (ii) deliver to
the Administrative Agent the certificates representing such Capital Stock (if
any), together with undated stock powers, in blank, executed and delivered by a
duly authorized officer of the relevant Loan Party, and take such other action
(including, as applicable, the delivery of any foreign law pledge documents
reasonably requested by the Administrative Agent) as may be necessary or, in the
opinion of the Administrative Agent, desirable to perfect the Administrative
Agent’s security interest therein, and (iii) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.

(e) At the request of the Administrative Agent, each Loan Party shall use
commercially reasonable efforts to obtain a landlord’s agreement or bailee
letter, as applicable, from the lessor of each material leased property or
material bailee with respect to any warehouse, processor or

 

77



--------------------------------------------------------------------------------

converter facility or other location where Collateral is stored or located,
which agreement or letter shall contain a waiver or subordination of all Liens
or claims that the landlord or bailee may assert against the Collateral at that
location, and shall otherwise be reasonably satisfactory in form and substance
to the Administrative Agent. Each Loan Party shall pay and perform its material
obligations under all leases and other agreements with respect to each leased
location or public warehouse where any Collateral is or may be located to the
extent the failure to do so could reasonably be expected to result in a Material
Adverse Effect.

6.13 [Reserved].

6.14 Use of Proceeds. Use the proceeds of each credit extension only for the
purposes specified in Section 4.16.

6.15 Designated Senior Indebtedness. Cause the Loan Documents and all of the
Obligations (other than any such Obligations arising in connection with Cash
Management Services) to be deemed “Designated Senior Indebtedness” or a similar
concept thereto, if applicable, for purposes of any Indebtedness of the Loan
Parties.

6.16 Anti-Corruption Laws. Conduct its business in compliance in all material
respects with all applicable anti-corruption laws and maintain policies and
procedures designated to promote and achieve compliance with such laws.

6.17 Further Assurances. Execute any further instruments and take such further
action as the Administrative Agent reasonably deems necessary to perfect,
protect, ensure the priority of or continue the Administrative Agent’s Lien on
the Collateral or to effect the purposes of this Agreement.

SECTION 7

NEGATIVE COVENANTS

The Borrower hereby agrees that, at all times prior to the Discharge of
Obligations, the Borrower shall not, nor shall it permit any of its Subsidiaries
to, directly or indirectly:

7.1 Financial Condition Covenants.

(a) Non-GAAP Operating Profit (Loss). Permit Non-GAAP Operating Profit (Loss)
for any period of four consecutive trailing quarters ended on the last day of
any quarter ending (i) September 30, 2017, (ii) December 31, 2017, (iii)
March 31, 2018, (iv) June 30, 2018, (v) September 30, 2018 and (vi) December 31,
2018 to be less than the corresponding quarterly amount indicated in the
“Non-GAAP Operating Profit (Loss)” row in the Hortonworks Projections, dated as
of October 5, 2017, provided to the Administrative Agent. For each fiscal
quarter ending after December 31, 2018 and after December 31, 2019 respectively,
minimum Non-GAAP Operating Profit (Loss) covenant thresholds shall be agreed by
the Administrative Agent and the Borrower based on Borrower’s board-approved
Projections delivered pursuant to Section 6.2(c) for the fiscal year ending
December 31, 2019 and December 31, 2020 respectively; provided that failure to
provide such Projections or to reach agreement on such covenant thresholds on or
prior to March 31 of such fiscal year shall be an immediate Event of Default.
The agreement of the Administrative Agent to establish covenant levels for the
2019 and 2020 fiscal years shall not be unreasonably withheld or delayed and
shall otherwise be determined on the basis and using the methodology employed
when establishing the minimum Non-GAAP Operating Profit (Loss) covenant
thresholds for the prior fiscal year.

 

78



--------------------------------------------------------------------------------

(b) Adjusted Quick Ratio. Permit the Adjusted Quick Ratio as at the last day of
any month, commencing on September 30, 2017, to be less than the ratio indicated
in the “Minimum Adjusted Quick Ratio” row in the Hortonworks Projections, dated
as of October 5, 2017, provided to the Administrative Agent.

(c) Minimum Cash on Hand. Permit unrestricted cash or Cash Equivalents of the
Loan Parties held in Deposit Accounts or Securities Accounts maintained with the
Administrative Agent (or any Affiliate) at any time, to be less than
$15,000,000.

7.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document, including, for
the avoidance of doubt, under any Cash Management Agreement;

(b) Indebtedness of (i) any Loan Party owing to any other Loan Party; (ii) any
Group Member (which is not a Loan Party) owing to any other Group Member (which
is not a Loan Party); (iii) any Group Member (which is not a Loan Party) owing
to any Loan Party in an aggregate principal amount (together with amounts
permitted by Section 7.7(f)(iii), not to exceed $25,000,000 in any fiscal year
(excluding for these purposes, to the extent constituting Indebtedness, non-cash
cost sharing allocations made among Group Members); provided, that, (A) for all
periods after November 15, 2016, such Indebtedness owing to a Loan Party is
evidenced by a master promissory note and such promissory note is pledged as
Collateral, (B) no Event of Default exists or would result from the incurrence
of such Indebtedness and (C) such Indebtedness shall not exceed (together with
amounts permitted by Section 7.7(f)(iii)) the amount necessary to fund the
current operating expenses, working capital requirements and start-up and
build-out costs) of such Group Member (which is not a Loan Party) (taking into
account their revenue from other sources); and (iv) any Loan Party owing to any
Group Member (which is not a Loan Party); provided that such Indebtedness is
subordinated to the Obligations on terms and conditions reasonably acceptable to
the Administrative Agent;

(c) Guarantee Obligations (i) of any Loan Party of the Indebtedness of any other
Group Member; (ii) of any Group Member (which is not a Loan Party) of the
Indebtedness of any Loan Party; or (iii) by any Group Member (which is not a
Loan Party) of the Indebtedness of any other Group Member (which is not a Loan
Party), provided that, in any case (i), (ii) or (iii), the Indebtedness so
guaranteed is otherwise permitted by the terms hereof;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and any refinancings, refundings, renewals or extensions thereof (which do not
shorten the maturity thereof or increase the principal amount thereof, except by
any amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection therewith);

(e) Indebtedness (including, without limitation, Capital Lease Obligations)
secured by Liens permitted by Section 7.3(g) in an aggregate principal amount
not to exceed $2,000,000 at any one time outstanding and any refinancings,
refundings, renewals or extensions thereof (which do not shorten the maturity
thereof or increase the principal amount thereof, except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection therewith);

(f) (i) Surety Indebtedness incurred in the ordinary course of business;
(ii) Indebtedness consisting of the financing of insurance premiums; and
(iii) any Indebtedness in respect of letters of credit, banker’s acceptances or
similar arrangements, provided that the aggregate amount of any

 

79



--------------------------------------------------------------------------------

such Indebtedness outstanding in reliance upon this Section 7.2(f)(iii) at any
time shall not exceed (A) if in respect of the Loan Parties, in addition to any
such Indebtedness incurred in favor of a Lender, $500,000, and (B) if in respect
of Subsidiaries of Hortonworks that are not Loan Parties, $500,000;

(g) to the extent not incurred pursuant to a Cash Management Agreement,
Indebtedness in respect of netting services, automatic clearinghouse
arrangements, overdraft facilities, employee credit card programs and other cash
management services established and repaid in the ordinary course of business
and any guarantees thereof; provided that the aggregate amount of any such
Indebtedness not provided by the Administrative Agent, a Lender or an Affiliate
of the Administrative Agent or a Lender that is outstanding at any time shall
not exceed (A) if in respect of the Loan Parties, $500,000, and (B) if in
respect of Subsidiaries of Hortonworks that are not Loan Parties, $500,000;

(h) other Indebtedness of the Borrower and its Subsidiaries in an aggregate
principal amount, for all such Indebtedness taken together, not to exceed
$1,500,000 at any one time outstanding;

(i) obligations (contingent or otherwise) of the Borrower or any of its
Subsidiaries existing or arising under any Specified Swap Agreement, provided
that such obligations are (or were) entered into by such Person in accordance
with Section 7.13 and not for purposes of speculation;

(j) other than funded bank Indebtedness, Indebtedness of a Person (other than
the Borrower or a Subsidiary) existing at the time such Person is merged with or
into a Borrower or a Subsidiary or becomes a Subsidiary, and any refinancings,
refundings, renewals or extensions thereof (which do not shorten the maturity
thereof or increase the principal amount thereof, except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection therewith), provided that (i) such
Indebtedness was not, in any case, incurred by such other Person in connection
with, or in contemplation of, such merger or acquisition, (ii) such merger or
acquisition constitutes a Permitted Acquisition, and (iii) with respect to any
such Person who becomes a Subsidiary, (A) such Subsidiary is the only obligor in
respect of such Indebtedness, and (B) to the extent such Indebtedness is
permitted to be secured hereunder, only the assets of such Subsidiary secure
such Indebtedness;

(k) Indebtedness consisting of (i) unsecured contingent obligations under
performance bonds, bankers’ acceptances, workers’ compensation claims, surety,
bid or appeal bonds, completion guarantees and payment obligations in connection
with self-insurance or similar obligations provided by any Person in the
ordinary course of business, and (ii) customary indemnity obligations entered
into in the ordinary course of business, including in connection with any
Permitted Acquisition or Disposition or the incurrence of Indebtedness or the
issuance of Capital Stock, in any case to the extent subject transaction is
otherwise permitted hereby; and

(l) Indebtedness in the form of earn-outs, seller debt or deferred purchase
obligations representing acquisition consideration or deferred obligations of a
similar nature incurred in connection with any Permitted Acquisition or other
Investment permitted by Section 7.8 (collectively, “Deferred Payment
Obligations”) in an aggregate amount not to exceed $2,000,000 at any time
outstanding;

provided, that, immediately prior to the incurrence of any Indebtedness of a
Group Member (that is not a Loan Party) which is owed to a Loan Party, the
amount of unrestricted cash and Cash Equivalents of the Loan Parties held at
such time in Deposit Accounts or Securities Accounts maintained with the
Administrative Agent (or an Affiliate thereof) or subject to a Control Agreement
in favor of the Administrative Agent shall be at least 70% of the aggregate
amount of cash and Cash Equivalents of the Group Members; provided further that,
Borrower shall have three (3) Business Days’ to comply with such threshold prior
the occurrence of an Event of Default.

 

80



--------------------------------------------------------------------------------

7.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:

(a) Liens for taxes not yet delinquent or that are being contested in good faith
by appropriate proceedings; provided that adequate reserves with respect thereto
are maintained on the books of the applicable Group Member in conformity with
GAAP;

(b) carriers’, warehousemen’s, landlord’s, mechanics’, materialmen’s,
repairmen’s or other like Liens arising in the ordinary course of business that
are not overdue for a period of more than 30 days or that are being contested in
good faith by appropriate proceedings or with respect to which the failure to
make payment would not reasonably be expected to result in a liability in excess
of $500,000 in the aggregate;

(c) (i) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation; and (ii) pledges
or deposits securing liability for reimbursement or indemnification obligations
of (including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, liability or other
insurance to Hortonworks or any Subsidiary;

(d) deposits to secure the performance of bids, trade contracts (other than for
borrowed money), leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business (other than for indebtedness or any Liens arising
under ERISA);

(e) easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business that, in the aggregate, are not
substantial in amount and that do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Group Member;

(f) Liens in existence on the date hereof listed on Schedule 7.3(f); provided
that (i) no such Lien is spread to cover any additional property after the
Closing Date, (ii) the amount of Indebtedness secured or benefitted thereby is
not increased, except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
therewith, (iii) the direct or any contingent obligor with respect thereto is
not changed, and (iv) any renewal or extension of the obligations secured
thereby is permitted by Section 7.2(d);

(g) Liens securing Indebtedness incurred pursuant to Section 7.2(e) to finance
the acquisition of fixed or capital assets; provided that (i) such Liens shall
be created substantially simultaneously with the acquisition of such fixed or
capital assets (or in connection with a prior financing with a common creditor),
(ii) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and any other property financed by a common
creditor, and (iii) except as permitted by Section 7.2(e), the amount of
Indebtedness secured thereby is not increased;

(h) Liens created pursuant to the Security Documents;

(i) (i) any interest or title of a lessor or licensor under any lease or license
entered into by a Group Member in the ordinary course of its business and
covering only the assets so leased or licensed, and (ii) non-exlusive licenses
of Intellectual Property issued in the ordinary course of business;

 

81



--------------------------------------------------------------------------------

(j) judgment Liens that do not constitute a Default or an Event of Default under
Section 8.1(h) of this Agreement, including notices of lis pendens and other
similar actions related to litigation or other controversies;

(k) bankers’ Liens, rights of setoff and other similar Liens existing solely
with respect to cash, Cash Equivalents, securities, commodities and other funds
on deposit in one or more accounts maintained by a Group Member, in each case
arising in the ordinary course of business in favor of banks, other depositary
institutions, securities or commodities intermediaries or brokerages with which
such accounts are maintained securing amounts contemplated by Section 7.2(g) or
that are otherwise owing to such banks or financial institutions with respect to
cash management and operating account management or are arising under
Section 4-208 or 4-210 of the UCC on items in the course of collection (or any
analogous provisions under foreign (non-U.S.) law);

(l) (i) cash deposits and liens on cash and Cash Equivalents pledged to secure
Indebtedness permitted under Section 7.2(f), (ii) Liens securing reimbursement
obligations with respect to letters of credit permitted by Section 7.2(f) that
encumber documents and other property relating to such letters of credit, and
(iii) Liens securing Obligations under any Specified Swap Agreements permitted
by Section 7.2(i);

(m) Liens on property of a Person existing at the time such Person is acquired
by, merged into or consolidated with a Group Member or becomes a Subsidiary of a
Group Member or acquired by a Group Member; provided that (i) such Liens were
not created in contemplation of such acquisition, merger, consolidation or
Investment, (ii) such Liens do not extend to any assets other than those of such
Person, and (iii) the applicable Indebtedness secured by such Lien is permitted
under Section 7.2;

(n) the replacement, extension or renewal of any Lien permitted by clause
(m) above upon or in the same property theretofore subject thereto or the
replacement, extension or renewal of the Indebtedness secured thereby (to the
extent permitted under Section 7.2);

(o) assignments of insurance or condemnation proceeds provided to landlords (or
their mortgagees) pursuant to the terms of any lease;

(p) Liens on insurance policies and the proceeds thereof securing the financing
of the premiums with respect thereto; and

(q) Liens not otherwise permitted by this Section so long as neither (i) the
aggregate outstanding principal amount of the obligations secured thereby nor
(ii) the aggregate fair market value (determined as of the date such Lien is
incurred) of the assets subject thereto exceeds (as to all Group Members)
$1,500,000 at any one time.

7.4 Fundamental Changes. Consummate any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of all or substantially all of its property or
business, except that:

(a) (i) any Loan Party may be merged or consolidated with or into another Loan
Party (provided that if such transaction involves the Borrower, the Borrower is
the surviving entity); and (ii) any Subsidiary that is not a Loan Party may be
merged or consolidated with or into (A) another Subsidiary that is not a Loan
Party or (B) a Loan Party (provided that a Loan Party is the surviving entity);

 

82



--------------------------------------------------------------------------------

(b) any Subsidiary of Hortonworks may Dispose of any or all of its assets
(i) pursuant to any liquidation or other transaction that results in the assets
of such Subsidiary being transferred to the Borrower or any other Group Member
(provided that (A) if the transferor Subsidiary is a Loan Party then the
transferee Subsidiary shall be a Loan Party and (B) if the transferor Subsidiary
is a wholly-owned Subsidiary then the transferee Subsidiary shall be a
wholly-owned Subsidiary), or (ii) pursuant to a Disposition permitted by
Section 7.5; and

(c) any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation.

7.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of any Subsidiary of Hortonworks, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) Dispositions of surplus, obsolete or worn out property in the ordinary
course of business;

(b) Dispositions of Inventory in the ordinary course of business;

(c) Dispositions permitted by Section 7.4(a) or clause (i) of Section 7.4(b);

(d) the sale or issuance of the Capital Stock of any Subsidiary of Hortonworks
(i) to the Borrower, any other Loan Party, another Subsidiary, or in order to
qualify members of the governing body of such Subsidiary (if required by
applicable law), or (ii) in connection with any transaction that does not result
in a Change of Control;

(e) the use or transfer of money or Cash Equivalents in a manner that is not
prohibited by the terms of this Agreement or the other Loan Documents;

(f) (i) the non-exclusive licensing of patents, trademarks, copyrights, and
other Intellectual Property rights in the ordinary course of business, and
(ii) the dedication to public use of Intellectual Property rights in the
ordinary course of business;

(g) the Disposition of property (i) from any Loan Party to any other Loan Party,
and (ii) from any Group Member (which is not a Loan Party) to any other Group
Member;

(h) Dispositions of property subject to a Casualty Event;

(i) (i) leases or subleases of Real Property, and (ii) the granting, creation or
existence of a Permitted Lien;

(j) the sale or discount without recourse of accounts receivable arising in the
ordinary course of business in connection with the compromise or collection
thereof; provided that any such sale or discount is undertaken in accordance
with Section 6.3(b);

(k) (i) any abandonment, cancellation, non-renewal or discontinuance of use or
maintenance of Intellectual Property (or rights relating thereto) of any Group
Member that the Borrower determines in good faith is desirable in the conduct of
its business and not materially disadvantageous to the interests of the Lenders,
and (ii) the settlement, release or surrender of other claims in the ordinary
course of business; and

 

83



--------------------------------------------------------------------------------

(l) Dispositions of other property having a fair market value not to exceed
$1,000,000 in the aggregate for any fiscal year of the Borrower; provided that
at the time of any such Disposition, no Event of Default shall have occurred and
be continuing or would result from such Disposition.

provided, however, that any Disposition made pursuant to this Section 7.5 (other
than in respect of Dispositions pursuant to 7.5(f)(ii)) shall be made in good
faith on an arm’s length basis for fair value (as reasonably determined by the
Borrower).

7.6 Restricted Payments. Make any payment or prepayment of principal of,
premium, if any, or interest on, or redemption, purchase, retirement, defeasance
(including in-substance or legal defeasance), sinking fund or similar payment
with respect to, any Subordinated Indebtedness, pay any Deferred Payment
Obligations, declare or pay any dividend (other than dividends payable solely in
common stock of the Person making such dividend) on, or make any payment on
account of, or set apart assets for a sinking or other analogous fund for, the
purchase, redemption, defeasance, retirement or other acquisition of, any
Capital Stock of any Group Member, whether now or hereafter outstanding, or make
any other distribution in respect thereof, either directly or indirectly,
whether in cash or property or in obligations of any Group Member (collectively,
“Restricted Payments”), except that:

(a) any Group Member (other than Hortonworks) may make Restricted Payments to
its equityholders on a ratable basis;

(b) each Loan Party may purchase Capital Stock from present or former directors,
officers or employees of any Group Member (or their respective spouses, former
spouses, successors, executors, administrators, heirs, legatees or
distributees); provided that (i) the aggregate amount of payments made under
this clause (b) shall not exceed 1,000,000 during any fiscal year of
Hortonworks, and (ii) no Event of Default shall have occurred and be continuing
or would result therefrom;

(c) each Group Member may purchase, redeem or otherwise acquire Capital Stock
issued by it with the proceeds received from the substantially concurrent issue
of new shares of its Capital Stock (other than Disqualified Stock); provided
that any such issuance is otherwise permitted hereunder (including by
Section 7.5(d));

(d) (i) each Group Member may make repurchases of Capital Stock deemed to occur
upon exercise of stock options or warrants if such repurchased Capital Stock
represents a portion of the exercise price of such options or warrants, and
(ii) repurchases of Capital Stock deemed to occur upon the withholding of a
portion of the Capital Stock granted or awarded to a current or former officer,
director, employee or consultant to pay for the taxes payable by such Person
upon such grant or award (or upon vesting thereof);

(e) each Group Member may deliver its Capital Stock (other than Disqualified
Stock) upon conversion of any convertible Indebtedness having been issued by any
such Group Member; provided that such Indebtedness is otherwise permitted by
Section 7.2;

(f) to the extent constituting Subordinated Indebtedness, payments on
intercompany Indebtedness owing between or among Group Members to the extent
permitted by the applicable subordination agreement; and

(g) the Group Members may make payments in respect of Deferred Payment
Obligations so long as (x) immediately before and immediately after giving
effect to any payment, no Default or Event of Default shall have occurred and be
continuing and (y) immediately after giving effect

 

84



--------------------------------------------------------------------------------

to payment, the Group Members shall be in compliance with each of the covenants
set forth in Section 7.1, which give effect, on a Pro Forma Basis, to such
payment; provided that the Group Members shall be permitted to make payments of
up to $250,000 in the aggregate of Deferred Purchase Obligations without
restriction.

7.7 [Reserved].

7.8 Investments. Make any advance, loan, extension of credit (by way of
guarantee or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in cash (including demand deposit accounts) and Cash
Equivalents;

(c) Guarantee Obligations permitted by Section 7.2;

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses but
excluding commission advances paid in the ordinary course of business) in an
aggregate amount for all Group Members not to exceed $100,000 at any one time
outstanding;

(e) Investments which are required in order to maintain a minimum net capital
requirement or as may otherwise be required by applicable law; provided that any
such cash Investments shall not to exceed $500,000 per fiscal year;

(f) intercompany Investments by (i) any Group Member in a Loan Party; (ii) any
Group Member (which is not a Loan Party) in any other Group Member (which is not
a Loan Party); and (iii) so long as no Default or Event of Default shall have
occurred and be continuing immediately before and after giving effect thereto,
any Loan Party to Group Member (which is not a Loan Party); provided that with
respect to Investments made in reliance upon this clause (iii) (A) the aggregate
amount of all such Investments (including, without limitation, transactions
contemplated by Section 7.2(b)(iii)) shall not exceed $25,000,000 in any fiscal
year (excluding for these purposes, to the extent constituting Investments,
non-cash cost sharing allocations made among Group Members) and (B) such
Investments (together with transactions contemplated by Section 7.2(b)(iii))
shall not to exceed the amount necessary to fund the current operating expenses,
working capital requirements and start-up and build-out costs of such Group
Member (which is not a Loan Party) (taking into account their revenue from other
sources);

(g) Investments in the ordinary course of business consisting of endorsements of
negotiable instruments for collection or deposit;

(h) Investments received in settlement of amounts due to any Group Member
effected in the ordinary course of business or owing to such Group Member as a
result of Insolvency Proceedings involving an account debtor or upon the
foreclosure or enforcement of any Lien in favor of such Group Member;

(i) Investments held by any Person as of the date such Person is acquired in
connection with a Permitted Acquisition, provided that (A) such Investments were
not made, in any case, by such Person in connection with, or in contemplation
of, such Permitted Acquisition, and (B) with respect to any such Person which
becomes a Loan Party as a result of such Permitted Acquisition, a Loan Party
remains the only holder of such Investment;

 

85



--------------------------------------------------------------------------------

(j) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Group Members the aggregate amount of all of which
Investments (valued at cost) does exceed $1,000,000 during any fiscal year of
the Borrower;

(k) prepaid expenses and deposits made to secure the performance of leases,
licenses or obligations arising in the ordinary course of business, and other
deposits made in connection with the incurrence of Liens permitted under
Section 7.3;

(l) Investments arising in connection with Specified Swap Contracts;

(m) promissory notes and other non-cash consideration received in connection
with Dispositions permitted by Section 7.5, to the extent not exceeding the
limits specified therein with respect to the receipt of non-cash consideration
in connection with such Dispositions; and

(n) purchases or other acquisitions by any Group Member of the Capital Stock in
a Person that, upon the consummation thereof, will be a Subsidiary (including as
a result of a merger or consolidation) or all or substantially all of the assets
of, or assets constituting one or more business units of, any Person (each, a
“Permitted Acquisition”); provided that, with respect to each such purchase or
other acquisition:

(i) the newly-created or acquired Subsidiary (or assets acquired in connection
with such asset sale) shall be (x) in the same or a related line of business as
that conducted by the Borrower on the date hereof, or (y) in a business that is
ancillary to and in furtherance of the line of business as that conducted by the
Borrower on the date hereof;

(ii) all transactions related to such purchase or acquisition shall be
consummated in all material respects in accordance with all Requirements of Law;

(iii) no Loan Party shall, as a result of or in connection with any such
purchase or acquisition, assume or incur any direct or contingent liabilities
(whether relating to environmental, tax, litigation or other matters) that, as
of the date of such purchase or acquisition, could reasonably be expected to
result in the existence or incurrence of a Material Adverse Effect (as
reasonably determined in good faith by the Borrower);

(iv) the Borrower shall give the Administrative Agent at least five (5) Business
Days’ prior written notice of any such purchase or acquisition;

(v) the Borrower shall provide to the Administrative Agent as soon as available
but in any event not later than five (5) Business Days after the execution
thereof, a copy of any executed purchase agreement or similar agreement with
respect to any such purchase or acquisition;

(vi) any such newly-created or acquired Subsidiary, or the Loan Party that is
the acquirer of assets in connection with an asset acquisition, shall comply
(within the timelines specified therein) with the requirements of Section 6.12,
except to the extent compliance with Section 6.12 is prohibited by pre-existing
Contractual Obligations or Requirements of Law binding on such Subsidiary or its
properties;

(vii) [reserved]

 

86



--------------------------------------------------------------------------------

(viii) (x) immediately before and immediately after giving effect to any such
purchase or other acquisition, no Default or Event of Default shall have
occurred and be continuing and (y) immediately after giving effect to such
purchase or other acquisition, the Borrower and its Subsidiaries shall be in
compliance with each of the covenants set forth in Section 7.1, based upon
financial statements delivered to the Administrative Agent which give effect, on
a Pro Forma Basis, to such acquisition or other purchase;

(ix) the Borrower shall not, based upon the knowledge of the Borrower as of the
date any such acquisition or other purchase is consummated, reasonably expect
such acquisition or other purchase to result in a Default or an Event of Default
under Section 8.1(c), at any time during the term of this Agreement, as a result
of a breach of any of the financial covenants set forth in Section 7.1;

(x) no Indebtedness is assumed or incurred in connection with any such purchase
or acquisition other than Indebtedness permitted by the terms of Section 7.2(j);

(xi) such purchase or acquisition shall not constitute an Unfriendly
Acquisition;

(xii) the aggregate amount of the cash consideration paid by all Group Members
in connection with all such Permitted Acquisitions consummated from and after
the Closing Date shall not exceed $10,000,000; and

(xiii) each such Permitted Acquisition is of a Person in which the acquiror is
permitted to engage pursuant to Section 7.17;

(xiv) the Borrower shall have delivered to the Administrative Agent, at least
five Business Days prior to the date on which any such purchase or other
acquisition is to be consummated (or such later date as is agreed by the
Administrative Agent in its sole discretion), a certificate of a Responsible
Officer, in form and substance reasonably satisfactory to the Administrative
Agent, certifying that all of the requirements set forth in this definition have
been satisfied or will be satisfied on or prior to the consummation of such
purchase or other acquisition;

provided, that, immediately prior to any Investment of a Loan Party in any Group
Member (that is not a Loan Party), the amount of unrestricted cash and Cash
Equivalents of the Loan Parties held at such time in Deposit Accounts or
Securities Accounts maintained with the Administrative Agent (or an Affiliate
thereof) or subject to a Control Agreement in favor of the Administrative Agent
shall be at least 70% of the aggregate amount of cash and Cash Equivalents of
the Group Members; provided further that, Borrower shall have three (3) Business
Days’ to comply with such threshold prior the occurrence of an Event of Default.

7.9 ERISA. The Borrower shall not, and shall not permit any of its ERISA
Affiliates to: (a) terminate any Pension Plan so as to result in any material
liability to the Borrower or any ERISA Affiliate that could reasonably be
expected to result in a Material Adverse Effect, (b) permit to exist any ERISA
Event, or any other event or condition, which presents the risk of a material
liability to any ERISA Affiliate, (c) make a complete or partial withdrawal
(within the meaning of ERISA Section 4201) from any Multiemployer Plan so as to
result in any material liability to the Borrower or any ERISA Affiliate,
(d) enter into any new Plan or modify any existing Plan so as to increase its
obligations thereunder which could result in any material liability to any ERISA
Affiliate, (e) permit the present value of all nonforfeitable accrued benefits
under any Plan (using the actuarial assumptions utilized by the PBGC upon
termination of a Plan) materially to exceed the fair market value of Plan assets
allocable to such benefits, all determined as of the most recent valuation date
for each such Plan, or (f) engage in any

 

87



--------------------------------------------------------------------------------

transaction which would cause any obligation, or action taken or to be taken,
hereunder (or the exercise by the Administrative Agent or any Lender of any of
its rights under this Agreement, any Note or the other Loan Documents) to be a
non-exempt (under a statutory or administrative class exemption) prohibited
transaction under ERISA or Section 4975 of the Code.

7.10 Optional Payments and Modifications of Certain Preferred Stock and Debt
Instruments. (a) Amend, modify, waive or otherwise change, or consent or agree
to any amendment, modification, waiver or other change to, any of the terms of
the Preferred Stock (i) that would move to an earlier date the scheduled
redemption date or increase the amount of any scheduled redemption payment or
increase the rate or move to an earlier date any date for payment of dividends
thereon or (ii) that would be otherwise materially adverse to any Lender or any
other Secured Party; or (b) amend, modify, waive or otherwise change, or consent
or agree to any amendment, modification, waiver or other change to, any of the
terms of any Subordinated Indebtedness permitted by Section 7.2 (other than
Indebtedness pursuant to any Loan Document) that would shorten the maturity or
increase the amount of any payment of principal thereof or the rate of interest
thereon or shorten any date for payment of interest thereon or that would be
otherwise materially adverse to any Lender or any other Secured Party.

7.11 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than any other Loan Party) unless such transaction is (a) otherwise
permitted under this Agreement, including, without limitation, (i) the payment
of customary fees and reasonable out-of-pocket costs to, and indemnities
provided on behalf of, directors, officers, and employees of a Group Member, and
(ii) reasonable employment and severance arrangements between a Group Member and
its officers and directors, (b) upon fair and reasonable terms no less favorable
(taken as a whole) to the relevant Group Member than it could reasonably be
expected to obtain in a comparable arm’s length transaction with a Person that
is not an Affiliate, or (c) disclosed on Schedule 7.11.

7.12 Sale Leaseback Transactions. Enter into any Sale Leaseback Transaction.

7.13 Swap Agreements. Enter into any Swap Agreement, except Specified Swap
Agreements which are entered into by a Group Member to (a) hedge or mitigate
risks to which such Group Member has actual exposure (other than those in
respect of Capital Stock), or (b) effectively cap, collar or exchange interest
rates (from fixed to floating rates, from one floating rate to another floating
rate or otherwise) with respect to any interest-bearing liability or investment
of such Group Member.

7.14 Accounting Changes. Make any change in its (a) accounting policies or
reporting practices, except as required by GAAP, or (b) fiscal year.

7.15 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits or limits the ability of any Loan Party to create,
incur, assume or suffer to exist any Lien upon any of its property or revenues,
whether now owned or hereafter acquired, to secure its Obligations under the
Loan Documents to which it is a party, other than (a) this Agreement and the
other Loan Documents, (b) any agreements governing any purchase money Liens or
Capital Lease Obligations otherwise permitted hereby (in which case, any
prohibition or limitation shall only be effective against the assets financed
thereby), (c) customary restrictions on the assignment of leases, licenses and
other agreements, and (d) any restriction pursuant to any document, agreement or
instrument governing or relating to any Lien permitted under Sections 7.3(c),
(d), (l), (m) and (n) or any agreement or option to Dispose any asset of any
Group Member (in each case, provided that any such restriction relates only to
the assets or property subject to such Lien or being Disposed).

 

88



--------------------------------------------------------------------------------

7.16 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or to pay any Indebtedness owed to,
any other Group Member, (b) make loans or advances to, or other Investments in,
any other Group Member, or (c) transfer any of its assets to any other Group
Member, except for such encumbrances or restrictions existing under or by reason
of (i) any restrictions existing under the Loan Documents, (ii) any restrictions
with respect to a Subsidiary imposed pursuant to an agreement that has been
entered into in connection with a Disposition of all or substantially all of the
Capital Stock or assets of such Subsidiary, (iii) customary restrictions on the
assignment of leases, licenses and other agreements, or (iv) restrictions of the
nature referred to in clause (c) above under agreements governing purchase money
liens or Capital Lease Obligations otherwise permitted hereby which restrictions
are only effective against the assets financed thereby or (v) any restriction
pursuant to any document, agreement or instrument governing or relating to any
Lien permitted under Section 7.3(c), (d), (l), (m) and (n) (provided that any
such restriction relates only to the assets or property subject to such Lien or
being Disposed).

7.17 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement or that are reasonably
related, ancillary or incidental thereto.

7.18 Designation of other Indebtedness. Designate any Indebtedness or
indebtedness other than the Obligations as “Designated Senior Indebtedness” or a
similar concept thereto, if applicable.

7.19 [Reserved].

7.20 Amendments to Organizational Agreements. Amend or permit any amendments to
any Loan Party’s organizational documents if such amendment, termination, or
waiver would be materially adverse (in the reasonable good faith judgment of
Hortonworks) to Administrative Agent or the Lenders.

7.21 Use of Proceeds. Use the proceeds of any Loan or extension of credit
hereunder, whether directly or indirectly, and whether immediately, incidentally
or ultimately, (a) to purchase or carry margin stock (within the meaning of
Regulation U of the Board) or to extend credit to others for the purpose of
purchasing or carrying margin stock or to refund indebtedness originally
incurred for such purpose, in each case in violation of, or for a purpose which
violates, or would be inconsistent with, Regulation T, U or X of the Board;
(b) to finance an Unfriendly Acquisition; (c) to fund any activities of or
business with any individual or entity, or in any Designated Jurisdiction, that,
at the time of such funding, is the subject of Sanctions, or in any other manner
that will result in a violation by any individual or entity (including any
individual or entity participating in the transaction, whether as Lender,
Administrative Agent, Issuing Lender, Swingline Lender or otherwise) of
Sanctions (or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other individual or entity in violation of
the foregoing); or (d) for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
legislation in other jurisdictions.

7.22 Subordinated Debt.

(a) Amendments. Amend, modify, supplement, waive compliance with, or consent to
noncompliance with, any Subordinated Debt Document, unless the amendment,
modification, supplement, waiver or consent (i) does not adversely affect the
Borrower’s or any of its Subsidiaries’, as applicable, ability to pay and
perform each of its Obligations at the time and in the manner set forth herein
and in the other Loan Documents and is not otherwise adverse to the
Administrative Agent and the Lenders, and (ii) is in compliance with the
subordination provisions therein and any subordination agreement with respect
thereto in favor of the Administrative Agent and the Lenders.

 

89



--------------------------------------------------------------------------------

(b) Payments. Make any voluntary or optional payment, prepayment or repayment
on, redemption, exchange or acquisition for value of, or any sinking fund or
similar payment with respect to, any Subordinated Indebtedness, except as
permitted by the subordination provisions in the applicable Subordinated Debt
Documents and any subordination agreement with respect thereto in favor of the
Administrative Agent and the Lenders.

7.23 Anti-Terrorism Laws. Conduct, deal in or engage in or permit any Affiliate
or agent of any Loan Party within its control to conduct, deal in or engage in
any of the following activities: (a) conduct any business or engage in any
transaction or dealing with any person blocked pursuant to Executive Order
No. 13224 (a “Blocked Person”), including the making or receiving any
contribution of funds, goods or services to or for the benefit of any Blocked
Person; (b) deal in, or otherwise engage in any transaction relating to, any
property or interests in property blocked pursuant to Executive Order No. 13224;
or (c) engage in on conspire to engage in any transaction that evades or avoids,
or has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in Executive Order No. 13224 or the Patriot Act.

SECTION 8

EVENTS OF DEFAULT

8.1 Events of Default. The occurrence of any of the following shall constitute
an Event of Default:

(a) the Borrower shall fail to pay any amount of principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
amount of interest on any Loan, or any other amount payable hereunder or under
any other Loan Document, within three (3) Business Days after any such interest
or other amount becomes due in accordance with the terms hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document (i) if qualified
by materiality, shall be incorrect or misleading when made or deemed made, or
(ii) if not qualified by materiality, shall be incorrect or misleading in any
material respect when made or deemed made; or

(c) (i) any Loan Party shall default in the observance or performance of any
agreement contained in Section 5.3, Section 6.3(c), clause (i) or (ii) of
Section 6.5(a), Section 6.6(b), Section 6.8(a), Section 6.10, Section 6.16 or
Section 7 of this Agreement. (ii) an “Event of Default” under and as defined in
any Security Document shall have occurred and be continuing, or (iii) any Loan
Party shall default in the observance or performance of any agreement contained
in Section 6.1 or Section 6.2 of this Agreement, and such default shall continue
unremedied for a period of five (5) Business Days; or 

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of 30 days thereafter; or

(e) (i) any Group Member shall (A) default in making any payment of any
principal of any Indebtedness (including any Guarantee Obligation, but excluding
the Loans) on the scheduled or

 

90



--------------------------------------------------------------------------------

original due date with respect thereto; (B) default in making any payment of any
interest, fees, costs or expenses on any such Indebtedness beyond the period of
grace, if any, provided in the instrument or agreement under which such
Indebtedness was created; (C) default in making any payment or delivery under
any such Indebtedness constituting a Swap Agreement beyond the period of grace,
if any, provided in such Swap Agreement; or (D) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to (1) cause, or to permit the
holder or beneficiary of, or, in the case of any such Indebtedness constituting
a Swap Agreement, counterparty under, such Indebtedness (or a trustee or agent
on behalf of such holder, beneficiary, or counterparty) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or (in the case of any such Indebtedness constituting a
Guarantee Obligation) to become payable or (in the case of any such Indebtedness
constituting a Swap Agreement) to be terminated, or (2) to cause, with the
giving of notice if required, any Group Member to purchase, redeem, mandatorily
prepay or make an offer to purchase, redeem or mandatorily prepay such
Indebtedness prior to its stated maturity; provided that, unless such
Indebtedness constitutes a Specified Swap Agreement, a default, event or
condition described in clauses (i)(A), (B), (C), or (D) of this Section 8.1(e)
shall not at any time constitute an Event of Default unless, at such time, one
or more defaults, events or conditions of the type described in any of clauses
(i)(A), (B), (C), or (D) of this Section 8.1(e) shall have occurred with respect
to Indebtedness, the outstanding principal amount (and, in the case of Swap
Agreements, other than Specified Swap Agreements, the Swap Termination Value) of
which, individually or in the aggregate for all such Indebtedness, exceeds
$500,000; and provided, further, that this clause (e)(i) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer of the assets securing such Indebtedness, if such sale or transfer is
permitted hereunder; or (ii) any default or event of default (however
designated) shall occur with respect to any Subordinated Indebtedness of any
Loan Party; or

(f) (i) any Group Member (other than an Immaterial Subsidiary, unless such event
would reasonably be expected to have a Material Adverse Effect) shall commence
any case, proceeding or other action (a) under any Debtor Relief Law seeking to
have an order for relief entered with respect to it, or seeking to adjudicate it
a bankrupt or insolvent, or seeking reorganization, arrangement, adjustment,
winding-up, liquidation, dissolution, composition or other relief with respect
to it or its debts, or (b) seeking appointment of a receiver, trustee,
custodian, conservator or other similar official for it or for all or any
substantial part of its assets, or any Group Member shall make a general
assignment for the benefit of its creditors; or (ii) there shall be commenced
against any Group Member (other than an Immaterial Subsidiary, unless such event
would reasonably be expected to have a Material Adverse Effect) any case,
proceeding or other action of a nature referred to in clause (i) above that
(x) results in the entry of an order for relief or any such adjudication or
appointment or (y) remains undismissed, undischarged or unbonded for a period of
60 days (provided that, during such 60 day period, no Loan shall be advanced or
Letter of Credit issued hereunder); or (iii) any Group Member (other than an
Immaterial Subsidiary, unless such event would reasonably be expected to have a
Material Adverse Effect) shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i) or (ii) above; or (iv) any Group Member (other than an Immaterial
Subsidiary, unless such event would reasonably be expected to have a Material
Adverse Effect) shall generally not, or shall be unable to, or shall admit in
writing its inability to, pay its debts as they become due; or

(g) there shall occur one or more ERISA Events which individually or in the
aggregate results in or otherwise is associated with liability of any Loan Party
or any ERISA Affiliate thereof in excess of $100,000 during the term of this
Agreement; or there exists an amount of unfunded benefit liabilities (as defined
in Section 4001(a)(18) of ERISA), individually or in the aggregate for all
Pension Plans (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities) which exceeds $100,000; or

 

91



--------------------------------------------------------------------------------

(h) there is entered against any Group Member (i) one or more final judgments or
orders for the payment of money involving in the aggregate a liability (not paid
or fully covered by insurance as to which the relevant insurance company has not
rejected coverage) of $500,000 or more, or (ii) one or more non-monetary final
judgments that have, or could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or
(B) all such judgments or decrees shall not have been satisfied, vacated,
discharged, stayed or bonded pending appeal within 45 days from the entry
thereof; or

(i) (i) any of the Security Documents shall cease, for any reason, to be in full
force and effect (other than pursuant to the terms thereof), or any Loan Party
shall so assert, or any Lien created by any of the Security Documents shall
cease to be enforceable and of the same effect and priority purported to be
created thereby (unless (A) arising as a result of an action or omission on the
part of the Administrative Agent, or (B) the fair market value of the subject
Collateral is less than $500,000); or

(ii) there shall be commenced against any Loan Party any case, proceeding or
other action seeking issuance of a warrant of attachment, execution, distraint
or similar process against all or any substantial part of its assets that
results in the entry of an order for any such relief that shall not have been
vacated, discharged or stayed or bonded pending appeal within 30 days from the
entry thereof; or

(iii) any court order enjoins, restrains or prevents a Loan Party from
conducting all or any material part of its business; or

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect (other
than in accordance with its terms) or any Loan Party shall so assert; or

(k) a Change of Control shall occur; or

(l) any of the Governmental Approvals shall have been (i) revoked, rescinded,
suspended, modified in an adverse manner or not renewed in the ordinary course
for a full term or (ii) subject to any decision by a Governmental Authority that
designates a hearing with respect to any applications for renewal of any of the
Governmental Approvals or that could result in the Governmental Authority taking
any of the actions described in clause (i) above, and such decision or such
revocation, rescission, suspension, modification or nonrenewal (x) has, or could
reasonably be expected to have, a Material Adverse Effect, or (y) materially
adversely affects the legal qualifications of any Group Member to hold any
material Governmental Approval in any applicable jurisdiction and such
revocation, rescission, suspension, modification or nonrenewal could reasonably
be expected to materially adversely affect the status of or legal qualifications
of any Group Member to hold any material Governmental Approval in any other
jurisdiction; or

(m) any Loan Document not otherwise referenced in Section 8.1(i) or (j), at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or the Discharge of Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or any further liability or obligation under any Loan
Document to which it is a party, or purports to revoke, terminate or rescind any
such Loan Document.

 

92



--------------------------------------------------------------------------------

8.2 Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:

(a) if such event is an Event of Default specified in clause (i) or (ii) of
paragraph (f) of Section 8.1 with respect to the Borrower, the Commitments shall
immediately terminate automatically and the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents shall automatically immediately become due and payable, and

(b) if such event is any other Event of Default, any of the following actions
may be taken: (i) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the Revolving Commitments, the
Swingline Commitments and the L/C Commitments to be terminated forthwith,
whereupon the Revolving Commitments, the Swingline Commitments and the L/C
Commitments shall immediately terminate; (ii) with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower, declare the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents to be due and payable forthwith,
whereupon the same shall immediately become due and payable; (iii) any Cash
Management Bank may terminate any Cash Management Agreement then outstanding and
declare all Obligations then owing by the Group Members under any such Cash
Management Agreements then outstanding to be due and payable forthwith,
whereupon the same shall immediately become due and payable; and (iv) the
Administrative Agent may exercise on behalf of itself, any Cash Management Bank,
the Lenders and the Issuing Lender all rights and remedies available to it, any
such Cash Management Bank, the Lenders and the Issuing Lender under the Loan
Documents. With respect to all Letters of Credit with respect to which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this paragraph, the Borrower shall Cash Collateralize an amount
equal to 105% of the aggregate then undrawn and unexpired amount of such Letters
of Credit. Amounts so Cash Collateralized shall be applied by the Administrative
Agent to the payment of drafts drawn under such Letters of Credit, and the
unused portion thereof after all such Letters of Credit shall have expired or
been fully drawn upon, if any, shall be applied to repay other Obligations of
the Borrower hereunder and under the other Loan Documents in accordance with
Section 8.3.

In addition, (x) the Borrower shall also cash collateralize the full amount of
any Swingline Loans then outstanding, and (y) to the extent elected by any
applicable Cash Management Bank after the occurrence and during the continuance
of an Event of Default, the Borrower shall also cash collateralize the amount of
any Obligations in respect of Cash Management Services then outstanding, which
cash collateralized amounts shall be applied by the Administrative Agent to the
payment of all such outstanding Cash Management Services, and any unused portion
thereof remaining after all such Cash Management Services shall have been fully
paid and satisfied in full shall be applied by the Administrative Agent to repay
other Obligations of the Loan Parties hereunder and under the other Loan
Documents in accordance with the terms of Section 8.3.

(c) Subject to Section 9.10 and Section 10.16, after all such Letters of Credit
and Cash Management Agreements shall have been terminated, expired or fully
drawn upon, as applicable and all amounts drawn under any such Letters of Credit
shall have been reimbursed in full and all other Obligations of the Borrower and
the other Loan Parties (including any such Obligations arising in connection
with Cash Management Services) shall have been paid in full, the balance, if
any, of the funds having been so cash collateralized shall be returned to the
Borrower (or such other Person as may be lawfully entitled thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived by the Borrower.

 

93



--------------------------------------------------------------------------------

8.3 Application of Funds. After the exercise of remedies provided for in
Section 8.2, any amounts received by the Administrative Agent on account of the
Obligations shall be applied by the Administrative Agent in the following order:

First, to the payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest but
including any Collateral-Related Expenses, fees, charges and disbursements of
counsel to the Administrative Agent and amounts payable under Sections 2.19,
2.20 and 2.21 (including interest thereon)) payable to the Administrative Agent,
in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, and Letter of
Credit Fees) payable to the Lenders, the Issuing Lender ((including any Letter
of Credit Fronting Fees and Issuing Lender Fees), and any Qualified Counterparty
and any applicable Cash Management Bank (in its respective capacity as a
provider of Cash Management Services), and the documented out-of-pocket fees,
charges and disbursements of counsel to the respective Lenders and the Issuing
Lender, and amounts payable under Sections 2.19, and 2.21), in each case,
ratably among them in proportion to the respective amounts described in this
clause Second payable to them;

Third, to the extent that the Swingline Lender has advanced any Swingline Loans
that have not been refunded by each Lender’s Swingline Participation Amount,
payment to the Swingline Lender of that portion of the Obligations constituting
the unpaid principal of and interest upon the Swingline Loans advanced by the
Swingline Lender;

Fourth, to the payment of that portion of the Obligations constituting accrued
and unpaid Letter of Credit Fees and interest in respect of any Cash Management
Services and on the Loans and L/C Disbursements which have not yet been
converted into Revolving Loans, and to payment of premiums and other fees
(including any interest thereon) under any Specified Swap Agreements and any
Cash Management Agreements, in each case, ratably among the Lenders, any
applicable Cash Management Bank (in its respective capacity as a provider of
Cash Management Services)], and any Qualified Counterparties, in each case,
ratably among them in proportion to the respective amounts described in this
clause Fourth payable to them;

Fifth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Disbursements which have not yet been converted into
Revolving Loans, and settlement amounts, payment amounts and other termination
payment obligations under any Specified Swap Agreements and Cash Management
Agreements, in each case, ratably among the Lenders, any applicable Cash
Management Bank (in its respective capacity as a provider of Cash Management
Services), and any applicable Qualified Counterparties, in each case, ratably
among them in proportion to the respective amounts described in this clause
Fifth and payable to them;

Sixth, to the Administrative Agent for the account of the Issuing Lender, to
Cash Collateralize that portion of the L/C Exposure comprised of the aggregate
undrawn amount of Letters of Credit pursuant to Section 3.10;

Seventh, for the account of any applicable Qualified Counterparty and any
applicable Cash Management Bank, to cash collateralize Obligations arising under
any then outstanding Specified Swap Agreements and Cash Management Services, in
each case, ratably among them in proportion to the respective amounts described
in this clause Seventh payable to them;

 

94



--------------------------------------------------------------------------------

Eighth, to the payment of all other Obligations of the Loan Parties that are
then due and payable to the Administrative Agent and the other Secured Parties
on such date, in each case, ratably among them in proportion to the respective
aggregate amounts of all such Obligations described in this clause Eight and
payable to them;

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full (excluding, for this purpose, any Obligations which have been cash
collateralized in accordance with the terms hereof), to the Borrower or as
otherwise required by Law.

Subject to Sections 2.24(a), 3.4, 3.5 and 3.10, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clause Sixth above shall be applied to satisfy drawings under such Letters of
Credit as they occur. If any amount remains on deposit as Cash Collateral for
Letters of Credit after all Letters of Credit have either been fully drawn or
expired, such remaining amount shall be applied to the other Obligations, if
any, in the order set forth above.

Notwithstanding the foregoing, no Excluded Swap Obligation of any Guarantor
shall be paid with amounts received from such Guarantor or from any Collateral
in which such Guarantor has granted to the Administrative Agent a Lien (for the
ratable benefit of the Secured Parties) pursuant to the Guarantee and Collateral
Agreement; provided, however, that each party to this Agreement hereby
acknowledges and agrees that appropriate adjustments shall be made by the
Administrative Agent (which adjustments shall be controlling in the absence of
manifest error) with respect to payments received from other Loan Parties to
preserve the allocation of such payments to the satisfaction of the Obligations
in the order otherwise contemplated in this Section 8.3.

SECTION 9

THE ADMINISTRATIVE AGENT

9.1 Appointment and Authority.

(a) Each of the Lenders hereby irrevocably appoints SVB to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are reasonably
incidental thereto.

(b) The provisions of Section 9 are solely for the benefit of the Administrative
Agent, the Lenders, the Issuing Lender, and the Swingline Lender, and neither
the Borrower nor any other Loan Party shall have rights as a third party
beneficiary of any of such provisions. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or obligations, except those expressly set forth herein and in the
other Loan Documents, or any fiduciary relationship with any Lender, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. It is understood and agreed
that the use of the term “agent” herein or in any other Loan Documents (or any
other similar term) with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

(c) The Administrative Agent shall also act as the collateral agent under the
Loan Documents, and each of the Lenders (in their respective capacities as a
Lender and, as applicable, Qualified Counterparty and provider of Cash
Management Services) hereby irrevocably (i) authorizes the

 

95



--------------------------------------------------------------------------------

Administrative Agent to enter into all other Loan Documents, as applicable,
including the Guarantee and Collateral Agreement and any Subordination
Agreements, and (ii) appoints and authorizes the Administrative Agent to act as
the agent of the Secured Parties for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. The Administrative Agent, as collateral agent and
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent pursuant to Section 9.2 for purposes of holding or enforcing any Lien on
the Collateral (or any portion thereof) granted under the Security Documents, or
for exercising any rights and remedies thereunder at the direction of the
Administrative Agent), shall be entitled to the benefits of all provisions of
this Section 9 and Section 10 (including Section 9.7, as though such co-agents,
sub-agents and attorneys-in-fact were the collateral agent under the Loan
Documents) as if set forth in full herein with respect thereto. Without limiting
the generality of the foregoing, the Administrative Agent is further authorized
on behalf of all the Lenders, without the necessity of any notice to or further
consent from the Lenders, from time to time to take any action, or permit the
any co-agents, sub-agents and attorneys-in-fact appointed by the Administrative
Agent to take any action, with respect to any Collateral or the Loan Documents
which may be necessary to perfect and maintain perfected the Liens upon any
Collateral granted pursuant to any Loan Document.

9.2 Delegation of Duties. The Administrative Agent may perform any and all of
its duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the Facilities provided for
herein as well as activities as the Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such sub
agents.

9.3 Exculpatory Provisions. The Administrative Agent shall have no duties or
obligations except those expressly set forth herein and in the other Loan
Documents, and its duties hereunder and thereunder shall be administrative in
nature. Without limiting the generality of the foregoing, the Administrative
Agent shall not:

(a) be subject to any fiduciary or other implied duties, regardless of whether
any Default or any Event of Default has occurred and is continuing;

(b) have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby or
by the other Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents), as applicable; provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c) except as expressly set forth herein and in the other Loan Documents, have
any duty to disclose, and the Administrative Agent shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by any Person serving as the
Administrative Agent or any of its Affiliates in any capacity.

 

96



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 8.2 and 10.1), or (ii) in the absence of
its own gross negligence or willful misconduct as determined by a court of
competent jurisdiction by final and nonappealable judgment.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default or Event of Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document or (v) the satisfaction of any condition set forth in Section 5.1,
Section 5.2 or elsewhere herein, other than to confirm receipt of items
expressly required to be delivered to the Administrative Agent.

9.4 Reliance by Administrative Agent. The Administrative Agent shall be entitled
to rely upon, and shall not incur any liability for relying upon, any notice,
request, certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender, the
Administrative Agent may presume that such condition is satisfactory to such
Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan or the issuance of
such Letter of Credit. The Administrative Agent may consult with legal counsel
(who may be counsel for any of the Loan Parties), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts. The Administrative Agent may deem and treat the payee of any Note as
the owner thereof for all purposes unless a written notice of assignment,
negotiation or transfer thereof shall have been filed with the Administrative
Agent. The Administrative Agent shall be fully justified in failing or refusing
to take any action under this Agreement or any other Loan Document unless it
shall first receive such advice or concurrence of the Required Lenders (or such
other number or percentage of Lenders as shall be provided for herein or in the
other Loan Documents) as it deems appropriate or it shall first be indemnified
to its satisfaction by the Lenders against any and all liability and expense
that may be incurred by it by reason of taking or continuing to take any such
action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or such other
number or percentage of Lenders as shall be provided for herein or in the other
Loan Documents), and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Lenders and all future holders of the
Loans.

9.5 Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice in writing from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” In the event that
the Administrative

 

97



--------------------------------------------------------------------------------

Agent receives such a notice, the Administrative Agent shall give notice thereof
to the Lenders. The Administrative Agent shall take such action with respect to
such Default or Event of Default as shall be reasonably directed by the Required
Lenders (or, if so specified by this Agreement, all Lenders); provided that
unless and until the Administrative Agent shall have received such directions,
the Administrative Agent may (but shall not be obligated to) take such action or
refrain from taking such action with respect to such Default or Event of Default
as it shall deem advisable in the best interests of the Lenders.

9.6 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys in fact or affiliates has made
any representations or warranties to it and that no act by the Administrative
Agent hereafter taken, including any review of the affairs of a Group Member or
any Affiliate of a Group Member, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties, and based on such documents and information as it has
deemed appropriate, made its own appraisal of, and investigation into, the
business, operations, property, financial and other condition and
creditworthiness of the Group Members and their affiliates and made its own
credit analysis and decision to make its Loans hereunder and enter into this
Agreement. Each Lender also agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties, and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under or based upon this
Agreement, the other Loan Documents or any related agreement or any document
furnished hereunder or thereunder, and to make such investigation as it deems
necessary to inform itself as to the business, operations, property, financial
and other condition and creditworthiness of the Group Members and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall have no duty or responsibility to provide any Lender
with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Group Member or any Affiliate of a Group Member that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, attorneys in fact or affiliates.

9.7 Indemnification. Each of the Lenders agrees to indemnify each of the
Administrative Agent, the Issuing Lender and the Swingline Lender and each of
its Related Parties in its capacity as such (to the extent not reimbursed by the
Borrower or any other Loan Party and without limiting the obligation of the
Borrower or any other Loan Party to do so) according to its Aggregate Exposure
Percentage in effect on the date on which indemnification is sought under this
Section 9.7 (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full, in
accordance with its Aggregate Exposure Percentage immediately prior to such
date), from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind whatsoever that may at any time (whether before or after the payment of the
Loans) be imposed on, incurred by or asserted against the Administrative Agent
or such other Person in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by the Administrative Agent or such other
Person under or in connection with any of the foregoing and any other amounts
not reimbursed by the Borrower or such other Loan Party; provided that no Lender
shall be liable for the payment of any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements that are found by a final and nonappealable decision of a court of
competent jurisdiction to have resulted primarily from the Administrative
Agent’s or such other Person’s gross negligence or willful misconduct, and that
with respect to such unpaid amounts owed to any Issuing Lender or Swingline
Lender solely in its capacity as such, only the Revolving Lenders shall be
required to pay such

 

98



--------------------------------------------------------------------------------

unpaid amounts, such payment to be made severally among them based on such
Revolving Lenders’ Revolving Percentage (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought). The agreements
in this Section shall survive the payment of the Loans and all other amounts
payable hereunder.

9.8 Agent in Its Individual Capacity. The Person serving as the Administrative
Agent hereunder shall have the same rights and powers in its capacity as a
Lender as any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.9 Successor Administrative Agent.

(a) The Administrative Agent may at any time give notice of its resignation to
the Lenders and the Borrower. Upon receipt of any such notice of resignation,
the Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation (or such
earlier day as shall be agreed by the Required Lenders) (the “Resignation
Effective Date”), then the retiring Administrative Agent may (but shall not be
obligated to), on behalf of the Lenders, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender. Whether or
not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

(b) If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

(c) With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Secured Parties under any of the Loan
Documents, the retiring or removed Administrative Agent shall continue to hold
such collateral security until such time as a successor Administrative Agent is
appointed and such collateral security is assigned to such successor
Administrative Agent) and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring or
removed Administrative Agent (other than any rights to indemnity payments owed
to the retiring or removed Administrative Agent), and the retiring or removed
Administrative Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not

 

99



--------------------------------------------------------------------------------

already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of Section 9 and Section 10.5 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as the Administrative Agent.

9.10 Collateral and Guaranty Matters.

(a) The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion,

(i) to release any Lien on any Collateral or other property granted to or held
by the Administrative Agent under any Loan Document (i) upon the Discharge of
Obligations (other than (A) contingent indemnification obligations and the
expiration or termination of all Letters of Credit (other than Letters of Credit
as to which other arrangements satisfactory to the Administrative Agent and the
applicable Issuing Lender shall have been made, and (B) Obligations arising
under Cash Management Agreements and Specified Swap Agreements), (ii) that is
sold or otherwise disposed of or to be sold or otherwise disposed of as part of
or in connection with any sale or other disposition permitted hereunder or under
any other Loan Document, or (iii) subject to Section 10.1, if approved,
authorized or ratified in writing by the Required Lenders;

(ii) to subordinate any Lien on any Collateral or other property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Sections 7.3(g), (i), (m) or (n); and

(iii) to release any Guarantor from its obligations under the Guarantee and
Collateral Agreement if such Person ceases to be a Subsidiary as a result of a
transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the guaranty pursuant to this
Section 9.10.

(b) The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

(c) Notwithstanding anything contained in any Loan Document, no Secured Party
shall have any right individually to realize upon any of the Collateral or to
enforce any guaranty of the Obligations (including any such guaranty provided by
the Guarantors pursuant to the Guarantee and Collateral Agreement), it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Administrative Agent on behalf of the
Secured Parties in accordance with the terms thereof; provided that, for the
avoidance of doubt, in no event shall a Secured Party be restricted hereunder
from filing a proof of claim on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law or any other
judicial proceeding. In the event of a foreclosure by the Administrative Agent
on any of the Collateral pursuant to a public or

 

100



--------------------------------------------------------------------------------

private sale or other disposition, the Administrative Agent or any Secured Party
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition, and the Administrative Agent, as agent for and
representative of such Secured Party (but not any Lender or Lenders in its or
their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Obligations
as a credit on account of the purchase price for any Collateral payable by the
Administrative Agent on behalf of the Secured Parties at such sale or other
disposition. Each Secured Party, whether or not a party hereto, will be deemed,
by its acceptance of the benefits of the Collateral and of the guarantees of the
Obligations provided by the Loan Parties under the Guarantee and Collateral
Agreement, to have agreed to the foregoing provisions. In furtherance of the
foregoing, and not in limitation thereof, no Specified Swap Agreement and no
Cash Management Agreement, the Obligations under which constitute Obligations,
will create (or be deemed to create) in favor of any Secured Party that is a
party thereto any rights in connection with the management or release of any
Collateral or of the Obligations of any Loan Party under any Loan Document
except as expressly provided herein or in the Guarantee and Collateral
Agreement. By accepting the benefits of the Collateral and of the guarantees of
the Obligations provided by the Loan Parties under the Guarantee and Collateral
Agreement, any Secured Party that is a Cash Management Bank or a Qualified
Counterparty shall be deemed to have appointed the Administrative Agent to serve
as administrative agent and collateral agent under the Loan Documents and to
have agreed to be bound by the Loan Documents as a Secured Party thereunder,
subject to the limitations set forth in this paragraph.

9.11 Administrative Agent May File Proofs of Claim. In case of the pendency of
any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or Obligation shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated), by intervention in such proceeding
or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable to have the claims of the Lenders and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders and the Administrative
Agent under Sections 2.9 and 10.5) allowed in such judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.9 and 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

101



--------------------------------------------------------------------------------

9.12 [Reserved].

9.13 Cash Management Bank and Qualified Counterparty Reports. Each Cash
Management Bank and each Qualified Counterparty agrees to furnish to the
Administrative Agent, as frequently as the Administrative Agent may reasonably
request, with a summary of all Obligations in respect of Cash Management
Services and/or Specified Swap Agreements, as applicable, due or to become due
to such Cash Management Bank or Qualified Counterparty, as applicable. In
connection with any distributions to be made hereunder, the Administrative Agent
shall be entitled to assume that no amounts are due to any Cash Management Bank
or Qualified Counterparty (in its capacity as a Cash Management Bank or
Qualified Counterparty and not in its capacity as a Lender) unless the
Administrative Agent has received written notice thereof from such Cash
Management Bank or Qualified Counterparty and if such notice is received, the
Administrative Agent shall be entitled to assume that the only amounts due to
such Cash Management Bank or Qualified Counterparty on account of Cash
Management Services or Specified Swap Agreements are set forth in such notice.

9.14 Survival. This Section 9 shall survive the Discharge of Obligations.

SECTION 10

MISCELLANEOUS

10.1 Amendments and Waivers.

(a) Neither this Agreement, any other Loan Document, nor any terms hereof or
thereof may be amended, supplemented or modified except in accordance with the
provisions of this Section 10.1. The Required Lenders and each Loan Party party
to the relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (i) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (ii) waive, on such terms and conditions as the Required Lenders
or the Administrative Agent, as the case may be, may specify in such instrument,
any of the requirements of this Agreement or the other Loan Documents or any
Default or Event of Default and its consequences; provided that no such waiver
and no such amendment, supplement or modification shall (A) forgive the
principal amount or extend the final scheduled date of maturity of any Loan,
reduce the stated rate of any interest or fee payable hereunder (except that any
amendment or modification of defined terms used in the financial covenants in
this Agreement shall not constitute a reduction in the rate of interest or fees
for purposes of this clause (A)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Lender’s
Revolving Commitment, in each case, without the written consent of each Lender
directly affected thereby; (B) eliminate or reduce the voting rights of any
Lender under this Section 10.1 without the written consent of such Lender;
(C) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by the Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
Guarantors from their obligations under the Guarantee and Collateral Agreement,
in each case without the written consent of all Lenders; (D) amend, modify or
waive the pro rata requirements of Section 2.18 in a manner that adversely
affects Revolving Lenders or L/C Lenders without the written consent of each
Revolving Lender or L/C Lender, as applicable; (E) [reserved]; (F) amend, modify
or waive any provision of Section 9 without the written consent of the
Administrative Agent; (G) amend, modify or waive any provision of Section 2.6 or
2.7 without the written consent of the Swingline Lender; (H) amend, modify or
waive any provision of Section 3 without the written consent of the Issuing
Lender; (I) (i) amend or modify the application of payments set forth in
Section 8.3 in a manner that adversely affects Lenders without the written
consent

 

102



--------------------------------------------------------------------------------

of the Required Lenders, (ii) amend or modify the application of payments set
forth in Section 8.3 in a manner that adversely affects the L/C Lender or
Swingline Lender without the written consent of the L/C Lender of Swingline
Lender, as applicable or (iii) amend or modify the application of payments
provisions set forth in Section 8.3 in a manner that adversely affects, any Cash
Management Bank, Issuing Lender or any Qualified Counterparty, as applicable,
without the written consent of such Cash Management Bank, Issuing Lender or any
such Qualified Counterparty, as applicable. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Administrative
Agent, each Cash Management Bank, Issuing Lender each Qualified Counterparty,
and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured during the period
such waiver is effective; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent thereon.

(b) Notwithstanding anything to the contrary contained in Section 10.1(a) above,
in the event that the Borrower requests that this Agreement or any of the other
Loan Documents be amended or otherwise modified in a manner which would require
the consent of all of the Lenders and such amendment or other modification is
agreed to by the Borrower, the Required Lenders and the Administrative Agent,
then, with the consent of the Borrower, the Administrative Agent and the
Required Lenders, this Agreement or such other Loan Document may be amended
without the consent of the Lender or Lenders who are unwilling to agree to such
amendment or other modification (each, a “Minority Lender”), to provide for:

(i) the termination of the Commitment of each such Minority Lender;

(ii) the assumption of the Loans and Commitment of each such Minority Lender by
one or more Replacement Lenders pursuant to the provisions of Section 2.23; and

(iii) the payment of all interest, fees and other obligations payable or accrued
in favor of each Minority Lender and such other modifications to this Agreement
or to such Loan Documents as the Borrower, the Administrative Agent and the
Required Lenders may determine to be appropriate in connection therewith.

(c) Notwithstanding any provision herein to the contrary, this Agreement may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent, and the Borrower, (i) to add one or more
additional credit or term loan facilities to this Agreement and to permit all
such additional extensions of credit and all related obligations and liabilities
arising in connection therewith and from time to time outstanding thereunder to
share ratably (or on a basis subordinated to the existing facilities hereunder)
in the benefits of this Agreement and the other Loan Documents with the
obligations and liabilities from time to time outstanding in respect of the
existing facilities hereunder, and (ii) in connection with the foregoing, to
permit, as deemed appropriate by the Administrative Agent and approved by the
Required Lenders, the Lenders providing such additional credit facilities to
participate in any required vote or action required to be approved by the
Required Lenders.

(d) Notwithstanding any provision herein to the contrary, any Cash Management
Agreement may be amended or otherwise modified by the parties thereto in
accordance with the terms thereof without the consent of the Administrative
Agent or any Lender.

(e) Notwithstanding any provision herein or in any other Loan Document to the
contrary, no Cash Management Bank and no Qualified Counterparty shall have any
voting or approval

 

103



--------------------------------------------------------------------------------

rights hereunder (or be deemed a Lender) solely by virtue of its status as the
provider or holder of Cash Management Services or Specified Swap Agreements or
Obligations owing thereunder, nor shall the consent of any such Cash Management
Bank or Qualified Counterparty, as applicable, be required for any matter, other
than in their capacities as Lenders, to the extent applicable.

(f) The Administrative may, with the consent of the Borrower only, amend, modify
or supplement this Agreement or any of the Loan Documents to cure any omission,
mistake or defect.

10.2 Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by facsimile or
electronic mail), and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of facsimile
or electronic mail notice, when received, addressed as follows in the case of
the Borrower and the Administrative Agent, and as set forth in an administrative
questionnaire delivered to the Administrative Agent in the case of the Lenders,
or to such other address as may be hereafter notified by the respective parties
hereto:

 

Borrower:

  

Hortonworks, Inc.

5470 Great America Parkway

Santa Clara, CA 95054

Attention:

Facsimile No.:

Telephone No.:

E-Mail:

Website URL: www.hortonworks.com

  

 

with a copy to:

 

Hortonworks, Inc.

5470 Great America Parkway

Santa Clara, CA 95054

Attention:

Facsimile No.:

Telephone No.:

E-Mail:

 

Administrative Agent:

  

 

Silicon Valley Bank

2400 Hanover Street

Palo Alto, CA 94304

Attention:

E-Mail:

 

104



--------------------------------------------------------------------------------

with a copy to:

  

Silicon Valley Bank

555 Mission Street, Suite 900

San Francisco, CA 94105

Attention:

E-Mail:

 

Riemer & Braunstein, LLP

3 Center Plaza

Boston, Massachusetts 02108

Attn.:

Facsimile No.:

E-mail:

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.

(a) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications (including email and Internet or
intranet websites) pursuant to procedures approved by the Administrative Agent;
provided that the foregoing shall not apply to notices to any Lender pursuant to
Section 2 unless otherwise agreed by the Administrative Agent and the applicable
Lender. The Administrative Agent or the Borrower may, in its discretion, agree
to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Unless
the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an email address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return email or other
written acknowledgment); and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its email address as described in the foregoing clause
(i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice or other communication is not sent during the
normal business hours of the recipient, such notice or communication shall be
deemed to have been sent at the opening of business on the next Business Day for
the recipient.

(b) Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto.

(c) (i) Each Loan Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Lender and other Lenders by posting the Communications on the Platform.

(i) (ii) The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Loan Parties, any Lender or any other Person or entity for damages of any
kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise) arising out
of the Borrower’s, any Loan Party’s or the Administrative Agent’s transmission
of

 

105



--------------------------------------------------------------------------------

communications through the Platform. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed to the Administrative
Agent or any Lender or the Issuing Lender by means of electronic communications
pursuant to this Section, including through the Platform.

10.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.

10.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.

10.5 Expenses; Indemnity; Damage Waiver.

(a) Costs and Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent and its Affiliates (including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent), in connection with the syndication of the Facilities, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents, or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out-of-pocket
expenses incurred by the Issuing Lender in connection with the issuance,
amendment, renewal or extension of any Letter of Credit or any demand for
payment thereunder, and (iii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent or any Lender, in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued or participated in hereunder, including all such out-of-pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

(b) Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, Issuing Lender
and each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee), incurred by
any Indemnitee or asserted against any Indemnitee by any Person (including the
Borrower or any other Loan Party) other than such Indemnitee and its Related
Parties arising out of, in connection with, or as a result of (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, (ii) any Loan or Letter of
Credit or the use or proposed use of the proceeds therefrom (including any
refusal by the Issuing Lender to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Materials of Environmental Concern on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in

 

106



--------------------------------------------------------------------------------

any way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) result from a claim brought by the Borrower or any other Loan Party against
an Indemnitee for breach in bad faith of such Indemnitee’s obligations hereunder
or under any other Loan Document, if the Borrower or such Loan Party has
obtained a final and nonappealable judgment in its favor on such claim as
determined by a court of competent jurisdiction. This Section 10.5(b) shall not
apply with respect to Taxes other than any Taxes that represent losses, claims,
damages, etc. arising from any non-Tax claim.

(c) Reimbursement by Lenders. To the extent that the Borrower for any reason
fails indefeasibly to pay any amount required under paragraph (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Lender, the Swingline Lender or any Related Party of any of the
foregoing, each Lender severally agrees to pay to the Administrative Agent (or
any such sub-agent), the Issuing Lender, the Swingline Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender); provided that with respect to such unpaid amounts owed to the
Issuing Lender or the Swingline Lender solely in its capacity as such, only the
Revolving Lenders shall be required to pay such unpaid amounts, such payment to
be made severally among them based on such Revolving Lenders’ Revolving
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought); provided further, that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent), the Issuing Lender or the Swingline Lender in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent), the Issuing Lender or the
Swingline Lender in connection with such capacity. The obligations of the
Lenders under this paragraph (c) are subject to the provisions of Sections 2.1,
2.4 and 2.20(e).

(d) Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof. No Indemnitee referred to in paragraph
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(e) Payments. All amounts due under this Section shall be payable promptly after
demand therefor.

(f) Survival. Each party’s obligations under this Section shall survive the
Discharge of Obligations.

 

107



--------------------------------------------------------------------------------

10.6 Successors and Assigns; Participations and Assignments.

(a) Successors and Assigns Generally. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (which, for purposes of this
Section 10.6, shall include any Cash Management Bank and any Qualified
Counterparty, except that neither the Borrower nor any other Loan Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of the Administrative Agent and each Lender, and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an assignee in accordance with the provisions of
paragraph (b) of this Section, (ii) by way of participation in accordance with
the provisions of Section 10.6(d), or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of Section 10.6(e) (and any other
attempted assignment or transfer by any party hereto shall be null and void).
Nothing in this Agreement, expressed or implied, shall be construed to confer
upon any Person (other than the parties hereto, their respective successors and
assigns permitted hereby, Participants to the extent provided in paragraph
(d) of this Section and, to the extent expressly contemplated hereby, the
Related Parties of each of the Administrative Agent and the Lenders) any legal
or equitable right, remedy or claim under or by reason of this Agreement.

(b) Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans at the time owing to
it); provided that (in each case with respect to any Facility) any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts.

(A) in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment and/or the Loans at the time owing to it (in each case with
respect to any Facility) or contemporaneous assignments to related Approved
Funds (determined after giving effect to such assignments) that equal at least
the amount specified in paragraph (b)(i)(B) of this Section in the aggregate or
in the case of an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

(B) in any case not described in paragraph (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Default or Event of Default has occurred and is continuing,
the Borrower otherwise consents (each such consent not to be unreasonably
withheld or delayed).

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not prohibit any Lender from
assigning all or a portion of its rights and obligations among separate
Facilities on a non-pro rata basis.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by paragraph (b)(i)(B) of this Section and, in addition:

 

108



--------------------------------------------------------------------------------

(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (x) a Default or an Event of Default has
occurred and is continuing at the time of such assignment, or (y) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten Business Days after having received notice
thereof;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Facility if such assignment is to a Person that is not a Lender with a
Commitment in respect of such Facility, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and

(C) the consent of the Issuing Lender and the Swingline Lender shall be required
for any assignment in respect of the Revolving Facility.

(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee of $3,500; provided that the Administrative
Agent may, in its sole discretion, elect to waive such processing and
recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent any such administrative
questionnaire as the Administrative Agent may request.

(v) No Assignment to Certain Persons. No such assignment shall be made to
(A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or (B) to
any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural Person (or a holding company, investment vehicle or trust established
for, or owned and operated for the primary benefit of, a natural Person).

(vii) Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent, the Issuing
Lender, the Swingline Lender and each other Lender hereunder (and interest
accrued thereon), and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swingline Loans
in accordance with its Revolving Percentage. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such

 

109



--------------------------------------------------------------------------------

Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.19, 2.20, 2.21 and 10.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
paragraph (d) of this Section.

(c) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in California a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice.

(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, a holding company, investment vehicle or
trust established for, or owned and operated for the primary benefit of, a
natural Person, or the Borrower or any of the Borrower’s Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnities under Sections 2.20(e) and 9.7 with respect to any payments made by
such Lender to its Participant(s).

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver which affects such Participant and for
which the consent of such Lender is required (as described in Section 10.1). The
Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.19, 2.20 and 2.21 (subject to the requirements and limitations
therein, including the requirements under Section 2.20(f) (it being understood
that the documentation required under Section 2.20(f) shall be delivered by such
Participant to the Lender granting such participation)) to the same extent as if
it were a Lender and had acquired its interest by assignment pursuant to
Section 10.6(b); provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.23 as if it were an assignee under Section 10.6(b); and
(B) shall not be entitled to receive any greater payment under Sections 2.19 or
2.20, with respect to any participation, than its participating Lender would
have been entitled to receive, except to the extent such entitlement to receive
a greater payment results from a change in any Requirement of Law that occurs
after the Participant acquired the applicable participation.

 

110



--------------------------------------------------------------------------------

Each Lender that sells a participation agrees, at the Borrower’s request and
expense, to use reasonable efforts to cooperate with the Borrower to effectuate
the provisions of Section 2.23 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 10.7 as though it were a Lender; provided that such Participant agrees
to be subject to Section 2.18(k) as though it were a Lender. Each Lender that
sells a participation shall, acting solely for this purpose as a non-fiduciary
agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(e) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

(f) Notes. The Borrower, upon receipt by the Borrower of written notice from the
relevant Lender, agrees to issue Notes to any Lender requiring Notes to
facilitate transactions of the type described in Section 10.6.

(g) Representations and Warranties of Lenders. Each Lender, upon execution and
delivery hereof or upon succeeding to an interest in the Commitments or Loans,
as the case may be, represents and warrants as of the Closing Date or as of the
effective date of the applicable Assignment and Assumption that (i) it is an
Eligible Assignee; (ii) it has experience and expertise in the making of or
investing in commitments, loans or investments such as the Commitments and
Loans; and (iii) it will make or invest in its Commitments and Loans for its own
account in the ordinary course of its business and without a view to
distribution of such Commitments and Loans within the meaning of the Securities
Act or the Exchange Act, or other federal securities laws (it being understood
that, subject to the provisions of this Section 10.6, the disposition of such
Commitments and Loans or any interests therein shall at all times remain within
its exclusive control).

10.7 Adjustments; Set-off.

(a) Except to the extent that this Agreement expressly provides for payments to
be allocated to a particular Lender or to the Lenders under a particular
Facility, if any Lender (a “Benefitted Lender”) shall, at any time after the
Loans and other amounts payable hereunder shall immediately become due and
payable pursuant to Section 8.2, receive any payment of all or part of the
Obligations owing to it, or receive any collateral in respect thereof (whether
voluntarily or involuntarily, by set-off, pursuant to events or proceedings of
the nature referred to in Section 8.1(f), or otherwise), in a greater proportion
than any such payment to or collateral received by any other Lender, if any, in
respect of the Obligations owing to such other Lender, such Benefitted Lender
shall purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or

 

111



--------------------------------------------------------------------------------

shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided that
if all or any portion of such excess payment or benefits is thereafter recovered
from such Benefitted Lender, such purchase shall be rescinded, and the purchase
price and benefits returned, to the extent of such recovery, but without
interest.

(b) Upon the occurrence and during the continuance of any Event of Default, each
Lender and each of its Affiliates is hereby authorized at any time and from time
to time, without prior notice to the Borrower or any other Loan Party, any such
notice being expressly waived by the Borrower and each Loan Party, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final), in any
currency, at any time held or owing, and any other credits, indebtedness, claims
or obligations, in any currency, in each case whether direct or indirect,
absolute or contingent, matured or unmatured, at any time held or owing by such
Lender, its Affiliates or any branch or agency thereof to or for the credit or
the account of the Borrower or any other Loan Party, as the case may be, against
any and all of the obligations of the Borrower or such other Loan Party now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or its Affiliates, irrespective of whether or not such Lender or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of the Borrower or such other Loan Party
may be contingent or unmatured or are owed to a branch, office or Affiliate of
such Lender different from the branch, office or Affiliate holding such deposit
or obligated on such indebtedness; provided, that in the event that any
Defaulting Lender or any of its Affiliates shall exercise any such right of
setoff, (x) all amounts so set off shall be paid over immediately to the
Administrative Agent for further application in accordance with the provisions
of Section 2.23 and, pending such payment, shall be segregated by such
Defaulting Lender or Affiliate thereof from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
or Affiliate thereof as to which it exercised such right of setoff. Each Lender
agrees to notify the Borrower and the Administrative Agent promptly after any
such setoff and application made by such Lender or any of its Affiliates;
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Lender and its Affiliates under
this Section 10.7 are in addition to other rights and remedies (including other
rights of set-off) which such Lender or its Affiliates may have.

10.8 Payments Set Aside. To the extent that any payment by or on behalf of the
Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent
or such Lender in its discretion) to be repaid to a trustee, receiver or any
other party, in connection with any Insolvency Proceeding or otherwise, then
(a) to the extent of such recovery, the obligation or part thereof originally
intended to be satisfied shall be revived and continued in full force and effect
as if such payment had not been made or such setoff had not occurred, and
(b) each Lender severally agrees to pay to the Administrative Agent upon demand
its applicable share (without duplication) of any amount so recovered from or
repaid by the Administrative Agent, plus interest thereon from the date of such
demand to the date such payment is made at a rate per annum equal to the Federal
Funds Effective Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the Discharge of
Obligations.

10.9 Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,

 

112



--------------------------------------------------------------------------------

the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

10.10 Counterparts; Electronic Execution of Assignments.

(a) This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts, and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.
Delivery of an executed signature page of this Agreement by facsimile or other
electronic mail transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.

(b) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.

10.11 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this
Section 10.11, if and to the extent that the enforceability of any provisions in
this Agreement relating to Defaulting Lenders shall be limited under or in
connection with any Insolvency Proceeding, as determined in good faith by the
Administrative Agent, then such provisions shall be deemed to be in effect only
to the extent not so limited.

10.12 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the other Loan Parties, the Administrative
Agent and the Lenders with respect to the subject matter hereof and thereof, and
there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

10.13 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK. This Section 10.13 shall
survive the Discharge of Obligations.

10.14 Submission to Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits to the exclusive jurisdiction of the State and Federal courts in the
Southern District of the State of New York; provided that nothing in this
Agreement shall be deemed to operate to preclude the Administrative Agent or any
Lender from bringing suit or taking other legal action

 

113



--------------------------------------------------------------------------------

in any other jurisdiction to realize on the Collateral or any other security for
the Obligations, or to enforce a judgment or other court order in favor of
Administrative Agent or such Lender. The Borrower expressly submits and consents
in advance to such jurisdiction in any action or suit commenced in any such
court, and the Borrower hereby waives any objection that it may have based upon
lack of personal jurisdiction, improper venue, or forum non conveniens and
hereby consents to the granting of such legal or equitable relief as is deemed
appropriate by such court. The Borrower hereby waives personal service of the
summons, complaints, and other process issued in such action or suit and agrees
that service of such summons, complaints, and other process may be made by
registered or certified mail addressed to the Borrower at the addresses set
forth in Section 10.2 of this Agreement and that service so made shall be deemed
completed upon the earlier to occur of the Borrower’s actual receipt thereof or
three (3) days after deposit in the U.S. mails, proper postage prepaid;

(b) WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, ITS RIGHT TO A JURY TRIAL
OF ANY CLAIM OR CAUSE OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE
OTHER LOAN DOCUMENTS OR ANY CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT,
BREACH OF DUTY AND ALL OTHER CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR
THE PARTIES TO ENTER INTO THIS AGREEMENT. EACH PARTY HAS REVIEWED THIS WAIVER
WITH ITS COUNSEL; and

(c) waives, to the maximum extent not prohibited by law, any right it may have
to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

This Section 10.14 shall survive the Discharge of Obligations.

10.15 Acknowledgements. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) none of the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Administrative Agent and Lenders, on one hand, and the Borrower, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

10.16 Releases of Guarantees and Liens.

(a) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the Administrative Agent is hereby irrevocably authorized by each
Lender (without requirement of notice to or consent of any Lender except as
expressly required by Section 10.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (1) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document or that has been consented to in accordance with Section 10.1
or (2) under the circumstances described in Section 10.16(b) below.

 

114



--------------------------------------------------------------------------------

(b) At such time as the Loans and the other Obligations under the Loan Documents
(other than inchoate indemnity obligations and obligations under or in respect
of Specified Swap Agreements, to the extent no default or termination event
shall have occurred thereunder) shall have been paid in full, the Commitments
shall have been terminated and no Letters of Credit shall be outstanding (or
such Letters of Credit shall have been Cash Collateralized as provide herein),
the Collateral (other than any cash collateral securing any Specified Swap
Agreements, any Cash Management Services or outstanding Letters of Credit) shall
be released from the Liens created by the Security Documents and Cash Management
Agreements (other than any Cash Management Agreements used to cash collateralize
any Obligations arising in connection with Cash Management Agreements), and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent and each Loan Party under the Security Documents and
Cash Management Agreements (other than any Cash Management Agreements used to
cash collateralize any Obligations arising in connection with Cash Management
Agreements) shall terminate, all without delivery of any instrument or
performance of any act by any Person.

10.17 Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent and each Lender agrees to maintain the confidentiality of
the Information (as defined below), except that Information may be disclosed
(a) to its Affiliates and to its Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential); (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners); (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;
(d) to any other party hereto; (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights and obligations under this Agreement, or (ii) any actual or
prospective party (or its Related Parties) to any swap, derivative or other
transaction under which payments are to be made by reference to the Borrower and
its obligations, this Agreement or payments hereunder; (g) on a confidential
basis to (i) any rating agency in connection with rating the Borrower or its
Subsidiaries or the Facilities or (ii) the CUSIP Service Bureau or any similar
agency in connection with the issuance and monitoring of CUSIP numbers with
respect to the Facilities; (h) with the consent of the Borrower; or (i) to the
extent such Information (x) becomes publicly available other than as a result of
a breach of this Section, or (y) becomes available to the Administrative Agent,
any Lender or any of their respective Affiliates on a non-confidential basis
from a source other than the Borrower. In addition, the Administrative Agent,
the Lenders, and any of their respective Related Parties, may (A) disclose the
existence of this Agreement and information about this Agreement to market data
collectors, similar service providers to the lending industry and service
providers to the Administrative Agent or the Lenders in connection with the
administration of this Agreement, the other Loan Documents, and the Commitments;
and (B) use any information (not constituting Information subject to the
foregoing confidentiality restrictions) related to the syndication and
arrangement of the credit facilities contemplated by this Agreement in
connection with marketing, press releases, or other transactional announcements
or updates provided to investor or trade publications, including the placement
of “tombstone” advertisements in publications of its choice at its own expense.

Notwithstanding anything herein to the contrary, any party to this Agreement
(and any employee, representative, or other agent of any party to this
Agreement) may disclose to any and all persons, without limitation of any kind,
the tax treatment and tax structure of the transactions contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) that are provided to it relating to such tax treatment and tax
structure. However, any such information relating to the tax treatment or tax
structure is required to be kept confidential to the extent necessary to comply
with any applicable federal or state securities laws, rules, and regulations.

 

115



--------------------------------------------------------------------------------

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
non-confidential basis prior to disclosure by the Borrower or any of its
Subsidiaries. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

10.18 Automatic Debits. With respect to any principal, interest, fee, or any
other cost or expense (including attorney costs of the Administrative Agent or
any Lender payable by the Borrower hereunder) due and payable to the
Administrative Agent or any Lender under the Loan Documents, the Borrower hereby
irrevocably authorizes the Administrative Agent to debit any deposit account of
the Borrower maintained with the Administrative Agent in an amount such that the
aggregate amount debited from all such deposit accounts does not exceed such
principal, interest, fee or other cost or expense. If there are insufficient
funds in such deposit accounts to cover the amount then due, such debits will be
reversed (in whole or in part, in the Administrative Agent’s sole discretion)
and such amount not debited shall be deemed to be unpaid. No such debit under
this Section 10.18 shall be deemed a set-off.

10.19 Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of each Borrower
and each other Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender hereunder or under any other Loan Document
shall, notwithstanding any judgment in a currency (the “Judgment Currency”)
other than that in which such sum is denominated in accordance with the
applicable provisions of this Agreement (the “Agreement Currency”), be
discharged only to the extent that on the Business Day following receipt by the
Administrative Agent or such Lender, as the case may be, of any sum adjudged to
be so due in the Judgment Currency, the Administrative Agent or such Lender, as
the case may be, may in accordance with normal banking procedures purchase the
Agreement Currency with the Judgment Currency. If the amount of the Agreement
Currency so purchased is less than the sum originally due to the Administrative
Agent or any Lender from any Borrower or any other Loan Party in the Agreement
Currency, such Borrower and each other Loan Party agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify the
Administrative Agent or such Lender, as the case may be, against such loss. If
the amount of the Agreement Currency so purchased is greater than the sum
originally due to the Administrative Agent or any Lender in such currency, the
Administrative Agent or such Lender, as the case may be, agrees to return the
amount of any excess to such Borrower or other Loan Party, as applicable (or to
any other Person who may be entitled thereto under applicable law).

10.20 Patriot Act. Each Lender and the Administrative Agent (for itself and not
on behalf of any other party) hereby notifies the Borrower and each other Loan
Party that, pursuant to the requirements of “know your customer” and
anti-money-laundering rules and regulations, including the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower
and each other Loan Party, which information includes the names and addresses
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower and each other Loan Party in accordance
with such rules and regulations. The Borrower and each other Loan Party will,
and will cause each of its Subsidiaries to, provide such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lender to assist the Administrative Agent or any such Lender in maintaining
compliance with such applicable rules and regulations.

 

116



--------------------------------------------------------------------------------

10.21 Acknowledgment of Prior Obligations. The Borrower (a) consents to the
amendment and restatement of the Existing Credit Agreement by this Agreement;
(b) acknowledges and agrees that (i) the “Obligations” (as defined in the
Existing Credit Agreement) are owing to the Secured Parties (as defined in the
Existing Credit Agreement), (ii) the prior grant or grants of security interests
in favor of any of the Administrative Agent or any other Secured Party (as
defined in the Existing Credit Agreement) in its properties and assets, under
each “Loan Document” as defined in the Existing Credit Agreement (the “Original
Loan Documents”) to which it is a party shall be in respect of the Obligations
of such Person under this Agreement and the other Loan Documents; (c) reaffirms
(i) all of the Obligations (as defined in the Existing Credit Agreement) owing
to the Administrative Agent and the other Secured Parties (as defined in the
Existing Credit Agreement), and (ii) all prior or concurrent grants of security
interests in favor of any of the Administrative Agent or any other Secured Party
(as defined in the Existing Credit Agreement) under each Original Loan Document
and each Loan Document; and (d) agrees that, except as expressly amended hereby
or unless being amended and restated concurrently herewith, each of the Original
Loan Documents to which it is a party is and shall remain in full force and
effect. The Borrower hereby confirms and agrees that all outstanding principal,
interest and fees and other “Obligations” (as defined in the Existing Credit
Agreement) under the Existing Credit Agreement immediately prior to the Closing
Date shall, to the extent not paid on the Closing Date, from and after the
Closing Date, be, without duplication, Obligations owing and payable pursuant to
this Agreement and the other Loan Documents as in effect from time to time,
shall accrue interest thereon as specified in this Agreement, and shall be
secured by the Loan Documents.

10.22 No Novation. This Agreement does not extinguish the obligations for the
payment of money outstanding under the Existing Credit Agreement or discharge or
release the obligations or the liens or priority of any mortgage, pledge,
security agreement or any other security therefor. Nothing herein contained
shall be construed as a substitution or novation of the obligations outstanding
under the Existing Credit Agreement, the other Original Loan Documents or
instruments securing the same, which shall remain in full force and effect,
except as modified hereby or by instruments executed concurrently herewith.
Nothing expressed or implied in this Agreement shall be construed as a release
or other discharge of the Borrower or any Guarantor from any of its obligations
or liabilities under the Existing Credit Agreement or any of the security
agreements, pledge agreements, mortgages, guaranties or other loan documents
executed in connection therewith. The Borrower hereby (a) confirms and agrees
that each Original Loan Document to which it is a party that is not being
amended and restated concurrently herewith is, and shall continue to be, in full
force and effect and is hereby ratified and confirmed in all respects except
that on and after the Closing Date, all references in any such Original Loan
Document to “the Credit Agreement,” “thereto,” “thereof,” “thereunder” or words
of like import referring to the Existing Credit Agreement shall mean the
Existing Credit Agreement as amended and restated by this Agreement; and
(b) confirms and agrees that to the extent that any such Original Loan Document
purports to assign or pledge to any Secured Party a security interest in or lien
on, any collateral as security for all or any portion of any of the Obligations
of the Borrower or any other Loan Party, as the case may be, from time to time
existing in respect of the Existing Credit Agreement or the Original Loan
Document, such pledge or assignment or grant of the security interest or lien is
hereby ratified and confirmed in all respects with respect to this Agreement and
the Loan Documents.

10.23 Release. Each Loan Party hereby absolutely and unconditionally releases
and forever discharges the Administrative Agent, each Lender, and any and all
participants, parent corporations, subsidiary corporations, affiliated
corporations, insurers, indemnitors, successors and assigns thereof, together
with all of the present and former directors, officers, agents, attorneys and
employees of any of the foregoing (each, a “Releasee” and collectively, the
“Releasees”), from any and all claims, demands or

 

117



--------------------------------------------------------------------------------

causes of action of any kind, nature or description, whether arising in law or
equity or upon contract or tort or under any state or federal law or otherwise
(each, a “Claim” and collectively, the “Claims”), which such Loan Party has had,
now has or has made claim to have against any such person for or by reason of
any act, omission, matter, cause or thing whatsoever arising from the beginning
of time to and including the date of this Agreement which relates directly or
indirectly, to the Credit Agreement or any other Loan Document, whether such
claims, demands and causes of action are matured or unmatured or known or
unknown, except for the duties and obligations set forth in this Agreement. Each
Loan Party understands, acknowledges and agrees that the release set forth above
may be pleaded as a full and complete defense to any Claim and may be used as a
basis for an injunction against any action, suit or other proceeding which may
be instituted, prosecuted or attempted in breach of the provisions of such
release. Each Loan Party agrees that no fact, event, circumstance, evidence or
transaction which could now be asserted or which may hereafter be discovered
will affect in any manner the final, absolute and unconditional nature of the
release set forth above.

10.24 Acknowledgement and Consent to Bail-In of EEA Financial Institutions
Release. Notwithstanding anything to the contrary in this Agreement or in any
other Loan Document, each party hereto acknowledges that any liability of any
EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

(b) the effects of any Bail-in Action on any such liability, including, if
applicable:

(i) a reduction in full or in part or cancellation of any such liability;

(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such Capital Stock will be accepted by it in lieu of
any rights with respect to any such liability under this Agreement or any other
Loan Document; or

(iii) the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[Remainder of page left blank intentionally]

 

118



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

BORROWER: HORTONWORKS, INC. By:   /s/ Scott Davidson Name:   Scott Davidson
Title:  

Chief Operating Officer and

Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

SILICON VALLEY BANK,

as the Administrative Agent

By:   /s/ Laura Gentile Name:   Laura Gentile Title:   Vice President



--------------------------------------------------------------------------------

LENDERS:

SILICON VALLEY BANK,

as Issuing Lender, Swingline Lender and as a Lender

By:   /s/ Laura Gentile Name:   Laura Gentile Title:   Vice President



--------------------------------------------------------------------------------

SCHEDULE 1.1A

COMMITMENTS

AND AGGREGATE EXPOSURE PERCENTAGES

REVOLVING COMMITMENTS

 

Lender   Revolving Commitment   Revolving Percentage Silicon Valley Bank  
$50,000,000   100.000000000% Total   $50,000,000   100.000000000%

L/C COMMITMENT

 

Lender   L/C Commitment   L/C Percentage Silicon Valley Bank   $10,000,000  
100.000000000% Total   $10,000,000   100.000000000%

SWINGLINE COMMITMENT

 

Lender   Swingline Commitment   Exposure Percentage Silicon Valley Bank  
$10,000,000   100.000000000% Total   $10,000,000   100.000000000%



--------------------------------------------------------------------------------

SCHEDULE 1.1B

EXISTING LETTERS OF CREDIT

 

SVB Letter of Credit Collateral Palo Alto Office Lease

   $410,551 SVB Letter of Credit Collateral Santa Clara Office Lease    $679,550
SVB Letter of Credit Collateral SF Lease Deposit    $177,718



--------------------------------------------------------------------------------

SCHEDULE 4.4

GOVERNMENTAL APPROVALS, CONSENTS,

AUTHORIZATIONS, FILINGS AND NOTICES

N/A



--------------------------------------------------------------------------------

SCHEDULE 4.5

REQUIREMENTS OF LAW

N/A



--------------------------------------------------------------------------------

SCHEDULE 4.13

ERISA PLANS

Health Insurance (Kaiser and United Healthcare)

Dental & Vision Insurance (Guardian Dental)

401(k) (Fidelity)

Life & Disability Insurance (Mutual of Omaha)

Flexible Spending Account & Commuter Benefits (Navia)



--------------------------------------------------------------------------------

SCHEDULE 4.15

SUBSIDIARIES

 

Name

   Jurisdiction  

Number of Shares of Each Class of
Equity Interests Outstanding

  

Percentage of Outstanding
Shares Owned

   Outstanding
Subscriptions,
Options,
Warrants,
Calls, Rights
or Other
Commitments
per
Section 4.15 Hortonworks Australia Pty. Ltd.    Australia   100   
100% Hortonworks B.V.    N/A Hortonworks Latin America SpA    Chile   1,000   
100% Sequence IQ, Inc.    N/A Hortonworks Federal, Inc.    Delaware   100   
100% Hortonworks, Inc.    N/A Pachydermworks, LLC    Delaware  
N/A (paid-in capital)    100% Pachydermworks CV    N/A Sequence IQ, Inc.   
Delaware   10,000,000    100% Hortonworks, Inc.    N/A Yertleworks, LLC   
Delaware   N/A (paid-in capital)    100% Hortonworks, Inc.    N/A Hortonworks
SARL    France   300,000    100% Hortonworks B.V.    N/A Hortonworks GmbH   
Germany   N/A (paid-in capital)    100% Hortonworks B.V.    N/A Hortonworks Kft.
   Hungary   N/A (paid-in capital)    80.63% SequenceIQ, Inc., 19.37%
Hortonworks, Inc.    N/A Hortonworks Data Platform India Private Limited   
India   9,900 shares Hortonworks BV; 100 shares Pachydermworks LLC    99%
Hortonworks B.V., 1% Pachydermworks LLC    N/A Hortonworks International Ltd.   
Ireland   100    100% Hortonworks B.V.    N/A Hortonworks Japan Co., Ltd.
(Hortonworks Japan Kabushiki Kaisha in Japan)    Japan   300,100    100%
Hortonworks B.V.    N/A Hortonworks Korea Ltd.    Korea   20,000    100%
Hortonworks B.V.    N/A Pachydermworks, C.V.    Netherlands
(resident in
Bermuda)   N/A (paid-in capital)    99% Hortonworks, Inc.; 1% Yertleworks LLC   
N/A Hortonworks B.V.    Netherlands   18,000    100% Pachydermworks CV    N/A
Hortonworks Asia Pacific Pte. Ltd.    Singapore   100,000    100% Pachydermworks
CV    N/A Hortonworks UK Ltd.    United
Kingdom   1,000,100    100% Hortonworks B.V.    N/A



--------------------------------------------------------------------------------

SCHEDULE 4.17

ENVIRONMENTAL MATTERS

N/A



--------------------------------------------------------------------------------

SCHEDULE 4.19(a)

FINANCING STATEMENTS AND OTHER FILINGS

Filings of UCC1 financing statements with the Delaware Secretary of State and
recordations with the United States Patent and Trademark Office, the United
States Copyright Office and other foreign intellectual property registration
offices.



--------------------------------------------------------------------------------

SCHEDULE 4.27

CAPITALIZATION

See schedule 4.15



--------------------------------------------------------------------------------

SCHEDULE 7.2(d)

EXISTING INDEBTEDNESS

Capital Lease Obligations reflected on Borrower’s books and records as of
September 30, 2017 in an aggregate principal amount not to exceed $436,278.00.



--------------------------------------------------------------------------------

SCHEDULE 7.3(f)

EXISTING LIENS

Liens securing Capital Lease Obligations reflected on Schedule 7.2(d) so long as
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and any other property financed by a common
creditor.



--------------------------------------------------------------------------------

EXHIBIT A

RESERVED

 

Exhibit A



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF COMPLIANCE CERTIFICATE

HORTONWORKS, INC.

Date:                      , 20    

This Compliance Certificate is delivered pursuant to Section 6.2(b)(ii) of that
certain Amended and Restated Credit Agreement, dated as of November 1, 2017, by
and among HORTONWORKS, INC., a Delaware corporation (“Borrower”), the several
banks and other financial institutions or entities from time to time party
thereto, (each a “Lender” and, collectively, the “Lenders”), SILICON VALLEY BANK
(“SVB”), as administrative agent and collateral agent for the Lenders (in such
capacity, the “Administrative Agent”) and SVB, as Issuing Lender and Swingline
Lender. Unless otherwise defined herein, terms defined in the Amended and
Restated Credit Agreement and used herein shall have the meanings given to them
in the Amended and Restated Credit Agreement.

The undersigned, a duly authorized and acting Responsible Officer of the
Borrower, hereby certifies, in his/her capacity as an officer of the Borrower,
and not in any personal capacity, as follows:

I have reviewed and am familiar with the contents of this Compliance
Certificate.

I have reviewed the terms of the Amended and Restated Credit Agreement and the
other Loan Documents and have made, or caused to be made under my supervision, a
review in reasonable detail of the transactions and condition of the Borrower
and its Subsidiaries during the accounting period covered by the financial
statements attached hereto as Attachment 1 (the “Financial Statements”). Except
as set forth on Attachment 2, such review did not disclose the existence during
or at the end of the accounting period covered by the Financial Statements, and
I have no knowledge of the existence as of the date of this Compliance
Certificate, of any condition or event which constitutes a Default or an Event
of Default.

Attached hereto as Attachment 3 are the computations showing compliance with the
covenants set forth in Section 7.1 of the Amended and Restated Credit Agreement.

[To the extent not previously disclosed to the Administrative Agent, a
description of any change in the jurisdiction of organization of any Loan
Party.]

[To the extent not previously disclosed to the Administrative Agent, a list of
any material patents, registered trademarks or registered copyrights issued to
or acquired by any Loan Party since [the Closing Date][the date of the most
recent report delivered].]

[To the extent not previously disclosed to the Administrative Agent a
description of (i) any non-ordinary course asset sales undertaken by any Group
Member, and any incurrence by any Group Member of any Indebtedness (other than
Indebtedness constituting Loans or intercompany Indebtedness permitted under the
Amended and Restated Credit Agreement) in a principal amount equaling or
exceeding $1,000,000, and (ii) with respect to any such asset sale or incurrence
of Indebtedness, the amount of any net cash proceeds received by such Group
Member in connection therewith since the date of the most recent report
delivered].

[Remainder of page intentionally left blank; signature page follows]

 

Exhibit B



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I have executed this Compliance Certificate as of the date
first written above.

 

BORROWER: HORTONWORKS, INC.

By:  

 

Name:   Title:  

 

Exhibit B



--------------------------------------------------------------------------------

Attachment 1

to Compliance Certificate

[Attach Financial Statements]

 

Attachment 1



--------------------------------------------------------------------------------

Attachment 2

to Compliance Certificate

Except as set forth below, no Default or Event of Default has occurred. [If a
Default or Event of Default has occurred, the following describes the nature of
the Default or Event of Default in reasonable detail and the steps, if any,
being taken or contemplated by the Borrower to be taken on account thereof.]

 

Attachment 2



--------------------------------------------------------------------------------

Attachment 3

to Compliance Certificate

Preliminary Note to Compliance Certificate Calculations

The information described herein is as of [                    ], [        ]
(the “Statement Date”), and pertains to the Subject Period defined below, as
applicable.

 

I.    Section 7.1(a) — Non GAAP Operating Profit (Loss)       A.    Consolidated
Adjusted EBITDA for the Subject Period:

 

(“Subject Period” means the four fiscal quarter period ending on the Statement
Date)

         1.    Consolidated Net Income for the Subject Period:    $            
      2.    Consolidated Interest Expense for the Subject Period:   
$                   3.    Provision for income taxes for the Subject Period:   
$                   4.    Non-cash stock-based compensation expense for the
Subject Period:    $                   5.    one-time acquisition or
non-ordinary course legal expenses for the Subject Period in an aggregate amount
not to exceed $1,000,000:    $                   6.    Other one-time expenses
approved by the Administrative Agent on a case-by-case basis in its sole
discretion for the Subject Period:    $                   7.    Interest income
for the Subject Period:    $                   12.   

Non GAAP Operating Profit (Loss) for the Subject Period

(Lines I.A.1+ I.A.2+ I.A.3+ I.A.4+ I.A.5 + I.A.6 minus I.A.7):

   $                   Minimum required1:

 

Permit Non-GAAP Operating Profit (Loss) for any period of four consecutive
trailing quarters ended on the last day of any quarter ending (i) September 30,
2017, (ii) December 31, 2017, (iii) March 31, 2018, (iv) June 30, 2018, (v)
September 30, 2018 and (vi) December 31, 2018 to be less than the corresponding
quarterly amount indicated in the “Non-GAAP Operating Profit (Loss)” row in the
Hortonworks Projections, dated as of the Closing Date,

  

 

 

1  corresponding quarterly amount indicated in the “Non GAAP Operating Profit
(Loss)” row in the Hortonworks Projections, dated as of the Closing Date
provided to the Administrative Agent.

 

Attachment 3



--------------------------------------------------------------------------------

         provided to the Administrative Agent. For each fiscal quarter ending
after December 31, 2018 and after December 31, 2019 respectively, minimum
Non-GAAP Operating Profit (Loss) covenant thresholds shall be agreed by the
Administrative Agent and the Borrower based on Borrower’s board-approved
Projections delivered pursuant to Section 6.2(c) for the fiscal year ending
December 31, 2019 and December 31, 2020 respectively; provided that failure to
provide such Projections or to reach agreement on such covenant thresholds on or
prior to March 31 of such fiscal year shall be an immediate Event of Default.
The agreement of the Administrative Agent to establish covenant levels for the
2019 and 2020 fiscal years shall not be unreasonably withheld or delayed and
shall otherwise be determined on the basis and using the methodology employed
when establishing the minimum Non-GAAP Operating Profit (Loss) covenant
thresholds for the prior fiscal year.            

Covenant compliance:        Yes  ☐            No  ☐

   II.    Section 7.1(b) — Minimum Adjusted Quick Ratio       A.    Quick Assets
as of the Statement Date:          1.    Unrestricted cash or Cash Equivalents
of the Group Members held at such time in Deposit Accounts or Securities
Accounts maintained with the Administrative Agent or subject to a Control
Agreement in favor of the Administrative Agent:      $                     2.   
Net billed accounts receivable of the Group Members:      $                    
3.   

Quick Assets as of the Statement Date

(II.A.1.+ II.A.2.):

     $                  B.    Current Liabilities as of the Statement Date:   
      1.    All Obligations consisting of outstanding Revolving Loans and
outstanding Letters of Credit:      $                     2.    Aggregate amount
of Total Liabilities that may properly be classified as current liabilities on a
balance sheet prepared in accordance with GAAP for the Statement Date:     
$                     3.   

Current Liabilities as of the Statement Date

(II.B.1.+ II.B.2.):

     $                  C.    Current portion of Deferred Revenue as of the
Statement Date:      $                  D.    Difference of Current Liabilities
minus current portion of Deferred Revenue


(Line II.B.3.- II.C.):

     $              

 

Attachment 3



--------------------------------------------------------------------------------

   D.    Adjusted Quick Ratio


(Line II.A.3. divided by Line D.):

           :1:00      

Minimum required2:

           :1.00      

Covenant compliance:        Yes  ☐            No  ☐

   III.    Section 7.1(c) — Minimum Cash on Hand       A.    Unrestricted cash
or Cash Equivalents of the Loan Parties held in Deposit Accounts or Securities
Accounts maintained with the Administrative Agent as of the Statement Date:   
$                  

Minimum required:

   $15,000,000      

Covenant compliance:        Yes  ☐            No  ☐

  

 

 

2  corresponding amount indicated in the “Minimum Adjusted Quick Ratio” row in
the Hortonworks Projections, dated as of the Closing Date, provided to the
Administrative Agent.

 

Attachment 3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SECRETARY’S CERTIFICATE

HORTONWORKS, INC.

Date:                      , 20    

Reference is made to the Amended and Restated Credit Agreement, dated as of
November 1, 2017, by and among HORTONWORKS, INC., a Delaware corporation
(“Borrower”), the several banks and other financial institutions or entities
from time to time party thereto, (each a “Lender” and, collectively, the
“Lenders”), SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) and SVB, as
Issuing Lender and Swingline Lender. Unless otherwise defined herein, terms
defined in the Amended and Restated Credit Agreement and used herein shall have
the meanings given to them in the Amended and Restated Credit Agreement.

The undersigned, [●], in his/her capacity as the Secretary of the Borrower,
hereby certifies to the Administrative Agent on behalf of the Borrower that as
of the date hereof, and solely in his/her capacity as an officer of the
Borrower, that:

1. Attached hereto as Exhibit A is a true and correct copy of the certificate of
incorporation of the Borrower, as certified by the Secretary of State of the
State of Delaware as of the date noted thereon. The referenced certificate has
not been amended or otherwise modified since the date of such certification and
is in full force and effect on the date hereof.

2. Attached hereto as Exhibit B is a true and correct copy of the bylaws of the
Borrower (as amended to date), which was in effect at the time the resolutions
referred to below were adopted and which are in full force and effect on the
date hereof.

3. Attached hereto as Exhibit C is a true and correct copy of the resolutions
which were duly adopted by the board of directors of the Borrower on or about
the date hereof and authorize the execution, delivery and performance by the
Borrower of the Loan Documents to be executed and delivered by the Borrower in
connection with the Amended and Restated Credit Agreement, and such resolutions
have not been rescinded, amended or modified and remain in full force and effect
on the date hereof and the Administrative Agent may rely on them until
Administrative Agent receives written notice of revocation from the Borrower.

4. Attached hereto as Exhibit D is an officer incumbency table setting forth
certain of the duly elected, qualified and acting officers of the Borrower. Each
individual listed on Exhibit D holds the office set forth opposite such
individual’s name, and the signature written opposite such individual’s name and
title is such individual’s true and genuine signature.

[Signature page follows]

 

Exhibit C



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed and delivered this Secretary
Certificate as of the date first written above.

 

 

[●], Secretary

The undersigned, [●], the [●] of the Borrower, does hereby certify to the
Administrative Agent that [●] is the duly elected, qualified and acting
Secretary of the Borrower and the signature appearing above is his true and
genuine signature.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Secretary
Certificate as of the date first written above.

 

 

[●], [●]

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT A

CERTIFICATE OF INCORPORATION

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT B

BY-LAWS

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT C

RESOLUTIONS

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

OFFICER INCUMBENCY TABLE

 

Officer:

  

Title:

      

Signature:

[●]    [●]     

 

[●]    [●]     

 

 

Exhibit C



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF SOLVENCY CERTIFICATE

HORTONWORKS, INC.

Date:                      , 20    

To the Administrative Agent,

and each of the Lenders party

to the Amended and Restated Credit Agreement referred to below:

This SOLVENCY CERTIFICATE (this “Certificate”) is delivered pursuant to
Section 5.1(s) of that certain Amended and Restated Credit Agreement, dated as
of November 1, 2017, by and among HORTONWORKS, INC., a Delaware corporation
(“Borrower”), the several banks and other financial institutions or entities
from time to time party thereto, (each a “Lender” and, collectively, the
“Lenders”), SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) and SVB, as
Issuing Lender and Swingline Lender. Unless otherwise defined herein, terms
defined in the Amended and Restated Credit Agreement and used herein shall have
the meanings given to them in the Amended and Restated Credit Agreement. The
undersigned Chief Financial Officer of the Borrower, in such capacity only and
not in her/his individual capacity, does hereby certify on behalf of each Loan
Party as of the date hereof that:

Borrower and its Subsidiaries, on a consolidated basis, are, and after giving
effect to the incurrence of all Indebtedness, Obligations and obligations being
incurred in connection herewith, will be and will continue to be, Solvent. No
transfer of property is being made by any Loan Party and no obligation is being
incurred by any Loan Party in connection with the transactions contemplated by
the Amended and Restated Credit Agreement or the other Loan Documents with the
intent to hinder, delay, or defraud either present or future creditors of such
Loan Party.

[Signature page follows]

 

Exhibit D



--------------------------------------------------------------------------------

I represent the foregoing information to be, to the best of my knowledge and
belief, true and correct and execute this Certificate as of the date first
written above.

 

HORTONWORKS, INC.

By:  

 

Name:   Title:  

 

Exhibit D



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT AND ASSUMPTION

HORTONWORKS, INC.

This Assignment and Assumption Agreement (the “Assignment Agreement”) is dated
as of the Assignment Effective Date set forth below and is entered into by and
between the Assignor identified in item 1 below (the “Assignor”) and the
Assignee identified in item 2 below (the “Assignee”). Capitalized terms used but
not defined herein shall have the meanings given to them in the Amended and
Restated Credit Agreement identified below (as amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Amended and
Restated Credit Agreement”), receipt of a copy of which is hereby acknowledged
by the Assignee. The Standard Terms and Conditions set forth in Annex 1 attached
hereto are hereby agreed to and incorporated herein by reference and made a part
of this Assignment Agreement as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Amended and Restated Credit Agreement, as of the Assignment
Effective Date inserted by the Administrative Agent as contemplated below
(i) all of the Assignor’s rights and obligations in its capacity as a Lender
under the Amended and Restated Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including without limitation any letter of credit deposits, guarantees, and
swingline loans included in such facilities) and (ii) to the extent permitted to
be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Amended and
Restated Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned by the Assignor
to the Assignee pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Each such sale and assignment is
without recourse to the Assignor and, except as expressly provided in this
Assignment Agreement, without representation or warranty by the Assignor.

 

1.    Assignor:                                                         
                                                  2.    Assignee:  
                                                     [for Assignee, if
applicable, indicate [Affiliate][Approved Fund] of [identify Lender]] 3.   
Borrower:   HORTONWORKS, INC., a Delaware corporation (“Borrower”) 4.   
Administrative Agent:   SILICON VALLEY BANK 5.    Credit Agreement:   Amended
and Restated Credit Agreement, dated as of November 1, 2017, by and among
BORROWER, the Lenders party thereto, and SILICON VALLEY BANK, as Administrative
Agent, Issuing Lender and Swingline Lender

 

Exhibit E



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor

  Assignee   Aggregate
Amount of
Commitment /
Loans for all
Lenders1   Amount of
Commitment /
Loans
Assigned2   Percentage
Assigned of
Commitment /
Loans3   CUSIP
Number     $               $                   %       $              
$                   %       $               $                   %  

[7. Trade Date:                    ]4

Assignment Effective Date:                     , 20     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE ASSIGNMENT EFFECTIVE DATE OF
RECORDATION OF TRANSFER IN THE REGISTER THEREFOR.]

[Signature pages follow]

 

 

1  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment Effective Date.

2  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Assignment Effective Date.

3  Set forth, to at least 9 decimals, as a percentage of the applicable
Commitment/Loans of all Lenders thereunder.

4  To be completed if the Assignor(s) and the Assignee(s) intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

Exhibit E



--------------------------------------------------------------------------------

The terms set forth in this Assignment Agreement are hereby agreed to:

 

ASSIGNOR1

[NAME OF ASSIGNOR]

By:

 

 

 

Name:

 

Title:

ASSIGNEE2

[NAME OF ASSIGNEE]

By:

 

 

 

Name:

 

Title:

 

  

 

1  Add additional signature blocks as needed.

2  Add additional signature blocks as needed.

 

Exhibit E



--------------------------------------------------------------------------------

Consented to and Accepted:

SILICON VALLEY BANK,

as Administrative Agent

By

 

 

  Name:   Title:

By

 

 

  Name:   Title:

[Consented to:]3

[NAME OF RELEVANT PARTY]

By

 

 

  Name:   Title:

[NAME OF RELEVANT PARTY]

By

 

 

  Name:   Title:

 

 

3  To be added only if the consent of the Borrower and/or other parties is
required by the terms of the Amended and Restated Credit Agreement.

 

Exhibit E



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment Agreement and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Amended and Restated Credit Agreement or any other Loan Document, (ii) the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Loan Documents or any collateral thereunder, (iii) the financial
condition of any Loan Party, any of their respective Subsidiaries or Affiliates
or any other Person obligated in respect of any Loan Document or (iv) the
performance or observance by any Loan Party, any of their respective
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document or any other instrument or document
furnished pursuant hereto or thereto.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment Agreement and to consummate the transactions contemplated hereby
and to become a Lender under the Amended and Restated Credit Agreement, (ii) it
meets all the requirements to be an Assignee under Section 10.6(b) of the
Amended and Restated Credit Agreement (subject to such consents, if any, as may
be required under Section 10.6(b)(iii) of the Amended and Restated Credit
Agreement), (iii) from and after the Assignment Effective Date, it shall be
bound by the provisions of the Amended and Restated Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Amended and Restated Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 6.1 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment
Agreement and to purchase the Assigned Interest, (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment Agreement and to purchase
the Assigned Interest, and (vii) if it is a Foreign Lender, attached to the
Assignment Agreement is any documentation required to be delivered by it
pursuant to the terms of the Amended and Restated Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on any of the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Assignment Effective Date, the Administrative
Agent shall make all payments in respect of the Assigned Interest (including
payments of principal, interest, fees and other amounts) to the Assignor for
amounts which have accrued to but excluding the Assignment Effective Date and to
the Assignee for amounts which have accrued from and after the Assignment
Effective Date.

 

Exhibit E



--------------------------------------------------------------------------------

3. General Provisions. This Assignment Agreement shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment Agreement may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment Agreement by
telecopy (or other electronic method of transmission) shall be effective as
delivery of a manually executed counterpart of this Assignment Agreement. This
Assignment Agreement shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

 

Exhibit E



--------------------------------------------------------------------------------

EXHIBIT F-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 1, 2017, by and among HORTONWORKS, INC., a Delaware corporation
(“Borrower”), the several banks and other financial institutions or entities
from time to time party thereto, (each a “Lender” and, collectively, the
“Lenders”), SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) and SVB, as
Issuing Lender and Swingline Lender.

Pursuant to the provisions of Section 2.20 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the Loan(s) (as well as any Note(s) evidencing such Loan(s))
in respect of which it is providing this certificate, (ii) it is not a bank
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten
percent shareholder of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code and (iv) it is not a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Lender]

By

 

 

Name:

 

Title:

 

 

Exhibit F-1



--------------------------------------------------------------------------------

EXHIBIT F-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 1, 2017, by and among HORTONWORKS, INC., a Delaware corporation
(“Borrower”), the several banks and other financial institutions or entities
from time to time party thereto, (each a “Lender” and, collectively, the
“Lenders”), SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) and SVB, as
Issuing Lender and Swingline Lender.

Pursuant to the provisions of Section 2.20 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record and
beneficial owner of the participation in respect of which it is providing this
certificate, (ii) it is not a bank within the meaning of Section 881(c)(3)(A) of
the Code, (iii) it is not a ten percent shareholder of the Borrower within the
meaning of Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled
foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform such Lender in writing, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Participant]

By

 

 

Name:

 

Title:

 

 

Exhibit F-2



--------------------------------------------------------------------------------

EXHIBIT F-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships for U.S. Federal Income Tax
Purposes)

[Date]

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 1, 2017, by and among HORTONWORKS, INC., a Delaware corporation
(“Borrower”), the several banks and other financial institutions or entities
from time to time party thereto, (each a “Lender” and, collectively, the
“Lenders”), SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) and SVB, as
Issuing Lender and Swingline Lender.

Pursuant to the provisions of Section 2.20 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the participation in respect of which it is providing this certificate,
(ii) its direct or indirect partners/members are the sole beneficial owners of
such participation, (iii) with respect such participation, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Borrower within the meaning of Section 871(h)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Borrower as described in Section 881(c)(3)(C)
of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender and (2) the undersigned shall have at all times furnished
such Lender with a properly completed and currently effective certificate in
either the calendar year in which each payment is to be made to the undersigned,
or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Participant]

By

 

 

Name:

 

Title:

 

 

Exhibit F-3



--------------------------------------------------------------------------------

EXHIBIT F-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships for U.S. Federal Income Tax Purposes)

[Date]

Reference is made to that certain Amended and Restated Credit Agreement, dated
as of November 1, 2017, by and among HORTONWORKS, INC., a Delaware corporation
(“Borrower”), the several banks and other financial institutions or entities
from time to time party thereto, (each a “Lender” and, collectively, the
“Lenders”), SILICON VALLEY BANK (“SVB”), as administrative agent and collateral
agent for the Lenders (in such capacity, the “Administrative Agent”) and SVB, as
Issuing Lender and Swingline Lender.

Pursuant to the provisions of Section 2.20 of the Amended and Restated Credit
Agreement, the undersigned hereby certifies that (i) it is the sole record owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) its direct or indirect
partners/members are the sole beneficial owners of such Loan(s) (as well as any
Note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Amended and Restated Credit Agreement or any other Loan
Document, neither the undersigned nor any of its direct or indirect
partners/members is a bank extending credit pursuant to a loan agreement entered
into in the ordinary course of its trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iv) none of its direct or indirect
partners/members is a ten percent shareholder of the Borrower within the meaning
of Section 871(h)(3)(B) of the Code and (v) none of its direct or indirect
partners/members is a controlled foreign corporation related to the Borrower as
described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered by its proper and duly authorized signatory as of the day
and year first written above.

 

[Name of Lender]

By

 

 

Name:

 

Title:

 

 

Exhibit F-4



--------------------------------------------------------------------------------

EXHIBIT G

RESERVED

 

Exhibit G



--------------------------------------------------------------------------------

EXHIBIT H-1

FORM OF REVOLVING LOAN NOTE

HORTONWORKS, INC.

THIS REVOLVING LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE AMENDED
AND RESTATED CREDIT AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS REVOLVING
LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE
REVOLVING LOAN REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH AMENDED AND RESTATED CREDIT AGREEMENT.

 

$[            ]    Santa Clara, California    [insert date]

FOR VALUE RECEIVED, the undersigned, HORTONWORKS, INC., a Delaware corporation
(“Borrower”), hereby unconditionally promises to pay to [insert name of
applicable Lender] (the “Lender”) or its registered assigns at the Funding
Office specified in the Amended and Restated Credit Agreement (as hereinafter
defined) in Dollars and in immediately available funds, on the Revolving
Termination Date the principal amount of (a) [insert amount of applicable
Lender’s Revolving Commitment] ($[        ]), or, if less, (b) the aggregate
unpaid principal amount of all Revolving Loans made by the Lender to the
Borrower pursuant to Section 2.4 of the Amended and Restated Credit Agreement
referred to below. The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount hereof from time to time outstanding
at the rates and on the dates specified in the Amended and Restated Credit
Agreement.

The holder of this Revolving Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof, or a continuation thereof
which shall be attached hereto and made a part hereof, the date, Type and amount
of each Revolving Loan made pursuant to the Amended and Restated Credit
Agreement, the date and amount of each payment or prepayment of principal
thereof, each continuation thereof, each conversion of all or a portion thereof
to another Type, and, in the case of Eurodollar Loans, the length of each
Interest Period with respect thereto. Each such indorsement shall constitute
prima facie evidence of the accuracy of the information indorsed. The failure to
make any such indorsement or any error in any such indorsement shall not affect
the obligations of the Borrower in respect of any Revolving Loan.

This Note (a) is one of the Revolving Loan Notes referred to in the Amended and
Restated Credit Agreement, dated as of November 1, 2017, by and among the
Borrower, the several banks and other financial institutions or entities from
time to time party thereto, (each a “Lender” and, collectively, the “Lenders”),
SILICON VALLEY BANK (“SVB”), as administrative agent and collateral agent for
the Lenders (in such capacity, the “Administrative Agent”) and SVB, as Issuing
Lender and Swingline Lender, (b) is subject to the provisions of the Amended and
Restated Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Amended and Restated Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

 

Exhibit H-1



--------------------------------------------------------------------------------

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Amended and Restated Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE AMENDED AND
RESTATED CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO
AND IN ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF
THE AMENDED AND RESTATED CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

BORROWER: HORTONWORKS, INC.

By:  

 

Name:   Title:  

 

Exhibit H-1



--------------------------------------------------------------------------------

Schedule A to Form of Revolving Loan Note

LOANS AND REPAYMENTS OF ABR LOANS

 

Date

  

Amount of ABR
Loans

  

Amount of Principal
of ABR Loans
Repaid

  

Unpaid Principal
Balance of
ABR Loans

  

Notation
Made By

                                                                                
                                                                                
     

 

Exhibit H-1



--------------------------------------------------------------------------------

Schedule B to Form of Revolving Loan Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

  

Amount of
Eurodollar
Loans

  

Amount
Converted to
Eurodollar
Loans

  

Interest
Period and
Eurodollar
Rate with
Respect
Thereto

  

Amount of
Principal of
Eurodollar
Loans
Repaid

  

Amount of
Eurodollar
Loans
Converted to
ABR Loans

  

Unpaid
Principal
Balance of
Eurodollar
Loans

  

Notation
Made By

                                                                                
                                                                                
                                                                                
                             

 

Exhibit H-1



--------------------------------------------------------------------------------

EXHIBIT H-2

FORM OF SWINGLINE LOAN NOTE

HORTONWORKS, INC.

THIS SWINGLINE LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE
TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE AMENDED
AND RESTATED CREDIT AGREEMENT REFERRED TO BELOW. TRANSFERS OF THIS SWINGLINE
LOAN NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE RECORDED IN THE
REVOLVING LOAN REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH AMENDED AND RESTATED CREDIT AGREEMENT.

 

$[            ]    Santa Clara, California    [insert date]

FOR VALUE RECEIVED, the undersigned, HORTONWORKS, INC., a Delaware corporation
(“Borrower”), hereby unconditionally promises to pay to [insert name of
applicable Lender] (the “Lender”) or its registered assigns at the Funding
Office specified in the Amended and Restated Credit Agreement (as hereinafter
defined) in Dollars and in immediately available funds, on the Revolving
Termination Date the principal amount of (a) [insert amount of applicable
Lender’s Revolving Commitment] ($[        ]), or, if less, (b) the aggregate
unpaid principal amount of all Swingline Loans made by the Lender to the
Borrower pursuant to Section 2.6 of the Amended and Restated Credit Agreement
referred to below. The Borrower further agrees to pay interest in like money at
such office on the unpaid principal amount hereof from time to time outstanding
at the rates and on the dates specified in the Amended and Restated Credit
Agreement.

The holder of this Swingline Loan Note (this “Note”) is authorized to indorse on
the schedules annexed hereto and made a part hereof, or a continuation thereof
which shall be attached hereto and made a part hereof, the date and amount of
each Swingline Loan made pursuant to the Amended and Restated Credit Agreement,
and the date and amount of each payment or prepayment of principal thereof. Each
such indorsement shall constitute prima facie evidence of the accuracy of the
information indorsed. The failure to make any such indorsement or any error in
any such indorsement shall not affect the obligations of the Borrower in respect
of any Swingline Loan.

This Note (a) is the Swingline Loan Note referred to in the Amended and Restated
Credit Agreement, dated as of November 1, 2017, by and among the Borrower, the
several banks and other financial institutions or entities from time to time
party thereto, (each a “Lender” and, collectively, the “Lenders”), SILICON
VALLEY BANK (“SVB”), as administrative agent and collateral agent for the
Lenders (in such capacity, the “Administrative Agent”) and SVB, as Issuing
Lender and Swingline Lender, (b) is subject to the provisions of the Amended and
Restated Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Amended and Restated Credit
Agreement. This Note is secured and guaranteed as provided in the Loan
Documents. Reference is hereby made to the Loan Documents for a description of
the properties and assets in which a security interest has been granted, the
nature and extent of the security and the guarantees, the terms and conditions
upon which the security interests and each guarantee were granted and the rights
of the holder of this Note in respect thereof.

Upon the occurrence and during the continuance of any one or more Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note shall become, or may be declared to be, immediately due and payable, all as
provided in the Amended and Restated Credit Agreement.

 

Exhibit H-2



--------------------------------------------------------------------------------

EXHIBIT H-2

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, indorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Amended and Restated
Credit Agreement and used herein shall have the meanings given to them in the
Amended and Restated Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE AMENDED AND
RESTATED CREDIT AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO
AND IN ACCORDANCE WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF
THE AMENDED AND RESTATED CREDIT AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

BORROWER: HORTONWORKS, INC.

By:  

 

Name:   Title:  

 

Exhibit H-2



--------------------------------------------------------------------------------

Schedule A to Form of Swingline Loan Note

LOANS AND REPAYMENTS OF LOANS

 

Date

  

Amount of ABR

Loans

  

Amount of Principal

of ABR Loans

Repaid

  

Unpaid Principal

Balance of
ABR Loans

  

Notation

Made By

                                                                                
                                                                                
     

 

Exhibit H-2



--------------------------------------------------------------------------------

EXHIBIT I

RESERVED

 

Exhibit I



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF COLLATERAL INFORMATION CERTIFICATE

(Please see attached form)

 

Exhibit J



--------------------------------------------------------------------------------

EXHIBIT K

FORM OF NOTICE OF BORROWING

HORTONWORKS, INC.

Date:                     

 

TO: SILICON VALLEY BANK

3003 Tasman Drive

Santa Clara, CA 95054

Attention: Corporate Services Department

 

RE: Amended and Restated Credit Agreement, dated as of November 1, 2017, by and
among HORTONWORKS, INC., a Delaware corporation (“Borrower”), the several banks
and other financial institutions or entities from time to time party thereto,
(each a “Lender” and, collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”),
as administrative agent and collateral agent for the Lenders (in such capacity,
the “Administrative Agent”) and SVB, as Issuing Lender and Swingline Lender.
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to such terms in the Amended and Restated Credit
Agreement.

Ladies and Gentlemen:

The undersigned refers to the Amended and Restated Credit Agreement and hereby
gives you irrevocable notice, pursuant to Section [2.5] [2.7] of the Amended and
Restated Credit Agreement, of the borrowing of a [Revolving Loan] [Swingline
Loan].

1. The requested Borrowing Date, which shall be a Business Day, is
                    .

2. The aggregate amount of the requested Loan is $        .

3. The requested loan shall consist of [$         of ABR Loans] [and] [$        
of Eurodollar Loans].

4. [The duration of the Interest Period for the Eurodollar Loans included in the
requested Loan shall be [one] [two] [three] [six] months.]10

5. [The undersigned hereby directs the Administrative Agent to disburse the
proceeds from the Loans to be made on the Closing Date, and any other funds
described and as set forth in the Sources and Uses/Funds Flow attached hereto as
Exhibit A]11 [Insert instructions for remittance of the proceeds of the
applicable Loans to be borrowed.]12

6. The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, hereby certifies that the following
statements are true on the date hereof, and will be true on the date of the
proposed Loan before and after giving effect thereto, and to the application of
the proceeds therefrom, as applicable:

 

 

10  To be included only for Eurodollar Loans.

11  To be used for any Notice of Borrowing after the Closing Date.

12  To be used for Notice of Borrowing on the Closing Date.

 

Exhibit K



--------------------------------------------------------------------------------

EXHIBIT K

(a) each representation and warranty of each Loan Party contained in or pursuant
to any Loan Document (i) to the extent qualified by materiality, is true and
correct, and (ii) to the extent not qualified by materiality, is true and
correct in all material respects, in each case, on and as of the date hereof as
if made on and as of the date hereof, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects as of such earlier date; and

(b) no Default or Event of Default exists or will occur after giving effect to
the extensions of credit requested herein[; and,

(c) immediately after giving effect to such Revolving Extension of Credit, the
Total Revolving Extensions of Credit shall not exceed the Total Revolving
Commitments in effect at such time.]13

[Signature page follows]

 

 

13  To be included for any Notice of Borrowing with respect to Revolving Loans
or Swingline Loans

 

Exhibit K



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 

BORROWER: HORTONWORKS, INC.

By:  

 

Name:   Title:  

For internal Bank use only

 

   

Eurodollar Pricing Date

  

Eurodollar Rate

  

Eurodollar Variance

  

Maturity Date

            %   

 

Exhibit K



--------------------------------------------------------------------------------

EXHIBIT L

FORM OF NOTICE OF CONVERSION/CONTINUATION

HORTONWORKS, INC.

Date:                    

 

TO: SILICON VALLEY BANK, AS ADMINISTRATIVE AGENT

3003 Tasman Drive

Santa Clara, CA 95054

Attention: Corporate Services Department

 

RE: Amended and Restated Credit Agreement, dated as of November 1, 2017, by and
among HORTONWORKS, INC., a Delaware corporation (“Borrower”), the several banks
and other financial institutions or entities from time to time party thereto,
(each a “Lender” and, collectively, the “Lenders”), SILICON VALLEY BANK (“SVB”),
as administrative agent and collateral agent for the Lenders (in such capacity,
the “Administrative Agent”) and SVB, as Issuing Lender and Swingline Lender.
Capitalized terms used but not otherwise defined herein shall have the
respective meanings given to such terms in the Amended and Restated Credit
Agreement.

Ladies and Gentlemen:

The undersigned, in his/her capacity as a Responsible Officer of the Borrower
and not in his/her individual capacity, refers to the Amended and Restated
Credit Agreement and hereby gives you irrevocable notice pursuant to
Section [2.13(a)] [2.13(b)] of the Amended and Restated Credit Agreement, of the
[conversion] [continuation] of the Loans specified herein, that:

1. The date of the [conversion] [continuation] is                     .

2. The aggregate amount of the proposed Loans to be [converted] [continued]
is $        

4. The Loans are to be [converted into] [continued as] [Eurodollar] [ABR] Loans.

5. The duration of the Interest Period for the Eurodollar Loans included in the
[conversion] [continuation] shall be [one][two][three][six] months.

[Signature page follows]

 

Exhibit L



--------------------------------------------------------------------------------

EXHIBIT L

IN WITNESS WHEREOF, the undersigned has caused this notice to be duly executed
and delivered by its proper and duly authorized officer as of the day and year
first written above.

 

HORTONWORKS, INC.

By:  

 

Name:   Title:  

For internal Bank use only

 

   

Eurodollar Pricing Date

  

Eurodollar Rate

  

Eurodollar Variance

  

Maturity Date

            %   

 

Exhibit L